Exhibit 10.2

EXECUTION VERSION

 

 

TPC Group Inc.

8.75% SENIOR SECURED NOTES DUE 2020

INDENTURE

Dated as of December 20, 2012

Wells Fargo Bank, National Association

Trustee & Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 DEFINITIONS AND INCORPORATION BY REFERENCE

     1   

Section 1.01

 

Definitions

     1   

Section 1.02

 

Other Definitions

     46   

Section 1.03

 

Incorporation by Reference of Trust Indenture Act

     47   

Section 1.04

 

Rules of Construction

     47   

ARTICLE 2 THE NOTES

     47   

Section 2.01

 

Form and Dating

     47   

Section 2.02

 

Execution and Authentication

     48   

Section 2.03

 

Registrar and Paying Agent

     49   

Section 2.04

 

Paying Agent to Hold Money in Trust

     49   

Section 2.05

 

Holder Lists

     50   

Section 2.06

 

Transfer and Exchange

     50   

Section 2.07

 

Replacement Notes

     61   

Section 2.08

 

Outstanding Notes

     61   

Section 2.09

 

Treasury Notes

     61   

Section 2.10

 

Temporary Notes

     62   

Section 2.11

 

Cancellation

     62   

Section 2.12

 

Defaulted Interest

     62   

Section 2.13

 

CUSIP Numbers

     62   

ARTICLE 3 REDEMPTION AND PREPAYMENT

     63   

Section 3.01

 

Notices to Trustee

     63   

Section 3.02

 

Selection of Notes to Be Redeemed

     63   

Section 3.03

 

Notice of Redemption

     63   

Section 3.04

 

Effect of Notice of Redemption

     64   

Section 3.05

 

Deposit of Redemption Price

     65   

Section 3.06

 

Notes Redeemed in Part

     65   

Section 3.07

 

Optional Redemption

     65   

Section 3.08

 

Mandatory Redemption

     67   

Section 3.09

 

Calculation of Redemption Price

     67   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE 4 COVENANTS

     67   

Section 4.01

 

Payment of Notes

     67   

Section 4.02

 

Maintenance of Office or Agency

     67   

Section 4.03

 

Reports

     68   

Section 4.04

 

Compliance Certificate

     69   

Section 4.05

 

Restricted Payments

     70   

Section 4.06

 

Dividend and Other Payment Restrictions Affecting Subsidiaries

     77   

Section 4.07

 

Incurrence of Indebtedness and Issuance of Preferred Equity

     80   

Section 4.08

 

Asset Sales

     85   

Section 4.09

 

Transactions with Affiliates

     89   

Section 4.10

 

Liens

     92   

Section 4.11

 

Business Activities

     92   

Section 4.12

 

Offer to Repurchase Upon Change of Control

     92   

Section 4.13

 

Payments for Consent

     94   

Section 4.14

 

Additional Note Guarantees

     95   

Section 4.15

 

Designation of Restricted and Unrestricted Subsidiaries

     95   

Section 4.16

 

Changes in Covenants upon Notes being Rated Investment Grade

     96   

Section 4.17

 

Further Assurances, Instruments and Acts

     96   

Section 4.18

 

Real Property

     97   

Section 4.19

 

Post-Closing Matters

     97   

Section 4.20

 

Notification

     99   

ARTICLE 5 SUCCESSORS

     99   

Section 5.01

 

Consolidation, Amalgamation, Merger, or Sale of Assets

     99   

Section 5.02

 

Successor Substituted

     101   

Section 5.03

 

Evidence to Be Given to Trustee

     101   

ARTICLE 6 DEFAULTS AND REMEDIES

     101   

Section 6.01

 

Events of Default

     101   

Section 6.02

 

Acceleration

     104   

Section 6.03

 

Other Remedies

     104   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 6.04

 

Waiver of Past Defaults

     105   

Section 6.05

 

Control by Majority

     105   

Section 6.06

 

Limitation on Suits

     105   

Section 6.07

 

Rights of Holders to Receive Payment

     105   

Section 6.08

 

Collection Suit by Trustee

     106   

Section 6.09

 

Trustee or Collateral Agent May File Proofs of Claim

     106   

Section 6.10

 

Priorities

     107   

Section 6.11

 

Undertaking for Costs

     107   

ARTICLE 7 TRUSTEE

     107   

Section 7.01

 

Duties of Trustee

     107   

Section 7.02

 

Rights of Trustee

     108   

Section 7.03

 

Individual Rights of Trustee

     110   

Section 7.04

 

Trustee’s Disclaimer

     110   

Section 7.05

 

Notice of Defaults

     110   

Section 7.06

 

Reports by Trustee to Holders

     110   

Section 7.07

 

Compensation and Indemnity

     111   

Section 7.08

 

Replacement of Trustee

     112   

Section 7.09

 

Successor Trustee by Merger, etc.

     113   

Section 7.10

 

Eligibility; Disqualification

     113   

Section 7.11

 

Preferential Collection of Claims Against the Issuer

     113   

ARTICLE 8 LEGAL DEFEASANCE AND COVENANT DEFEASANCE

     113   

Section 8.01

 

Option to Effect Legal Defeasance or Covenant Defeasance

     113   

Section 8.02

 

Legal Defeasance and Discharge

     113   

Section 8.03

 

Covenant Defeasance

     114   

Section 8.04

 

Conditions to Legal or Covenant Defeasance

     115   

Section 8.05

 

Deposited Money and Government Securities to be Held in Trust; Other
Miscellaneous Provisions

     116   

Section 8.06

 

Repayment to the Issuer

     116   

Section 8.07

 

Reinstatement

     117   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE 9 AMENDMENT, SUPPLEMENT AND WAIVER

     117   

Section 9.01

 

Without Consent of Holders

     117   

Section 9.02

 

With Consent of Holders

     118   

Section 9.03

 

Intentionally Omitted

     120   

Section 9.04

 

Revocation and Effect of Consents

     120   

Section 9.05

 

Notation on or Exchange of Notes

     120   

Section 9.06

 

Trustee to Sign Amendments, etc.

     120   

ARTICLE 10 NOTE GUARANTEES

     121   

Section 10.01

 

Guarantee

     121   

Section 10.02

 

Limitation on Guarantor Liability

     122   

Section 10.03

 

Intentionally Omitted

     122   

Section 10.04

 

Guarantors May Consolidate, etc., on Certain Terms

     122   

Section 10.05

 

Releases

     123   

ARTICLE 11 SATISFACTION AND DISCHARGE

     124   

Section 11.01

 

Satisfaction and Discharge

     124   

Section 11.02

 

Application of Trust Money

     125   

ARTICLE 12 COLLATERAL AND SECURITY

     125   

Section 12.01

 

Security Documents; Additional Collateral; Intercreditor Agreement

     125   

Section 12.02

 

Intentionally Omitted

     126   

Section 12.03

 

Release of Collateral

     126   

Section 12.04

 

Form and Sufficiency of Release

     127   

Section 12.05

 

Possession and Use of Collateral

     128   

Section 12.06

 

Intentionally Omitted

     128   

Section 12.07

 

Collateral Agent

     128   

Section 12.08

 

Purchaser Protected

     132   

Section 12.09

 

Authorization of Actions to Be Taken by the Collateral Agent Under the Security
Documents

     132   

Section 12.10

 

Authorization of Receipt of Funds by the Trustee Under the Security Agreement

     132   

Section 12.11

 

Powers Exercisable by Receiver or Collateral Agent

     132   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 12.12

 

Compensation and Indemnification

     133   

ARTICLE 13 APPLICATION OF TRUST MONIES

     133   

Section 13.01

 

Collateral Account

     133   

Section 13.02

 

Withdrawal of Net Proceeds to Fund an Asset Sale Offer

     133   

Section 13.03

 

Withdrawal of Trust Monies for Investment in Replacement Assets

     134   

Section 13.04

 

Investment of Trust Monies

     134   

Section 13.05

 

Use of Trust Monies; Retirement of Notes

     134   

Section 13.06

 

Disposition of Notes Retired

     135   

ARTICLE 14 MISCELLANEOUS

     135   

Section 14.01

 

Intentionally Omitted

     135   

Section 14.02

 

Notices

     135   

Section 14.03

 

Communication by Holders with Other Holders

     137   

Section 14.04

 

Certificate and Opinion as to Conditions Precedent

     137   

Section 14.05

 

Statements Required in Certificate or Opinion

     137   

Section 14.06

 

Rules by Trustee and Agents

     138   

Section 14.07

 

No Personal Liability of Directors, Officers, Employees and Stockholders

     138   

Section 14.08

 

Governing Law

     138   

Section 14.09

 

Successors

     139   

Section 14.10

 

Severability

     139   

Section 14.11

 

Counterpart Originals

     139   

Section 14.12

 

Table of Contents, Headings, etc.

     139   

Section 14.13

 

Waiver of Immunity

     139   

Section 14.14

 

Waiver of Jury Trial

     139   

Section 14.15

 

U.S.A. Patriot Act

     140   

 

EXHIBITS

  Exhibit A1  

Form of 144A Note

  Exhibit A2  

Form of Regulation S Global Note

  Exhibit B  

Form of Certificate of Transfer

  Exhibit C  

Form of Certificate of Exchange

  Exhibit D  

Form of Supplemental Indenture

 

 

-v-



--------------------------------------------------------------------------------

INDENTURE dated as of December 20, 2012 among TPC Group Inc., a Delaware
corporation (the “Issuer”), the Guarantors (as defined herein) and Wells Fargo
Bank, National Association, a national banking association, as Trustee and
Collateral Agent.

The Issuer, the Guarantors and the Trustee agree as follows for the benefit of
each other and for the equal and ratable benefit of the Holders (as defined
herein) of (a) the $655,000,000 aggregate principal amount of the Issuer’s 8.75%
Senior Secured Notes due 2020 issued on the date hereof (the “Initial Notes”)
and (b) any Additional Notes (as defined herein) that may be issued after the
date hereof (all such securities in clauses (a) and (b) being referred to
collectively as the “Notes”):

ARTICLE 1

DEFINITIONS AND INCORPORATION BY REFERENCE

Section 1.01 Definitions.

“144A Global Note” means a Global Note substantially in the form of Exhibit A1
hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of, and registered in the name of, the Depositary or
its nominee that will be issued in a denomination equal to the outstanding
principal amount of the Notes sold in reliance on Rule 144A.

“ABL Facility Collateral Agent” means the collateral agent under the Credit
Agreement, which, on the Issue Date, will be Bank of America, N.A., or if the
Credit Agreement is no longer outstanding, the “Successor ABL Facility
Collateral Agent”.

“ABL Liens” means all Liens in favor of the ABL Facility Collateral Agent on
Collateral securing the ABL Obligations.

“ABL Obligations” means (i) the Indebtedness and other obligations incurred
under Section 4.07(b)(1) and Section 4.07(b)(15) (to the extent incurred under a
Credit Facility) which are secured by Permitted Liens on the Collateral,
including any interest, fees, expenses or indemnification obligations related
thereto and (ii) certain Hedging Obligations and cash management and other “bank
product” obligations owed to an agent, an arranger or a lender or an affiliate
of an agent, an arranger or a lender under a Credit Facility and more
particularly described in the Intercreditor Agreement.

“ABL Priority Collateral” has the meaning ascribed to the term “Revolver First
Priority Collateral” in the Intercreditor Agreement.

“ABL Security Documents” means one or more security agreements, pledges,
mortgages, deeds of trust, pledge agreements, collateral assignments, trust
deeds or other security documents or instruments evidencing or creating or
purporting to create any security interests in favor of the ABL Facility
Collateral Agent under the Credit Agreement or another Credit Facility.

 

-1-



--------------------------------------------------------------------------------

“Acquired Debt” means, with respect to any specified Person:

(1) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
whether or not such Indebtedness is incurred in connection with, or in
contemplation of, such other Person merging with or into, or becoming a
Restricted Subsidiary of, such specified Person; and

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Additional Assets” means:

(1) any properties or assets to be used by the Issuer or a Restricted Subsidiary
of the Issuer in a Permitted Business;

(2) capital expenditures by the Issuer or a Restricted Subsidiary of the Issuer
in a Permitted Business;

(3) the Capital Stock of a Person that becomes a Restricted Subsidiary of the
Issuer as a result of the acquisition of such Capital Stock by the Issuer or
another Restricted Subsidiary of the Issuer; or

(4) Capital Stock constituting a minority interest in any Person that at such
time is a Restricted Subsidiary of the Issuer.

provided, however, that, in the case of clauses (3) and (4), such Restricted
Subsidiary is primarily engaged in a Permitted Business.

“Additional Notes” means additional Notes (other than the Initial Notes) issued
under this Indenture in accordance with Sections 2.02, 4.07, and 4.10 hereof, as
part of the same series as the Initial Notes, whether or not they bear the same
“CUSIP” number.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.

“Agent” means any Registrar, co–registrar, Paying Agent or other agent appointed
hereunder.

“Applicable Premium” means, with respect to any Note on any redemption date, the
greater of:

(1) 1.0% of the principal amount of the Note; or

 

-2-



--------------------------------------------------------------------------------

(2) the excess of: (a) the present value at such redemption date of (i) the
redemption price of the Note at December 15, 2016, (such redemption price being
set forth in the table appearing in Section 3.07(b) hereof) plus (ii) all
required interest payments due on the Note through December 15, 2016 (excluding
accrued but unpaid interest to the applicable redemption date), computed using a
discount rate equal to the Treasury Rate as of such redemption date plus 50
basis points; over (b) the principal amount of the Note.

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Note, the rules and procedures of the
Depositary that apply to such transfer or exchange.

“Asset Acquisition” means:

(1) an Investment by the Issuer or any Restricted Subsidiary of the Issuer in
any other Person pursuant to which such Person shall become a Restricted
Subsidiary of the Issuer or any Restricted Subsidiary of the Issuer, or shall be
merged with or into or consolidated with the Issuer or any Restricted Subsidiary
of the Issuer; or

(2) the acquisition by the Issuer or any Restricted Subsidiary of the Issuer of
the assets of any Person (other than a Restricted Subsidiary of the Issuer)
which constitute all or substantially all of the assets of such Person or
comprise any division or line of business of such Person or any other properties
or assets of such Person other than in the ordinary course of business.

“Asset Sale” means:

(1) the sale, lease, conveyance or other disposition of any assets or rights of
the Issuer and its Restricted Subsidiaries (including by way of a Sale/Leaseback
Transaction); provided that the sale, lease, conveyance or other disposition of
all or substantially all of the assets of the Issuer and its Restricted
Subsidiaries taken as a whole will be governed by Section 4.12 hereof and/or
Section 5.01 hereof and not by Section 4.08 hereof; and

(2) the issuance or sale of Equity Interests in any of the Issuer’s Restricted
Subsidiaries (other than Preferred Stock of Restricted Subsidiaries issued in
compliance with Section 4.07 and directors’ qualifying shares or shares required
by applicable law to be held by a Person other than the Issuer or a Restricted
Subsidiary).

Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale:

(1) any single transaction or series of related transactions that involves
assets or Equity Interests of any Restricted Subsidiary of the Issuer having a
Fair Market Value of less than $20.0 million;

(2) a transfer of assets between or among the Issuer and any Restricted
Subsidiary of the Issuer; provided that any transfers from the Issuer or a
Guarantor to a Restricted Subsidiary of the Issuer of assets that constitute
Collateral do not result in the Lien on such Collateral being released;

 

-3-



--------------------------------------------------------------------------------

(3) an issuance or sale of Equity Interests by a Restricted Subsidiary of the
Issuer to the Issuer or to another Restricted Subsidiary of the Issuer;

(4) the sale or lease of inventory, products or services or the lease,
assignment or sub–lease of any real or personal property;

(5) the sale or discounting of accounts receivable in the ordinary course of
business;

(6) any sale or other disposition of damaged, worn–out, obsolete or no longer
useful assets or properties;

(7) any sale of assets received by the Issuer or any of its Restricted
Subsidiaries upon the foreclosure, condemnation or similar action on a Lien;

(8) the sale or other disposition of cash, Cash Equivalents or Marketable
Securities;

(9) a sale of accounts receivable and related assets of the type specified in
the definition of “Receivables Financing” to a Receivables Subsidiary in a
Qualified Receivables Financing;

(10) a transfer of accounts receivable and related assets of the type specified
in the definition of “Receivables Financing” (or a fractional undivided interest
therein) by a Receivables Subsidiary in a Qualified Receivables Financing;

(11) a Restricted Payment that does not violate Section 4.05 hereof or a
Permitted Investment;

(12) any sale of Equity Interests in, or Indebtedness or other securities of, an
Unrestricted Subsidiary;

(13) the granting of Liens not otherwise prohibited by this Indenture;

(14) the surrender, or waiver of contract rights, leases or settlement, release
or surrender of contract, tort or other claims;

(15) the grant in the ordinary course of business of any license of patents,
trademarks, know–how and any other intellectual property;

(16) the early termination or unwinding of any Hedging Obligations;

(17) sales, transfers and other dispositions of Investments in joint ventures to
the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements or
similar binding arrangements;

 

-4-



--------------------------------------------------------------------------------

(18) the lapse, cancellation or abandonment of intellectual property rights in
the ordinary course of business, which in the reasonable good faith
determination of the Issuer are not material to the conduct of the business of
the Issuer and the Restricted Subsidiaries taken as a whole;

(19) the sale of any property in a Sale/Leaseback Transaction within six months
of the acquisition of such property;

(20) any disposition of (x) MTBE Assets, (y) Capital Stock of any MTBE
Subsidiary or Permitted MTBE Joint Venture and (z) the real property upon which
MTBE Assets disposed of pursuant to subclause (x) are located; provided that
with respect to the disposition of real property the boundaries of the real
property being disposed of shall have been described in a third–party survey;
and

(21) any transaction occurring as a result of the MLP Formation Transactions or
any MLP Drop–Down.

In the event that a transaction (or any portion thereof) meets the criteria of a
permitted Asset Sale and would also be a permitted Restricted Payment or
Permitted Investment, the Issuer, in its sole discretion, will be entitled to
divide and classify such transaction (or any portion thereof) as an Asset Sale
and/or one or more of the types of permitted Restricted Payments or Permitted
Investments.

“Bankruptcy Law” means Title 11, United States Bankruptcy Code of 1978, as
amended, or any similar U.S. federal or state law relating to bankruptcy,
insolvency, receivership, winding–up, liquidation, reorganization or relief of
debtors or any amendment to, succession to or change in any such law.

“Bank Products” means any facilities or services related to cash management,
including treasury, depository, overdraft, credit or debit card, purchase card,
electronic funds transfer, cash pooling and other cash management arrangements
and commercial credit card and merchant card services.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d–3 and Rule
13d–5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in
Section 13(d)(3) of the Exchange Act), such “person” will be deemed to have
beneficial ownership of all securities that such “person” has the right to
acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only after the passage of time. The
terms “Beneficially Owns” and “Beneficially Owned” have a corresponding meaning.

“Board of Directors” means:

(1) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;

 

-5-



--------------------------------------------------------------------------------

(2) with respect to a partnership, the board of directors or other governing
body of the general partner of the partnership;

(3) with respect to a limited liability company, the board of directors or other
governing body, and in the absence of the same, the manager or board of managers
or the managing member or members or any controlling committee thereof; and

(4) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Borrowing Base” means the sum of (1) 85% of the book value (calculated in
accordance with GAAP) of the accounts receivable of the Issuer and its
Restricted Subsidiaries and (2) 65% of the book value (calculated in accordance
with GAAP) of the inventory of the Issuer and its Restricted Subsidiaries, in
each case as shown on the most recent consolidated balance sheet of the Issuer
and its Restricted Subsidiaries.

“Business Day” means a day other than a Saturday, Sunday or other day on which
banking institutions are authorized or required by law to close in New York
State.

“Capital Improvement” means any (a) addition or improvement to the capital
assets owned by any Group Member, (b) acquisition (through an asset acquisition,
merger, stock acquisition or other form of investment) of existing, or the
construction of new, capital assets or (c) capital contribution by a Group
Member to a Person that is not an MLP Subsidiary, in which a Group Member has an
equity interest, or after such capital contribution will have an equity
interest, to fund the Group Member’s pro rata share of the cost of the
acquisition of existing, or the construction of new or the improvement of
existing, capital assets, in each case, if such addition, improvement,
acquisition or construction is made to increase the long–term operating capacity
or net income of the Company Group from the long–term operating capacity or net
income of the Company Group, in the case of clauses (a) or (b) above, or such
Person, in the case of clause (c) above, from that existing immediately prior to
such addition, improvement, acquisition or construction.

“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a lease that would at that time be
required to be capitalized on a balance sheet (excluding the footnotes thereto)
prepared in accordance with GAAP; provided that any obligations of the Issuer or
its Restricted Subsidiaries, or of a special purpose or other entity not
consolidated with the Issuer and its Restricted Subsidiaries, either existing on
the Issue Date or created prior to any recharacterization described below (or
any refinancings thereof) (i) that were not included on the consolidated balance
sheet of the Issuer as capital lease obligations and (ii) that are subsequently
recharacterized as capital lease obligations or, in the case of such a special
purpose or other entity becoming consolidated with the Issuer and its Restricted
Subsidiaries, due to a change in accounting treatment or otherwise, shall for
all purposes not be treated as Capital Lease Obligations or Indebtedness.

“Capital Stock” means:

(1) in the case of a corporation, corporate stock;

 

-6-



--------------------------------------------------------------------------------

(2) in the case of an association or business entity that is not a corporation,
any and all shares, interests, participations, rights or other equivalents
(however designated) of corporate stock;

(3) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

“Cash Contributions” means the aggregate amount of cash contributions made to
the capital of the Issuer or any Guarantor described in the definition of
“Contribution Indebtedness.”

“Cash Equivalents” means:

(1) Canadian dollars, Euros, U.S. dollars or such local currencies held by the
Issuer and any of its Restricted Subsidiaries from time to time in the ordinary
course of business;

(2) securities issued or directly and fully guaranteed or insured by the
government of the United States or any agency or instrumentality thereof
(provided that the full faith and credit of such government is pledged in
support of those securities) having maturities of not more than one year from
the date of acquisition;

(3) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case, with any lender party to the Credit Agreement having combined
capital and surplus and undivided profits of not less than $500.0 million, whose
debt has a rating, at the time as of which any investment made therein is made
of at least A–1 by S&P or at least P–1 by Moody’s or having capital and surplus
in excess of $500.0 million and a Thomson Bank Watch Rating of “B” or better;

(4) repurchase obligations for underlying securities of the types described in
clauses (2) and (3) above entered into with any financial institution meeting
the qualifications specified in clause (3) above;

(5) commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within one year after the date of
acquisition;

(6) securities issued or fully guaranteed by any state or commonwealth of the
United States, or by any political subdivision or taxing authority thereof
having one of the two highest ratings obtainable from Moody’s or S&P, and, in
each case, maturing within one year after the date of acquisition;

 

-7-



--------------------------------------------------------------------------------

(7) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (1) through (5) of this
definition; and

(8) Indebtedness or Preferred Stock issued by Persons with a rating of “A” or
higher from S&P or “A–2” from Moody’s with maturities of 24 months or less from
the date of acquisition.

“Cash Management Obligations” means obligations owed by the Issuer or any
Guarantor to any lender or Affiliate of a lender under the Credit Agreement in
respect of any overdraft and related liabilities arising from treasury,
depositary and cash management services or any automated clearing house
transfers of funds.

“Change of Control” means the occurrence of any of the following:

(1) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Issuer and its Subsidiaries taken as a whole to any “person” (as that
term is used in Section 13(d) of the Exchange Act), other than the Permitted
Holders; or

(2) the consummation of any transaction (including, without limitation, any
merger or consolidation), the result of which is that any “person” (as defined
above), other than the Permitted Holders, becomes the Beneficial Owner, directly
or indirectly, of more than 50% of the Voting Stock of the Issuer, measured by
voting power rather than number of shares.

Notwithstanding the preceding, a conversion of the Issuer or any of its
Restricted Subsidiaries from a limited liability company, corporation, limited
partnership or other form of entity to a limited liability company, corporation,
limited partnership or other form of entity or an exchange of all of the
outstanding Capital Stock in one form of entity for Capital Stock for another
form of entity shall not constitute a Change of Control, so long as following
such conversion or exchange the “persons” (as that term is used in
Section 13(d)(3) of the Exchange Act) who Beneficially Owned the Capital Stock
of the Issuer immediately prior to such transactions continue to Beneficially
Own in the aggregate more than 50% of the Voting Stock of such entity, or
continue to Beneficially Own sufficient Equity Interests in such entity to elect
a majority of its directors, managers, trustees or other persons serving in a
similar capacity for such entity, and in either case no “person” Beneficially
Owns more than 50% of the Voting Stock of such entity.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the assets and properties subject to the Liens created
by the Security Documents.

“Collateral Account” means the collateral account established pursuant to this
Indenture and the Security Documents in the name and under the sole dominion and
control of the Collateral Agent.

 

-8-



--------------------------------------------------------------------------------

“Collateral Agent” means Wells Fargo Bank, National Association, acting in its
capacity as collateral agent under the Security Documents, or any successor
thereto.

“Commences Commercial Services” means a Capital Improvement is first put into
commercial service by a Group Member following, if applicable, completion of
construction and testing.

“Commodity Agreements” means, in respect of any Person, any forward contract,
commodity swap agreement, commodity option agreement or other similar agreement
or arrangement and designed to protect such Person against fluctuation in
commodity prices.

“Company Group” means the Issuer, its Restricted Subsidiaries and its MLP
Subsidiaries treated as a single entity.

“Consolidated Adjusted EBITDA” means, with respect to any specified Person for
any period, the Consolidated Net Income of such Person for such period (A) plus,
without duplication to the extent the same was deducted in calculating
Consolidated Net Income:

(1) provision for taxes based on income, profits or capital, including without
limitation provincial, state, franchise, local, foreign and similar taxes, of
such Person and its Restricted Subsidiaries, to the extent that such provision
for taxes was deducted in computing such Consolidated Net Income; plus

(2) the Fixed Charges of such Person and its Restricted Subsidiaries for such
period (including net losses on Hedging Obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, to the
extent included in Fixed Charges), to the extent that such Fixed Charges were
deducted in computing such Consolidated Net Income; plus

(3) depreciation, amortization (including the amortization of turnaround costs,
goodwill and other intangibles, deferred financing fees and any amortization
included in pension, OPEB or other employee benefit expenses, but excluding
amortization of prepaid cash expenses that were paid in a prior period) and
other non–cash expenses (including without limitation write–downs and impairment
of property, plant, equipment and intangibles and other long–lived assets
(including pursuant to the application of ASC 350 and ASC 360 (formerly
Financial Accounting Standards Board Statement Nos. 142 and 144, respectively))
and the impact of purchase accounting, but excluding any such non–cash expense
to the extent that it represents an accrual of or reserve for cash expenses in
any future period or amortization of a prepaid cash expense that was paid in a
prior period) of such Person and its Restricted Subsidiaries for such period to
the extent that such depreciation, amortization and other non–cash expenses were
deducted in computing such Consolidated Net Income; plus

(4) the amount of any restructuring charges (which, for the avoidance of doubt,
shall include retention, severance, integration, business optimization, systems
establishment cost or excess pension, OPEB, curtailment or other excess
charges); plus

 

-9-



--------------------------------------------------------------------------------

(5) the minority expense relating to any partner in a joint venture which is
consolidated with the Issuer for accounting purposes and the minority interest
expense consisting of subsidiary income attributable to minority equity
interests of third parties in any non–Wholly Owned Subsidiary in such period or
any prior period, except to the extent of dividends declared or paid on Equity
Interests held by third parties; plus

(6) the amount of management, consulting, monitoring and advisory fees and
related expenses paid to the Equity Investors or any other Permitted Holder (or
any accruals related to such fees and related expenses) during such period;
provided that such amount shall not exceed in any four quarter period the
greater of (x) $2.5 million and (y) 1.0% of Consolidated Adjusted EBITDA of the
Issuer and its Restricted Subsidiaries for such period; plus

(7) accretion of asset retirement obligations in accordance with SFAS No. 143,
Accounting for Asset Retirement Obligations, and any similar accounting in prior
periods; plus

(8) to the extent not otherwise included, the proceeds of any business
interruption insurance received during such period; plus

(9) any adjustments that result from timing differences between the purchase of
crude C4 in one period and the sale of finished butadiene in a later period,
caused by monthly butadiene price changes, to the extent such adjustments are
calculated in a manner consistent with the calculation of such adjustments as
presented in the Offering Document; plus

(10) any adjustments related to any impact from supplier plant shut downs, other
than in the ordinary course of business; minus

(B) (1) non–cash items increasing such Consolidated Net Income for such period,
other than (i) any items which represent the reversal of any accrual of, or cash
reserve for, anticipated charges in any prior period where such accrual or
reserve is no longer required and (ii) any items which represent the impact of
purchase accounting; and (2) the minority interest income consisting of
subsidiary losses attributable to the minority equity interests of third parties
in any non–Wholly Owned Restricted Subsidiary.

“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the Net Income of such Person and its Restricted
Subsidiaries for such period, on a consolidated basis; provided that:

(1) any net after–tax extraordinary, unusual or nonrecurring gains or losses or
income or expense or charge (including, without limitation, income, expenses and
charges from litigation and arbitration settlements, severance, relocation and
other restructuring costs), any severance or relocation expense, pre–operating
expenses that are expensed and not capitalized, and fees, expenses or charges
related to any offering of Equity Interests of such Person, any Investment,
acquisition, disposition or incurrence or repayment of Indebtedness or other
obligations permitted to be incurred hereunder (in each case, whether or not
successful), including all fees, expenses and charges, and any

 

-10-



--------------------------------------------------------------------------------

financing charges (including relating to the Transactions), including penalty
interest and bank charges, related to any Indebtedness or other obligations, in
each case, shall be excluded;

(2) any net after–tax income or loss from disposed, abandoned, transferred,
closed or discontinued operations and any net after–tax gain or loss on disposal
of disposed, abandoned, transferred, closed or discontinued operations shall be
excluded;

(3) any net after–tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the Issuer) shall be excluded;

(4) any net after–tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness and
Hedging Obligations or other derivative instruments shall be excluded;

(5) (A) the Net Income for such period of any Person that is not a Subsidiary,
or that is an Unrestricted Subsidiary, or that is accounted for by the equity
method of accounting, shall be included only to the extent of the amount of
dividends or distributions or other payments in respect of equity that are
actually paid in cash (or to the extent converted into cash) by the referent
Person to the Issuer or a Restricted Subsidiary thereof in respect of such
period and (B) the Net Income for such period shall include any dividend,
distribution or other payments in respect of equity paid in cash by such Person
to the Issuer or a Restricted Subsidiary thereof in excess of the amount
included in clause (A);

(6) any increase in depreciation or amortization or any one–time non–cash
charges (such as purchased in–process research and development or capitalized
manufacturing profit in inventory) resulting from purchase accounting in
connection with any acquisition that is consummated prior to or after the Issue
Date shall be excluded;

(7) accruals and reserves that are established within 12 months after an
acquisition’s closing date and that are so required to be established as a
result of such transaction in accordance with GAAP or as a result of a
modification of accounting policies shall be excluded;

(8) any impairment charges resulting from the application of ASC 350 and ASC 360
(formerly Financial Accounting Standards Board Statement Nos. 142 and No. 144,
respectively) and the amortization of intangibles pursuant to ASC 805 (formerly
Financial Accounting Standards Board Statement No. 141) or asset write–offs
shall be excluded;

(9) any long–term incentive plan accruals and any compensation expense realized
from grants of stock appreciation or similar rights, stock options or other
rights to officers, directors and employees of such Person or any of its
Restricted Subsidiaries shall be excluded;

 

-11-



--------------------------------------------------------------------------------

(10) any asset impairment writedowns or writeoffs under GAAP or SEC guidelines
shall be excluded;

(11) (A) any unrealized non–cash gains or losses or charges in respect of
Hedging Obligations (including those resulting from the application of Financial
Accounting Standards Codification No. 815–Derivatives and Hedging (formerly
SFAS 133)(or such successor provision)), (B) any foreign exchange gains and
losses and (C) any adjustments for financial instruments, derivatives or Hedging
Obligations required by GAAP shall be excluded except for any realized exchange
gains or losses on derivative instruments which are included as offsets to
operating items as part of a designated hedging relationship;

(12) solely for the purpose of determining the amount available for Restricted
Payments under Section 4.05(a)(C)(i) hereof and the calculation of Operating
Surplus and Incremental Funds, as applicable, the Net Income of any Restricted
Subsidiary of the Issuer (other than a Guarantor and any joint venture that is
consolidated with the Issuer for accounting purposes) will be excluded to the
extent that the declaration or payment of dividends or similar distributions by
that Restricted Subsidiary of that Net Income is not at the date of
determination permitted without any prior governmental approval (that has not
been obtained) or, directly or indirectly, by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Restricted Subsidiary or its
stockholders or members, unless such restriction with respect to the payment of
dividends or similar distributions has been legally waived; provided that
Consolidated Net Income of such Person shall be increased by the amount of
dividends or distributions or other payments that are actually paid in cash (or
to the extent converted into cash) by such Person to the Issuer or another
Restricted Subsidiary thereof in respect of such period, to the extent not
already included therein;

(13) the cumulative effect of a change in accounting principles shall be
excluded; and

(14) any non–cash compensation expense realized from employee benefit plans or
post–employment benefit plans, grants of stock appreciation or similar rights,
stock options or other rights to officers, directors and employees of such
Person or any of its Restricted Subsidiaries shall be excluded.

“Consolidated Total Indebtedness” means, as at any date of determination, an
amount equal to the sum of (1) the aggregate amount of all outstanding
Indebtedness of the Issuer and its Restricted Subsidiaries on a consolidated
basis consisting of Indebtedness for borrowed money and debt obligations
evidenced by promissory notes and similar instruments, as determined in
accordance with GAAP (excluding for the avoidance of doubt all undrawn amounts
under revolving credit facilities and letters of credit and all obligations
under Qualified Receivables Financings, all Hedging Obligations and all Capital
Lease Obligations) and (2) the aggregate amount of all outstanding Disqualified
Stock of the Issuer and its Restricted Subsidiaries on a consolidated basis,
with the amount of such Disqualified Stock equal to the greater of their
respective voluntary or involuntary liquidation preferences and maximum fixed

 

-12-



--------------------------------------------------------------------------------

repurchase prices, in each case determined on a consolidated basis in accordance
with GAAP. For purposes hereof, the “maximum fixed repurchase price” of any
Disqualified Stock that does not have a fixed repurchase price shall be
calculated in accordance with the terms of such Disqualified Stock as if such
Disqualified Stock were purchased on any date on which Consolidated Total
Indebtedness shall be required to be determined pursuant to this Indenture, and
if such price is based upon, or measured by, the Fair Market Value of such
Disqualified Stock, such Fair Market Value shall be determined reasonably and in
good faith by the Issuer. The U.S. Dollar–Equivalent principal amount of any
Indebtedness denominated in a foreign currency will reflect the currency
translation effects, determined in accordance with GAAP, of Hedging Obligations
for currency exchange risks with respect to the applicable currency in effect on
the date of determination of the U.S. Dollar–Equivalent principal amount of such
Indebtedness.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any performance, leases, dividends, taxes or other
obligations that do not constitute Indebtedness (“primary obligations”) of any
other Person in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent:

(1) to purchase any such primary obligation or any property constituting direct
or indirect security thereof;

(2) to advance or supply funds (a) for the purchase or payment of any such
primary obligation or (b) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; or

(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such obligation against loss in respect thereof.

“Contribution Indebtedness” means Indebtedness of the Issuer or any Guarantor in
an aggregate principal amount not greater than twice the aggregate amount of
cash contributions (other than Excluded Contributions) made to the equity
capital of the Issuer or such Guarantor after the Issue Date, provided that:

(1) if the aggregate principal amount of such Contribution Indebtedness is
greater than one times such cash contributions to the equity capital of the
Issuer or such Guarantor, as applicable, the amount in excess shall be
Indebtedness (other than secured Indebtedness) with a Stated Maturity later than
the Stated Maturity of the Notes, and

(2) such Contribution Indebtedness (x) is incurred within 180 days after the
making of such cash contributions and (y) is designated as Contribution
Indebtedness pursuant to an Officer’s Certificate on the incurrence date
thereof.

“Corporate Trust Office of the Trustee” means the designated office of the
Trustee at which at any time its corporate trust business shall be administered,
which office at the date hereof is located at 150 East 42nd Street, 40th Floor,
New York, New York 10017, Attention: Corporate Trust Services – Administrator
for TPC Group, Inc., or such other address

 

-13-



--------------------------------------------------------------------------------

as the Trustee may designate from time to time by notice to the Holders and the
Issuer, or the designated corporate trust office of any successor Trustee (or
such other address as such successor Trustee may designate from time to time by
notice to the Holders and the Issuer).

“Credit Agreement” means that certain credit agreement, dated as of the Issue
Date, by and among the Issuer, Bank of America, N.A., as administrative agent
and collateral agent, Merrill Lynch, Pierce, Fenner & Smith Incorporated as
joint lead arranger and joint bookrunner and Jefferies Finance LLC and Morgan
Stanley Senior Funding Inc., as joint lead arrangers, joint bookrunners and
syndication agents, and the lenders party thereto from time to time, providing
for revolving credit borrowings and letters of credit, including any related
notes, Guarantees, collateral documents, instruments and agreements executed in
connection therewith, and, in each case, as amended, restated, modified,
renewed, refunded, replaced (whether upon or after termination or otherwise) or
refinanced (including by means of sales of debt securities to institutional
investors) in whole or in part from time to time.

“Credit Facilities” means one or more debt facilities (including, without
limitation, the Credit Agreement), indentures or commercial paper facilities, in
each case with banks or other institutional lenders or investors providing for
revolving credit loans, term loans, receivables financing (including through the
sale of receivables to such lenders or to special purpose entities formed to
borrow from such lenders against such receivables), letters of credit or other
indebtedness, in each case, as amended, restated, modified, renewed, refunded,
replaced (whether upon or after termination or otherwise) or refinanced
(including by means of sales of debt securities to institutional investors) in
whole or in part from time to time, including any agreement or indenture
extending the maturity thereof or otherwise restructuring all or any portion of
the indebtedness thereunder or increasing the amount loaned or issued thereunder
or altering the maturity thereof.

“Currency Agreement” means, in respect of a Person, any foreign exchange
contract, currency swap agreement, futures contract, option contract or other
similar agreement as to which such Person is a party or a beneficiary.

“Custodian” means the custodian appointed by the Depository with respect to any
Global Notes, or any successor entity thereto.

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

“Definitive Note” means a certificated, non–global Note registered in the name
of the Holder thereof and issued in accordance with Section 2.06 hereof,
substantially in the form of Exhibit A1 or A2 hereto, as applicable, except that
such Note shall not bear the Global Note Legend and shall not have the “Schedule
of Exchanges of Interests in the Global Note” attached thereto.

“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.03 hereof as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.

 

-14-



--------------------------------------------------------------------------------

“Designated Non–cash Consideration” means the Fair Market Value of non–cash
consideration received by the Issuer or one of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as “Designated Non–cash
Consideration” pursuant to an Officer’s Certificate, setting forth the basis of
such valuation, less the amount of cash or Cash Equivalents received in
connection with a subsequent sale of such Designated Non–cash Consideration.

“Designated Preferred Stock” means Preferred Stock of the Issuer or any direct
or indirect parent of the Issuer (other than Disqualified Stock) that is issued
for cash (other than to the Issuer or any of its Subsidiaries or an employee
stock ownership plan or trust established by the Issuer or any of its
Subsidiaries) and is so designated as Designated Preferred Stock, pursuant to an
Officer’s Certificate, on the issuance date thereof, the cash proceeds of which
are excluded from (i) the calculation set forth in Section 4.05(a)(C)(ii) hereof
and (ii) the calculation of Operating Surplus and Incremental Funds, as
applicable.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case, at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of the Capital Stock, in whole or in part, on or prior to the date that is 91
days after the date on which the Notes mature. Notwithstanding the preceding
sentence, any Capital Stock will not constitute Disqualified Stock solely
because the holders of the Capital Stock have the right to require the Issuer to
repurchase such Capital Stock upon the occurrence of a change of control or an
asset sale. The amount of Disqualified Stock deemed to be outstanding at any
time for purposes of this Indenture will be the maximum amount that the Issuer
and its Restricted Subsidiaries may become obligated to pay upon the maturity
of, or pursuant to any mandatory redemption provisions of, such Disqualified
Stock, exclusive of accrued dividends.

“Domestic Subsidiary” means any Restricted Subsidiary of the Issuer that was
formed under the laws of the United States or any state of the United States or
the District of Columbia.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“Equity Investors” means each of FR XII Alpha AIV, L.P., FR XII-A Alpha AIV,
L.P., FR XII Charlie AIV, L.P., FR XII-A Charlie AIV, L.P., and SK Capital
Partners III, L.P., and their respective Affiliates.

“Equity Offering” means (i) an offer and sale of Capital Stock (other than
Disqualified Stock) of the Issuer or (ii) an offer and sale of Capital Stock
(other than Disqualified Stock) of a direct or indirect parent of the Issuer (to
the extent the net proceeds therefrom are contributed to the equity capital of
the Issuer) pursuant to (x) a registration statement that has been declared
effective by the SEC pursuant to the Securities Act (other than a registration
statement on Form S–8 or otherwise relating to equity securities issuable under
any employee benefit plan of the Issuer or such direct or indirect parent), or
(y) a private issuance exempt from registration under the Securities Act.

 

-15-



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Contributions” means the net cash proceeds received by the Issuer
after the Issue Date from:

(1) contributions to its common equity capital, and

(2) the sale (other than to a Subsidiary of the Issuer) of Capital Stock (other
than Disqualified Stock and Designated Preferred Stock) of the Issuer,

in each case designated as “Excluded Contributions” pursuant to an Officer’s
Certificate, the net cash proceeds of which are excluded from (i) the
calculation set forth in Section 4.05(a)(C)(ii) and (ii) the calculation of
Operating Surplus and Incremental Funds, as applicable.

“Expansion Capital Expenditures” means cash expenditures for Capital
Improvements. Expansion Capital Expenditures shall not include Maintenance
Capital Expenditures or Investment Capital Expenditures. Expansion Capital
Expenditures shall include interest (and related fees) on debt incurred to
finance the construction of a Capital Improvement and paid in respect of the
period beginning on the date that a Group Member enters into a binding
obligation to commence construction of a Capital Improvement and ending on the
earlier to occur of (a) the date that such Capital Improvement Commences
Commercial Service and (b) the date that such Capital Improvement is abandoned
or disposed of. Debt incurred or equity issued to fund interest payments
described in the immediately preceding sentence or incurred to fund
distributions in respect of equity issued (including incremental incentive
distributions related thereto) to fund the construction of a Capital Improvement
as described in clause (a)(iv) of the definition of Operating Surplus shall also
be deemed to be debt incurred to finance the construction of a Capital
Improvement. Where capital expenditures are made in part for Expansion Capital
Expenditures and in part for other purposes, the Managing Member shall determine
the allocation between the amounts paid for each.

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by (i) the principal financial officer
of the Issuer for transactions less than $50.0 million and (ii) the Board of
Directors of the Issuer (unless otherwise provided in this Indenture) for
transactions valued at, or in excess of, $50.0 million.

“Fixed Charge Coverage Ratio” means with respect to any specified Person for any
period, the ratio of the Consolidated Adjusted EBITDA of such Person for such
period to the Fixed Charges of such Person for such period. In the event that
the specified Person or any of its Restricted Subsidiaries incurs, assumes,
Guarantees, repays, repurchases, redeems, defeases or otherwise discharges any
Indebtedness (other than (i) ordinary working capital borrowings and (ii) in the
case of revolving credit borrowings or revolving advances under any Qualified
Receivables Financing, in which case interest expense will be computed based
upon the average daily balance of such Indebtedness during the applicable
period) or issues, repurchases or redeems preferred equity subsequent to the
commencement of the period for which the Fixed

 

-16-



--------------------------------------------------------------------------------

Charge Coverage Ratio is being calculated and on or prior to the date on which
the event for which the calculation of the Fixed Charge Coverage Ratio is made
(the “Calculation Date”), then the Fixed Charge Coverage Ratio will be
calculated giving pro forma effect to such incurrence, assumption, Guarantee,
repayment, repurchase, redemption, defeasance or other discharge of
Indebtedness, or such issuance, repurchase or redemption of preferred equity,
and the use of the proceeds therefrom, as if the same had occurred at the
beginning of the applicable four–quarter reference period.

In addition, for purposes of calculating the Fixed Charge Coverage Ratio, Asset
Acquisitions, dispositions, mergers, consolidations and discontinued operations
(as determined in accordance with GAAP), and any related financing transactions,
that the specified Person or any of its Restricted Subsidiaries has both
determined to make and made after the Issue Date and during the four–quarter
reference period or subsequent to such reference period and on or prior to or
simultaneously with the Calculation Date shall be calculated on a pro forma
basis assuming that all such Asset Acquisitions, dispositions, mergers,
consolidations and discontinued operations (and the change of any associated
Fixed Charges and the change in Consolidated Adjusted EBITDA resulting
therefrom) had occurred on the first day of the four–quarter reference period,
including any pro forma expense and cost reductions and other operating
improvements that have occurred or are reasonably expected to occur, in the
reasonable judgment of the chief financial officer of the Issuer (regardless of
whether these cost savings or operating improvements could then be reflected in
pro forma financial statements in accordance with Regulation S–X promulgated
under the Securities Act or any other regulation or policy of the SEC related
thereto). Any Person that is a Restricted Subsidiary on the Calculation Date
will be deemed to have been a Restricted Subsidiary at all times during such
four–quarter period, and if, since the beginning of the four–quarter reference
period, any Person that subsequently became a Restricted Subsidiary or was
merged with or into the Issuer or any of its other Restricted Subsidiaries since
the beginning of such period shall have made any acquisition, Investment,
disposition, merger, consolidation or discontinued operation, in each case with
respect to an operating unit of a business, that would have required adjustment
pursuant to this definition, then the Fixed Charge Coverage Ratio shall be
adjusted giving pro forma effect thereto for such period as if such Asset
Acquisition, disposition, discontinued operation, merger or consolidation had
occurred at the beginning of the applicable four–quarter reference period. Any
Person that is not a Restricted Subsidiary on the Calculation Date will be
deemed not to have been a Restricted Subsidiary at any time during such
four–quarter period.

For purposes of this definition, whenever pro forma effect is to be given to any
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Issuer. If any Indebtedness
bears a floating rate of interest and is being given pro forma effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on
the Calculation Date had been the applicable rate for the entire period (taking
into account any Hedging Obligations applicable to such Indebtedness if such
Hedging Obligation has a remaining term in excess of 12 months). Interest on a
Capital Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of the
Issuer to be the rate of interest implicit in such Capital Lease Obligation. For
purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period. Interest

 

-17-



--------------------------------------------------------------------------------

on Indebtedness that may optionally be determined at an interest rate based upon
a factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as the Issuer may
designate. Any such pro forma calculation may include adjustments appropriate,
in the reasonable determination of the Issuer as set forth in an Officer’s
Certificate, to reflect operating expense reductions reasonably expected to
result from any acquisition or merger.

“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of:

(1) the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, excluding amortization of
deferred financing fees, debt issuance costs and commissions, fees and expenses
and the expensing of any bridge, commitment or other financing fees,
commissions, discounts, yield and other fees and charges (including any interest
expense) related to any receivables facility but including original issue
discount, non–cash interest payments, the interest component of any deferred
payment obligations (classified as Indebtedness under this Indenture), the
interest component of all payments associated with Capital Lease Obligations and
net of the effect of all payments made or received pursuant to Hedging
Obligations in respect of interest rates; plus

(2) the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period; provided that for purposes
of calculating consolidated interest expense, no effect shall be given to the
discount and/or premium resulting from the bifurcation of derivatives under
Standards Codification No. 815—Derivatives and Hedging (formerly SFAS 133) and
related interpretations as a result of the terms of the Indebtedness to which
such consolidated interest expense relate; plus

(3) all cash dividend payments or other cash distributions on any series of
preferred equity of such Person and all other dividend payments or other
distributions on the Disqualified Stock of such Person; less

(4) interest income; less

(5) non–cash interest expense attributable to movement in mark to market
valuation of Hedging Obligations or other derivatives under GAAP; less

(6) accretion or accrual of discounted liabilities not constituting
Indebtedness; and less

(7) any expense resulting from the discounting of Indebtedness in connection
with the application of purchase accounting in connection with any acquisition.

“Foreign Subsidiary” means any Restricted Subsidiary that is not organized under
the laws of the United States of America or any state thereof or the District of
Columbia.

 

-18-



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States, set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession, as in effect on the Issue Date. At any time after
the Issue Date, the Issuer may elect to apply IFRS accounting principles in lieu
of GAAP and, upon any such election, references herein to GAAP shall thereafter
be construed to mean IFRS (except as otherwise provided in this Indenture);
provided that any such election, once made, shall be irrevocable; provided,
further, any calculation or determination in this Indenture that requires the
application of GAAP for periods that include fiscal quarters ended prior to the
Issuer’s election to apply IFRS shall remain as previously calculated or
determined in accordance with GAAP. The Issuer shall give notice of any such
election made in accordance with this definition to the Trustee.

“Global Note Legend” means the legend set forth in Section 2.06(f)(2) hereof,
which is required to be placed on all Global Notes issued under this Indenture.

“Global Notes” means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes deposited with or on behalf of
and registered in the name of the Depositary or its nominee, substantially in
the form of Exhibit A1 or A2 hereto, as applicable, and that bears the Global
Note Legend and that has the “Schedule of Exchanges of Interests in the Global
Note” attached thereto, issued in accordance with Section 2.01, 2.06(b)(4),
2.06(d)(2) or 2.06(d)(3).

“Government Securities” means direct obligations of, or obligations Guaranteed
by, the United States of America, and the payment for which the United States
pledges its full faith and credit.

“Group Member” means a member of the Company Group.

“Guarantee” means a guarantee, other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner, including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements, or by agreements to keep–well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise).

“Guarantors” means (1) the Subsidiaries of the Issuer that execute a Note
Guarantee on the Issue Date and (2) any other Subsidiary of the Issuer that
executes a Note Guarantee in accordance with the provisions of this Indenture.

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under Interest Rate Agreements, Currency Agreements
or Commodity Agreements.

“Holder” means a Person in whose name a Note is registered in the register
maintained by the Registrar.

 

-19-



--------------------------------------------------------------------------------

“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person, whether or not contingent:

(1) in respect of borrowed money;

(2) evidenced by (A) bonds, notes, debentures or similar instruments or
(B) letters of credit (or reimbursement agreements in respect thereof), provided
that the underlying obligation in respect of which the letter of credit was
issued would, under one or more of clauses (1) above or (3) through (7) below,
be treated as being Indebtedness;

(3) in respect of banker’s acceptances;

(4) representing Capital Lease Obligations;

(5) representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed;

(6) to the extent not otherwise included in this definition, net obligations of
such Person under Commodity Agreements, Currency Agreements and Interest Rate
Agreements (the amount of any such obligations to be equal at any time to the
termination value of such agreement or arrangement giving rise to such
obligation that would be payable by such Person at such time); or

(7) to the extent not otherwise included, with respect to the Issuer and its
Restricted Subsidiaries, the amount then outstanding (i.e., advanced, and
received by, and available for use by, the Issuer or any of its Restricted
Subsidiaries) under any Receivables Financing (as set forth in the books and
records of the Issuer or any Restricted Subsidiary of the Issuer and confirmed
by the agent, trustee or other representative of the institution or group
providing such Receivables Financing),

if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP. In addition, the term
“Indebtedness” includes (i) all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person); provided, however, that the amount of such Indebtedness
shall be the lesser of (x) the Fair Market Value of such asset as such date of
determination and (y) the amount of such Indebtedness of such other Person; and
(ii) to the extent not otherwise included, the Guarantee by the specified Person
of any Indebtedness of any other Person.

Notwithstanding the foregoing, “Indebtedness” shall not include (a) accrued
expenses, royalties and trade payables; (b) Contingent Obligations; (c) asset
retirement obligations and obligations in respect of reclamation and workers’
compensation (including pensions and retiree medical care) that are not overdue
by more than 90 days; or (d) any obligations under Currency Agreements,
Commodity Agreements and Interest Rate Agreements; provided that such Agreements
are entered into for bona fide hedging purposes of the Issuer or its Restricted
Subsidiaries (as determined in good faith by the Board of Directors or senior
management of the Issuer, whether or not accounted for as a hedge in accordance
with GAAP)

 

-20-



--------------------------------------------------------------------------------

and, in the case of Currency Agreements or Commodity Agreements, such Currency
Agreements or Commodity Agreements are related to business transactions of the
Issuer or its Restricted Subsidiaries entered into in the ordinary course of
business and, in the case of Interest Rate Agreements, such Interest Rate
Agreements substantially correspond in terms of notional amount, duration and
interest rates, as applicable, to Indebtedness of the Issuer or its Restricted
Subsidiaries incurred without violation of this Indenture.

“Indenture” means this Indenture, as amended or supplemented from time to time.

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.

“Initial Notes” has the meaning assigned to it in the preamble to this
Indenture.

“Initial Mortgaged Property” means each parcel of real property designated as
being subject to a Mortgage on Schedule C to the Purchase Agreement dated
December 11, 2012, among Sawgrass Merger Sub Inc., a Delaware corporation, and
the Initial Purchasers, and the improvements and fixtures located thereon.

“Initial Purchasers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Jefferies & Company, Inc., Morgan Stanley & Co. LLC, Deutsche Bank Securities
Inc. and Goldman, Sachs & Co.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the Issue Date by and among the Issuer, the other grantors party thereto, the
ABL Facility Collateral Agent and the Collateral Agent.

“Interest Rate Agreement” means with respect to any Person any interest rate
protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement as to which such Person is party or a beneficiary.

“Interim Capital Transactions” means the following transactions: (a) borrowings,
refinancing or refunding of indebtedness (other than Working Capital Borrowings
and other than for items purchased on open account or for a deferred purchase
price in the ordinary course of business) by any Group Member and sales of debt
securities of any Group Member; (b) sales of equity interests of any Group
Member; and (c) sales or other voluntary or involuntary dispositions of any
assets of any Group Member other than (i) sales or other dispositions of
inventory, accounts receivable and other assets in the ordinary course of
business and (ii) sales or other dispositions of assets as part of normal
retirements or replacements.

“Investment Capital Expenditures” means capital expenditures that are neither
Expansion Capital Expenditures nor Maintenance Capital Expenditures.

“Investment Grade Rating” means a Moody’s rating of Baa3 (or the equivalent) or
higher and an S&P rating of BBB– (or the equivalent) or higher or, if either
such Rating Agency ceases to rate the Notes for reasons outside of the Issuer’s
control, the equivalent investment grade credit rating from any other Rating
Agency.

 

-21-



--------------------------------------------------------------------------------

“Investment Grade Securities” means:

(1) securities issued or directly and fully Guaranteed or insured by the U.S.
government or any agency or instrumentality thereof (other than Cash
Equivalents) and in each case with maturities not exceeding two years from the
date of acquisition;

(2) investments in any fund that invests exclusively in investments of the type
described in clause (1) which fund may also hold immaterial amounts of cash
pending investment and/or distribution; and

(3) corresponding instruments in countries other than the United States
customarily utilized for high quality investments and in each case with
maturities not exceeding two years from the date of acquisition.

“Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including Guarantees or other obligations), advances or capital
contributions (excluding accounts receivable, trade credit and advances to
customers and commission, travel and similar advances to officers, employees and
consultants made in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.

“Issue Date” means December 20, 2012.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.

“Maintenance Capital Expenditures” means cash expenditures (including
expenditures for the addition or improvement to or replacement of the capital
assets owned by the Company Group or for the acquisition of existing, or the
construction of new, capital assets) made to maintain the operating capacity or
net income of the Company Group.

“Managing Member” means the business entity with the ultimate authority to
manage the business and operations of the MLP (which may be the MLP or its
successors).

“Marketable Securities” means, with respect to any Asset Sale, any readily
marketable equity securities that are (i) traded on The New York Stock Exchange,
the American Stock Exchange or the Nasdaq National Market; and (ii) issued by a
corporation having a total equity market capitalization of not less than $250.0
million; provided that the excess of (A) the aggregate amount of securities of
any one such corporation held by the Issuer and any Restricted

 

-22-



--------------------------------------------------------------------------------

Subsidiary of the Issuer over (B) ten times the average daily trading volume of
such securities during the 20 immediately preceding trading days shall be deemed
not to be Marketable Securities, as determined on the date of the contract
relating to such Asset Sale.

“Member” means any holder of Membership Interests.

“Membership Interests” means the capital stock of the MLP.

“Merger Agreement” means the Agreement and Plan of Merger dated as of August 24,
2012, as amended on November 7, 2012, among the Issuer, TPC Holdings, Inc., a
Delaware corporation and Sawgrass Merger Sub Inc., a Delaware corporation.

“Minority Interest” means the percentage interest represented by any class of
Capital Stock of a Restricted Subsidiary that is not owned by the Issuer or a
Restricted Subsidiary.

“MLP” means an entity formed to acquire, directly or indirectly, substantially
all of the Equity Interests of the Issuer, in order to undertake an initial
public offering of its Capital Stock and that, immediately following
consummation of such offering, will be treated as a partnership for U.S. federal
income tax purposes.

“MLP Drop-Down” means any contribution of assets by a Group Member to an MLP
Subsidiary if such contribution is made to increase the long-term operating
capacity or net income of the Company Group from the long-term operating
capacity or net income of the Company Group existing immediately prior to such
contribution.

“MLP Formation Transactions” means (i) the legal formation of the MLP, (ii) the
acquisition, directly or indirectly, of the Issuer by the MLP, (iii) the
borrowing under Credit Facilities of an amount not to exceed the anticipated
gross proceeds of a Qualified MLP IPO and the distribution of that amount to the
Equity Investors immediately prior to such Qualified MLP IPO, (iv) transactions
related to a Qualifying MLP IPO and (v) transactions reasonably related thereto.

“MLP Subsidiary” means, with respect to any Person (a) a corporation of which
more than 50% of the voting power of shares are entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more MLP Subsidiaries (as defined,
but excluding subsection (d) of this definition) of such Person or a combination
thereof, (b) a partnership (whether general or limited) in which such Person or
an MLP Subsidiary (as defined, but excluding subsection (d) of this definition)
of such Person is, at the date of determination, a general or limited partner of
such partnership, but only if more than 50% of the partnership interests of such
partnership (considering all of the partnership interests of the partnership as
a single class) is owned, directly or indirectly, at the date of determination,
by such Person, by one or more MLP Subsidiaries (as defined, but excluding
subsection (d) of this definition) of such Person, or a combination thereof,
(c) any other Person (other than a corporation or a partnership) in which such
Person, one or more MLP Subsidiaries (as defined, but excluding subsection
(d) of this definition) of such Person, or a combination thereof, directly or
indirectly, at the date of determination, has (i) at least a majority ownership
interests or (ii) the

 

-23-



--------------------------------------------------------------------------------

power to elect or direct the election of a majority of the directors or other
governing body of such Person or (d) any other Person in which such Person, one
or more MLP Subsidiaries of such Person, or a combination thereof, directly or
indirectly, at the date of determination, has (i) less than a majority ownership
interest or (ii) less than the power to elect or direct the election of a
majority of the directors or other governing body of such Person, provided that
(A) such Person, one or more MLP Subsidiaries of such Person, or a combination
thereof, directly or indirectly, at the date of the determination, has at least
a 20% ownership interest in such other Person, (B) such Person accounts for such
other Person (under GAAP, as in effect on the later of the date of investment in
such other Person or material expansion of the operations of such other Person)
on a consolidated or equity accounting basis, (C) such Person has directly or
indirectly material negative control rights regarding such other Person
including over such other Person’s ability to materially expand its operations
beyond that contemplated at the date of investment in such other Person, and
(D) such other Person is obligated under its constituent documents, or as a
result of a unanimous agreement of its owners, to distribute to its owners all
of its available cash on at least an annual basis (less any cash reserves that
are approved by such Person).

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgage” means each mortgage, deed of trust or deed to secure debt creating a
Lien on the Mortgaged Property granted by the Issuer or any Guarantor in favor
of the Collateral Agent for the benefit of the Secured Parties securing the Note
Obligations.

“Mortgaged Property” means all right, title and interest of the Issuer and the
Guarantors in and to (i) the Initial Mortgaged Property and (ii) each additional
parcel of real property (and the improvements and fixtures located thereon) that
becomes subject to a Mortgage pursuant to Section 4.19 hereof.

“MTBE” means methyl tertiary butyl ether.

“MTBE Assets” means the assets of the Issuer and its Subsidiaries consisting of
(a) two dehydrogenation units and the MTBE processing unit associated therewith,
all situated on real property in Houston, Harris County, Texas, (b) the MTBE
processing units situated on real property in Port Neches, Jefferson County,
Texas, (c) the related structures, fixtures, buildings, equipment, easements,
pipelines, piping, vehicles, rolling stock, trailers, MTBE product inventory and
other tangible personal property reasonably related to such dehydrogenation or
MTBE processing units and the manufacture, purchase, sale or transportation of
MTBE and (d) the Capital Stock in any Permitted MBTE Joint Venture, but
excluding cash and Cash Equivalents and excluding any Capital Stock in an MTBE
Subsidiary.

“MTBE Subsidiaries” means (x) Port Neches Fuels, LLC, a Delaware limited
liability company and (y) any other Subsidiary of the Issuer that owns MTBE
Assets, in each case so long as such Person owns no material assets other than
MTBE Assets.

“Net Income” means, with respect to any Person for any period, the net income
(loss) of such Person for such period, determined in accordance with GAAP and
before any reduction in respect of dividends on preferred interests, excluding,
however, (a) any gain or loss,

 

-24-



--------------------------------------------------------------------------------

together with any related provision for taxes on such gain or loss, realized in
connection with (1) any Asset Sale (including, without limitation, dispositions
pursuant to Sale/Leaseback Transactions) or (2) the disposition of any
securities by such Person or any of its Subsidiaries or the extinguishment of
any Indebtedness of such Person or any of its Subsidiaries and (b) any
extraordinary or nonrecurring gain or loss, together with any related provision
for taxes on such extraordinary or nonrecurring gain or loss.

“Net Proceeds” means the aggregate cash proceeds received by the Issuer or any
of its Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash received upon the sale or other disposition of any
Designated Non–cash Consideration received in any Asset Sale and any cash
payments received by way of deferred payment of principal pursuant to a note or
installment receivable or otherwise, but only as and when received, but
excluding the assumption by the acquiring Person of Indebtedness relating to the
disposed assets or other consideration received in any non–cash form), net of
the direct costs relating to such Asset Sale and the sale of such Designated
Non–cash Consideration, including, without limitation, legal, accounting and
investment banking fees, and sales commissions, and any relocation expenses
incurred as a result of the Asset Sale, taxes paid or payable as a result of the
Asset Sale, in each case, after taking into account any available tax credits or
deductions and any tax sharing arrangements, amounts paid in connection with the
termination of Hedging Obligations repaid with Net Proceeds, and amounts
required to be applied to the repayment of Indebtedness secured by a Lien on the
asset or assets that were the subject of such Asset Sale, all distributions and
other payments required to be made to minority interest holders in Subsidiaries
or joint ventures or to holders of royalty or similar interests as a result of
such Asset Sale and any reserve for adjustment in respect of the sale price of
such asset or assets established in accordance with GAAP, including without
limitation, pension and post–employment benefit liabilities and liabilities
related to environmental matters or against any indemnification obligations
associated with such transaction.

“Non–Recourse Debt” means Indebtedness:

(1) as to which neither the Issuer nor any of its Restricted Subsidiaries
(a) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness) other than a pledge of the Equity
Interests of any Unrestricted Subsidiaries, (b) is directly or indirectly liable
(as a guarantor or otherwise) other than by virtue of a pledge of the Equity
Interests of any Unrestricted Subsidiaries, or (c) constitutes the lender; and

(2) no default with respect to which (including any rights that the holders of
the Indebtedness may have to take enforcement action against an Unrestricted
Subsidiary) would permit, upon notice, lapse of time or both, any holder of any
other Indebtedness (other than the Notes offered hereby) of the Issuer or any of
its Restricted Subsidiaries to declare a default on such other Indebtedness or
cause the payment of the Indebtedness to be accelerated or payable prior to its
Stated Maturity.

“Non–U.S. Person” means a Person who is not a U.S. Person.

 

-25-



--------------------------------------------------------------------------------

“Note Guarantee” means the Guarantee by each Guarantor of the Issuer’s
obligations under this Indenture and the Notes, executed pursuant to the
provisions of this Indenture.

“Note Liens” means all Liens in favor of the Collateral Agent on Collateral
securing the Note Obligations, and any Permitted Additional Pari Passu
Obligations.

“Note Obligations” means the Indebtedness incurred and Obligations under this
Indenture and the Notes.

“Notes” has the meaning assigned to it in the preamble to this Indenture. The
Initial Notes and any Additional Notes shall be treated as a single class for
all purposes under this Indenture, and unless the context otherwise requires,
all references to the Notes shall include the Initial Notes and any Additional
Notes.

“Notes Priority Collateral” has the meaning ascribed to the term “Notes First
Priority Collateral” in the Intercreditor Agreement.

“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation
governing any Indebtedness.

“Offering Document” means the offering memorandum, dated December 11, 2012,
pursuant to which the Initial Notes were offered to potential purchasers.

“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary or any Vice–President of such Person.

“Officer’s Certificate” means a certificate signed by an Officer of the Issuer
or any other Person, as the case may be, who must be a manager or director, the
principal executive officer, the principal financial officer, the treasurer or
the principal accounting officer of the Issuer (or of a Subsidiary of the Issuer
acting in such capacity for the Issuer and its Subsidiaries, as determined by
the Issuer) or such other Person, that meets the requirements set forth in this
Indenture and is provided to the Trustee.

“Opinion of Counsel” means an opinion from legal counsel that meets the
requirements of Section 14.05 hereof and is provided to the Trustee. Such
counsel may be an employee of or counsel to the Issuer or any Subsidiary of the
Issuer.

“Operating Expenditures” means all Company Group cash expenditures (or the
Issuer’s proportionate share of expenditures in the case of MLP Subsidiaries
that are not wholly owned), including taxes, reimbursements of expenses of the
Managing Member, payments made in the ordinary course of business underlying
Hedging Obligations, repayment of Working Capital Borrowings, debt service
payments and capital expenditures, subject to the following:

(1) repayment of Working Capital Borrowings deducted from Operating Surplus
pursuant to clause (b)(iii) of the definition of Operating Surplus shall not
constitute Operating Expenditures when actually repaid;

 

-26-



--------------------------------------------------------------------------------

(2) payments (including prepayments and prepayment penalties) of principal of
and premium on indebtedness other than Working Capital Borrowings shall not
constitute Operating Expenditures;

(3) Operating Expenditures shall not include (i) Expansion Capital Expenditures
or Investment Capital Expenditures, (ii) payment of transaction expenses
relating to Interim Capital Transactions, (iii) distributions to Members or
(iv) repurchases of Membership Interests of any class, other than repurchases of
Membership Interests to satisfy obligations under employee benefit plans, or
reimbursements of expenses of the Managing Member for such purchases. Where
capital expenditures are made in part for Expansion Capital Expenditures and in
part for other purposes, the Managing Member shall determine the allocation
between the amounts paid for each; and

(4) payments made in connection with the termination of any Hedging Obligations
prior to the expiration of its stipulated settlement or termination date shall
be excluded and amounts paid in connection with the initial purchase of Hedging
Obligations shall be amortized over the life of the applicable Hedging
Obligation.

“Operating Surplus” means, with respect to any period, on a cumulative basis and
without duplication,

(a) the sum of (i) $25.0 million, (ii) all cash receipts of the Company Group
(or the Issuer’s proportionate share of cash receipts in the case of MLP
Subsidiaries that are not wholly owned) for the period beginning on the IPO Date
and ending on the last day of such period, but excluding cash receipts from
Interim Capital Transactions and the termination of Hedging Obligations
(provided that cash receipts from the termination of a Hedging Obligation prior
to its specified termination date shall be included in Operating Surplus in
equal quarterly installments over the remaining scheduled life of such Hedging
Obligation), (iii) all cash receipts of the Company Group (or the Issuer’s
proportionate share of cash receipts in the case of MLP Subsidiaries that are
not wholly owned) after the end of such period but on or before the date of
determination of Operating Surplus with respect to such period resulting from
Working Capital Borrowings and (iv) the amount of distributions paid on equity
(including incremental incentive distributions) issued to finance all or a
portion of the construction, acquisition or improvement of a Capital Improvement
and paid in respect of the period beginning on the date that the Group Member
enters into a binding obligation to commence construction or improvement of, or
to acquire, such Capital Improvement and ending on the earlier to occur of
(A) the date that such Capital Improvement Commences Commercial Service and
(B) the date that it is abandoned or disposed of (equity issued to fund the
construction period interest payments on debt incurred (including periodic net
payments under related interest swap agreements), or construction period
distributions on equity issued, to finance the construction, acquisition or
improvement of a Capital Improvement shall also be deemed to be equity issued to
finance the construction, acquisition or improvement of a Capital Improvement
for purposes of this clause (iv)), less

 

-27-



--------------------------------------------------------------------------------

(b) the sum of (i) Operating Expenditures for the period beginning on the IPO
Date and ending on the last day of such period, (ii) the amount of cash reserves
established by the Managing Member (or the Issuer’s proportionate share of cash
reserves in the case of MLP Subsidiaries that are not wholly owned) to provide
funds for future Operating Expenditures, (iii) all Working Capital Borrowings
not repaid within 12 months after having been incurred and (iv) any loss
realized on disposition of an Investment Capital Expenditure; provided, however,
that disbursements made (including contributions to a Group Member or
disbursements on behalf of a Group Member) or cash reserves established,
increased or reduced after the end of such period but on or before the date of
determination of cash to be distributed with respect to such period shall be
deemed to have been made, established, increased or reduced, for purposes of
determining Operating Surplus, within such period if the Managing Member so
determines.

Cash receipts from an Investment Capital Expenditures shall be treated as cash
receipts only to the extent they are a return on principal, but return of
principal shall not be treated as cash receipts.

“Pari Passu Payment Lien Obligations” means any Additional Notes and any other
Indebtedness that is permitted to have Pari Passu Payment Lien Priority relative
to the Notes with respect to the Collateral and is not secured by any other
assets; provided that an authorized representative of the holders of such
Indebtedness (other than any Additional Notes) shall have executed a joinder to
the Security Documents in the form provided therein.

“Pari Passu Payment Lien Priority” means, relative to specified Indebtedness and
other obligations, having equal Lien priority to the Notes and the Note
Guarantees, as the case may be, on the Collateral.

“Participant” means, with respect to the Depositary, a Person who has an account
with the Depositary.

“Permitted Additional Pari Passu Obligations” means Obligations under any
additional Indebtedness in an amount not to exceed an amount such that
immediately after giving effect to the incurrence of such additional
Indebtedness and the receipt and application of the proceeds therefrom, the
Issuer’s Senior Secured Leverage Ratio would not exceed 4.50 to 1.00, in each
case secured by the Note Liens on the same or substantially similar
intercreditor arrangements as those set forth in the Intercreditor Agreement;
provided, that (i) the representative of such Permitted Additional Pari Passu
Obligation executes a joinder agreement to the applicable Security Documents in
the form attached thereto agreeing to be bound thereby and (ii) the Issuer has
designated such Indebtedness as “Permitted Additional Pari Passu Obligations”
under the Security Agreement.

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
Related Business Assets or a combination of Related Business Assets and cash or
Cash

 

-28-



--------------------------------------------------------------------------------

Equivalents between the Issuer or any of its Restricted Subsidiaries and another
Person; provided that any cash or Cash Equivalents received must be applied in
accordance with Section 4.08 hereof.

“Permitted Business” means the businesses of the Issuer and its Subsidiaries
engaged in on the Issue Date and any other activities that are similar,
ancillary or reasonably related to, or a reasonable extension, expansion or
development of, such businesses or ancillary thereto.

“Permitted Employee Stock Purchase Loans” means loans, in an aggregate amount
outstanding at any time not to exceed $25.0 million, whether made by the Issuer
or any third party (other than any Affiliate of the Issuer), to employees of the
Issuer and its Subsidiaries who become participants in the Issuer’s stock
purchase program to enable such employees to purchase Equity Interests in the
Issuer or any of its parent entities.

“Permitted Holders” means (i) the Equity Investors and Related Parties and
(ii) any Permitted Parent. Any Person or group whose acquisition of beneficial
ownership constitutes a Change of Control in respect of which a Change of
Control Offer is made in accordance with the requirements of this Indenture will
thereafter, together with its Affiliates, constitute an additional Permitted
Holder.

“Permitted Investments” means:

(1) any Investment in the Issuer or in a Restricted Subsidiary of the Issuer;

(2) any Investment in cash, Cash Equivalents, Marketable Securities or
Investment Grade Securities;

(3) any Investment by the Issuer or any Restricted Subsidiary of the Issuer in a
Person, if as a result of such Investment:

(a) such Person becomes a Restricted Subsidiary of the Issuer; or

(b) such Person, in one transaction or a series of related transactions, is
merged, consolidated or amalgamated with or into, or transfers or conveys
substantially all of its assets to, or is liquidated into, the Issuer or a
Restricted Subsidiary of the Issuer;

and, in each case, any Investment held by any such Person;

(4) any Investment made as a result of the receipt of non–cash consideration
from an Asset Sale that was made pursuant to and in compliance with Section 4.08
hereof;

(5) any acquisition of assets or Capital Stock solely in exchange for the
issuance of Equity Interests (other than Disqualified Stock) of the Issuer or a
direct or indirect parent of the Issuer;

 

-29-



--------------------------------------------------------------------------------

(6) any Investments received (i) in compromise or resolution of (A) obligations
of trade creditors or customers that were incurred in the ordinary course of
business of the Issuer or any of its Restricted Subsidiaries, including pursuant
to any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of any trade creditor or customer; or (B) litigation, arbitration or
other disputes; or (ii) as a result of a foreclosure by the Issuer or any of its
Restricted Subsidiaries with respect to any secured Investment or other transfer
of title with respect to any secured Investment in default;

(7) Investments represented by Hedging Obligations;

(8) loans or advances to officers, directors and employees made in the ordinary
course of business or consistent with the past practice of the Issuer or any
Restricted Subsidiary of the Issuer and Permitted Employee Stock Purchase Loans
or Guarantees thereof;

(9) repurchases of the Notes;

(10) Investments in Permitted Businesses, joint ventures or Unrestricted
Subsidiaries having an aggregate Fair Market Value, taken together with all
other Investments made pursuant to this clause (10) that are at that time
outstanding, not to exceed the greater of (x) $40.0 million and (y) 5.0% of
Total Assets; provided, however, that if any Investment pursuant to this clause
(10) is made in a Person that is not a Restricted Subsidiary of the Issuer at
the date of the making of such Investment and such Person becomes a Restricted
Subsidiary of the Issuer after such date, such Investment shall thereafter be
deemed to have been made pursuant to clause (1) above and shall cease to have
been made pursuant to this clause (10) for so long as such Person continues to
be a Restricted Subsidiary of the Issuer;

(11) any Investment in a Receivables Subsidiary or any Investment by a
Receivables Subsidiary in any other Person in connection with a Qualified
Receivables Financing, including Investments of funds held in accounts permitted
or required by the arrangements governing such Qualified Receivables Financing
or any related Indebtedness; provided, however, that any Investment in a
Receivables Subsidiary is in the form of a Purchase Money Note, contribution of
additional receivables or an equity interest;

(12) any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of
Section 4.09(b) hereof (except for transactions described in clauses (6), (8),
(10) and (12) of Section 4.09(b));

(13) (A) Guarantees issued in accordance with Section 4.07 and Section 4.14
hereof and (B) Guarantees of performance or other obligations (other than
Indebtedness) arising in the ordinary course of business or consistent with past
practice;

(14) any Investment existing on the Issue Date and any Investment that replaces,
refinances or refunds an existing Investment; provided, that the new Investment
is in an amount that does not exceed the amount replaced, refinanced or
refunded, and is made in the same Person as the Investment replaced, refinanced
or refunded;

 

-30-



--------------------------------------------------------------------------------

(15) Investments consisting of purchases and acquisitions of parts, buildings,
inventory, supplies, materials and equipment or purchases of contract rights or
licenses or leases of intellectual property, in each case in the ordinary course
of business;

(16) additional Investments by the Issuer or any Restricted Subsidiary having an
aggregate Fair Market Value (measured on the date each such Investment was made
and without giving effect to subsequent changes in value), taken together with
all other Investments made pursuant to this clause (16) that are at the time
outstanding not to exceed the greater of (x) $40.0 million and (y) 5.0% of Total
Assets; provided, however, that if any Investment pursuant to this clause
(16) is made in a Person that is not a Restricted Subsidiary of the Issuer at
the date of the making of such Investment and such Person becomes a Restricted
Subsidiary of the Issuer after such date, such Investment shall thereafter be
deemed to have been made pursuant to clause (1) above and shall cease to have
been made pursuant to this clause (16) for so long as such Person continues to
be a Restricted Subsidiary of the Issuer;

(17) [RESERVED];

(18) any Investment made in connection with MLP Formation Transactions;

(19) Investments in any Person to the extent such Investments consist of prepaid
expenses, negotiable instruments held for collection and lease, utility and
workers’ compensation, performance and other similar deposits made in the
ordinary course of business by the Issuer or any of its Restricted Subsidiaries;
and

(20) pledges or deposits made in the ordinary course of business.

provided, however, that with respect to any Investment, the Issuer may, in its
sole discretion, allocate all or any portion of any Investment to one or more of
the above clauses (1) through (20) so that the entire Investment would be a
Permitted Investment.

“Permitted Liens” means:

(1) Liens securing Indebtedness and other Obligations under Credit Facilities
incurred pursuant to Section 4.07(b)(i) hereof and/or securing Hedging
Obligations related thereto; provided that so long as the Credit Agreement is
outstanding, such Liens are subject to the provisions of the Intercreditor
Agreement (including with respect to the relative priority of the ABL Priority
Collateral and Notes Priority Collateral);

(2) Liens in favor of the Issuer or any of its Restricted Subsidiaries;

(3) Liens on property of a Person existing at the time such Person is merged
with or into or consolidated with the Issuer or any Subsidiary of the Issuer;
provided that such Liens were in existence prior to the contemplation of such
merger or consolidation and do not extend to any assets other than those of the
Person merged into or consolidated with the Issuer or the Subsidiary;

 

-31-



--------------------------------------------------------------------------------

(4) Liens on property (including Capital Stock) existing at the time of
acquisition of the property by the Issuer or any Subsidiary of the Issuer;
provided that such Liens were in existence prior to, such acquisition, and not
incurred in contemplation of, such acquisition;

(5) Liens or deposits to secure the performance of statutory or regulatory
obligations, or surety, appeal, indemnity or performance bonds, warranty and
contractual requirements or other obligations of a like nature incurred in the
ordinary course of business and Liens over cash deposits in connection with an
acquisition, lease, disposition or investment;

(6) Liens securing reimbursement obligations with respect to commercial letters
of credit which encumber documents and other assets relating to such letters of
credit and products and proceeds thereof and any cash cover relating to a letter
of credit or bank guarantee;

(7) Liens to secure Indebtedness (including Capital Lease Obligations) permitted
to be incurred pursuant to Section 4.07(b)(4) hereof covering only the assets
acquired with or financed by such Indebtedness; provided that such Lien
(i) extends only to the assets and/or Capital Stock, the acquisition, lease,
design, construction, installation, repair, replacement or improvement of which
is financed thereby and any proceeds or products thereof, accessions thereto,
upgrades thereof and improvements thereto or (ii) does not extend to any assets
or property that constitute Collateral;

(8) Liens securing Indebtedness permitted to be incurred pursuant to
Section 4.07(b)(15) hereof;

(9) Liens existing on the Issue Date;

(10) Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;

(11) Liens incurred or deposits made in the ordinary course of business to
secure payment of workers’ compensation or to participate in any fund in
connection with workmen’s compensation, unemployment insurance, old–age pensions
or other social security programs;

(12) Liens imposed by law, such as carriers’, warehousemen’s, landlord’s,
lessor’s, suppliers, banks, repairmen’s and mechanics’ Liens, and Liens of
landlords securing obligations to pay lease payments that are not yet due and
payable or in default, in each case, incurred in the ordinary course of
business;

(13) leases or subleases granted to others that do not materially interfere with
the ordinary conduct of business of the Issuer or any of its Restricted
Subsidiaries;

 

-32-



--------------------------------------------------------------------------------

(14) (A) survey exceptions, easements, rights of way, zoning and similar
restrictions, reservations or encumbrances in respect of real property or title
defects that were not incurred in connection with Indebtedness and that do not
in the aggregate materially adversely affect the value of said properties (as
such properties are used by the Issuer or its Subsidiaries) or materially impair
their use in the operation of the business of the Issuer and its Subsidiaries
and (B) access agreements, easements, leases, licenses, use agreements, utility
agreements, service agreements, and other like encumbrances granted by the
Issuer or a Restricted Subsidiary of the Issuer to an MTBE Subsidiary, Permitted
MTBE Joint Venture or any other third party in connection with the disposition
of the MTBE Assets to, or the use or ownership of the MTBE Assets by, such MTBE
Subsidiary, Permitted MTBE Joint Venture or third party so long as such
encumbrances do not in the aggregate materially adversely affect the value of
said properties (as such properties are used by the Issuer or its Subsidiaries)
or materially impair their use in the operation of the business of the Issuer
and its Subsidiaries;

(15) Liens created for the benefit of (or to secure) the Notes and the Note
Guarantees;

(16) Liens to secure any Permitted Refinancing Indebtedness permitted to be
incurred under this Indenture; provided, however, that:

(a) the new Lien shall be limited to all or part of the same property and assets
that secured or, under the written agreements pursuant to which the original
Lien arose, could secure the original Lien (plus improvements and accessions to,
such property or proceeds or distributions thereof); and

(b) the Indebtedness secured by the new Lien is not increased to any amount
greater than the sum of (x) the outstanding principal amount, or, if greater,
committed amount, of the Permitted Refinancing Indebtedness and (y) an amount
necessary to pay any fees and expenses, including premiums, related to such
renewal, refunding, refinancing, replacement, defeasance or discharge;

(17) Liens arising from precautionary Uniform Commercial Code financing
statement filings regarding operating leases entered into by the Issuer or any
of its Restricted Subsidiaries in the ordinary course of business;

(18) judgment Liens not giving rise to an Event of Default so long as any
appropriate legal proceedings that may have been duly initiated for the review
of such judgment shall not have been finally terminated or the period within
which such legal proceedings may be initiated shall not have expired;

(19) Liens securing Indebtedness or other obligations of the Issuer or any
Subsidiary of the Issuer with respect to obligations that do not exceed the
greater of (x) $50.0 million and (y) 5.0% of Total Assets at any one time
outstanding;

(20) Liens on accounts receivable and related assets of the type specified in
the definition of “Receivables Financing” incurred in connection with a
Qualified Receivables Financing;

 

-33-



--------------------------------------------------------------------------------

(21) licenses of intellectual property in the ordinary course of business;

(22) Liens on Capital Stock of an Unrestricted Subsidiary that secure
Indebtedness or other obligations of such Unrestricted Subsidiary;

(23) leases and subleases of real property which do not materially interfere
with the ordinary conduct of the business of the Issuer and its Restricted
Subsidiaries;

(24) Liens to secure a defeasance trust;

(25) Liens on equipment of the Issuer or any Restricted Subsidiary of the Issuer
granted in the ordinary course of business to clients of which such equipment is
located;

(26) Liens securing insurance premium financing arrangements, provided that such
Lien is limited to the applicable insurance contracts;

(27) Liens securing the aggregate amount of Indebtedness (including Acquired
Debt) incurred in connection with (or at any time following the consummation of)
an Asset Acquisition made in accordance with this Indenture equal to, at the
time of incurrence, the net increase in inventory, accounts receivable and net
property, reserves, plant and equipment attributable to such Asset Acquisition
from the amounts reflected on the Issuer’s historical consolidated balance sheet
as of the end of the full fiscal quarter ending on or prior to the date of such
Asset Acquisition, calculated after giving effect on a pro forma basis to such
Asset Acquisition (which amount may, but need not, be incurred in whole or in
part under the Credit Agreement) less the amount of Indebtedness incurred in
connection with such Asset Acquisition secured by Liens pursuant to clauses
(4) or (7) above;

(28) Liens arising under retention of title, hire purchase or conditional sale
arrangements arising under provisions in a supplier’s standard conditions of
supply in respect of goods or services supplied to the Issuer or any Restricted
Subsidiary in the ordinary course of business and on arm’s length terms;

(29) Liens arising by way of set–off or pledge (in favor of the account holding
bank) arising by operation of law or pursuant to standard banking terms or
conditions, provided that the relevant bank account has not been set up nor has
the relevant credit balance arisen in order to implement a secured financing;

(30) Liens securing Indebtedness permitted to be incurred pursuant to Sections
4.07(b)(3) and 4.07(b)(17); provided that in the case of Section 4.07(b)(17),
such Lien may not extend to any assets other than the assets owned by the
Restricted Subsidiaries incurring such Indebtedness;

(31) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(32) Liens securing Hedging Obligations;

 

-34-



--------------------------------------------------------------------------------

(33) any (a) interest or title of a lessor or sublessor under any lease;
(b) restriction or encumbrance that the interest or title of such lessor or
sublessor may be subject to (including, without limitation, ground leases or
other prior leases of the demised premises, mortgages, mechanics’ Liens, tax
Liens and easements); (c) subordination of the interest of the lessee or
sublessee under such lease to any restrictions or encumbrance referred to in the
preceding subclause (b) or (d) Liens over rental deposits with a lessor pursuant
to a property lease entered into in the ordinary course of business;

(34) Liens incurred under or in connection with lease and Sale/Leaseback
Transactions and novations and any refinancings thereof (and Liens securing
obligations under lease transaction documents relating thereto), including,
without limitation, Liens over the assets which are the subject of such lease,
sale and leaseback, novations, refinancings, assets and contract rights related
thereto (including, without limitation, the right to receive rental rebates or
deferred sale payments), sub–lease rights, insurances relating thereto and
rental deposits;

(35) Liens to secure Indebtedness and any related Guarantees on assets
constituting Collateral that are junior in priority to the Liens on the
Collateral securing the Notes;

(36) Liens on the Collateral granted under the Security Documents in favor of
the ABL Facility Collateral Agent and the Collateral Agent to secure the Notes,
the Note Guarantees and any Permitted Additional Pari Passu Obligations; and

(37) Liens arising under this Indenture in favor of the Trustee for its own
benefit and similar Liens in favor of other trustees, agents and representatives
arising under instruments governing Indebtedness permitted to be incurred under
this Indenture, provided, however, that such Liens are solely for the benefit of
the trustees, agents or representatives in their capacities as such and not for
the benefit of the holders of such Indebtedness.

“Permitted MTBE Joint Venture” means a Person (together with its Subsidiaries,
if any) organized by the Issuer or an MTBE Subsidiary and one or more third
parties for the purpose, among other things, of utilizing the MTBE Assets
regardless of whether such Person is a joint venture or a minority-owned Person;
provided that such Person shall not be a Subsidiary.

“Permitted Parent” means any direct or indirect parent of the Issuer formed not
in connection with, or in contemplation of, a transaction that, assuming such
parent was not so formed, after giving effect thereto would constitute a Change
of Control and any direct or indirect parent of the Issuer formed in connection
with an underwritten public Equity Offering.

“Permitted Payments to Parent” means, without duplication as to amounts:

(1) payments to any parent companies of the Issuer in amounts equal to the
amounts required for any direct payment of the Issuer to pay fees and expenses
(including franchise or similar taxes) required to maintain its corporate
existence, customary salary, bonus and other benefits payable to officers and
employees of any direct parent of the Issuer and general corporate overhead
expenses of any direct parent of the Issuer to the extent such fees and expenses
are attributable to the ownership or operation of the Issuer and its
Subsidiaries;

 

-35-



--------------------------------------------------------------------------------

(2) for so long as the Issuer is a member of a group filing a consolidated or
combined tax return with such parent companies, payments to such parent
companies in respect of an allocable portion of the tax liabilities of such
group that is attributable to the Issuer and its Subsidiaries (“Tax Payments”).
The Tax Payments shall not exceed the lesser of (i) the amount of the relevant
tax (including any penalties and interest) that the Issuer would owe if the
Issuer were filing a separate tax return (or a separate consolidated or combined
return with its Subsidiaries that are members of the consolidated or combined
group), taking into account any carryovers and carrybacks of tax attributes
(such as net operating losses) of the Issuer and such Subsidiaries from other
taxable years and (ii) the net amount of the relevant tax that such parent
companies actually owe to the appropriate taxing authority. Any Tax Payments
received from the Issuer shall be paid over to the appropriate taxing authority
within 30 days of such parent companies’ receipt of such Tax Payments or
refunded to the Issuer; and

(3) dividends or distributions paid to such parent companies, if applicable, in
amounts equal to amounts required for such parent companies, if applicable, to
pay interest and/or principal on Indebtedness the proceeds of which have been
contributed to the Issuer or any of its Restricted Subsidiaries and that has
been Guaranteed by, or is otherwise considered Indebtedness of, the Issuer
incurred in accordance with Section 4.07 hereof.

“Permitted Refinancing Indebtedness” means any Indebtedness of the Issuer or any
of its Restricted Subsidiaries issued in exchange for, or the net proceeds of
which are used to renew, refund, refinance, replace, defease or discharge other
Indebtedness of the Issuer or any of the Issuer’s Restricted Subsidiaries (other
than intercompany Indebtedness); provided that:

(1) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness renewed, refunded, refinanced,
replaced, defeased or discharged (plus any premium required to be paid on the
Indebtedness being so renewed, refunded, replaced, defeased or discharged, plus
the amount of all fees and expenses incurred in connection therewith);

(2) such Permitted Refinancing Indebtedness has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the remaining Weighted Average Life to
Maturity of, the Indebtedness being renewed, refunded, refinanced, replaced,
defeased or discharged; provided that this clause (2) shall not apply to debt
under Credit Facilities;

(3) if the Indebtedness being renewed, refunded, refinanced, replaced, defeased
or discharged is subordinated in right of payment to the Notes, such Permitted
Refinancing Indebtedness has a final maturity date later than the final maturity
date of, and is subordinated in right of payment to, the Notes on terms at least
as favorable to the Holders as those contained in the documentation governing
the Indebtedness being renewed, refunded, refinanced, replaced, defeased or
discharged; and

 

-36-



--------------------------------------------------------------------------------

(4) such Refinancing Indebtedness shall not include Indebtedness of the Issuer
or a Restricted Subsidiary of the Issuer that refinances Indebtedness of an
Unrestricted Subsidiary.

“Person” means any individual, corporation, partnership, joint venture,
association, joint–stock company, trust, unincorporated organization, limited
liability company or government or other entity; provided that when Person is
used to refer to the Issuer, it shall refer (i) prior to a Qualified MLP IPO, to
TPC Group Inc. and (ii) after a Qualified MLP IPO, to the MLP.

“Private Placement Legend” means the legend set forth in
Section 2.06(f)(1) hereof to be placed on all Notes issued under this Indenture
except where otherwise permitted by the provisions of this Indenture.

“Purchase Money Note” means a promissory note of a Receivables Subsidiary
evidencing a line of credit, which may be irrevocable, from the Issuer or any
Subsidiary of the Issuer to a Receivables Subsidiary in connection with a
Qualified Receivables Financing, which note is intended to finance that portion
of the purchase price that is not paid by cash or a contribution of equity.

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

“Qualified MLP IPO” means an initial offer and sale of common units of the MLP
in an underwritten public offering for cash pursuant to a registration statement
that has been declared effective by the SEC pursuant to the Securities Act
(other than a registration statement on Form S-4 or Form S-8 or otherwise
relating to Equity Interests of the MLP issuable under any employee benefit
plan); provided, however, that (i) immediately after such offering, the MLP is
treated as a partnership for U.S. federal income tax purposes and qualifies for
the exception contained in Section 7704(c) of the Code for partnerships with
“qualifying income” (as defined in Section 7704(d) of the Code) and (ii) the
Issuer and/or selling shareholders receive aggregate gross proceeds (including
in any combination of primary and secondary offerings) of at least $75.0 million
from such sale(s).

“Qualified Receivables Financing” means any Receivables Financing of a
Receivables Subsidiary that meets the following conditions:

(1) the Board of Directors of the Issuer will have determined in good faith that
such Qualified Receivables Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Issuer and the Receivables Subsidiary,

(2) all sales of accounts receivable and related assets to the Receivables
Subsidiary are made at Fair Market Value (as determined in good faith by the
Issuer), and

 

-37-



--------------------------------------------------------------------------------

(3) the financing terms, covenants, termination events and other provisions
thereof will be market terms (as determined in good faith by the Issuer) and may
include Standard Securitization Undertakings.

The grant of a security interest in any accounts receivable of the Issuer or any
of its Restricted Subsidiaries (other than a Receivables Subsidiary) to secure a
Credit Facility will not be deemed a Qualified Receivables Financing. For
purposes of this Indenture, a receivables facility whether now in existence or
arising in the future (and any replacement thereof with substantially similar
terms in the aggregate) will be deemed to be a Qualified Receivables Financing
that is not recourse to the Issuer (except for Standard Securitization
Undertakings).

“Rating Agency” means each of S&P and Moody’s, or if S&P or Moody’s or both
shall not make a rating on the Notes publicly available, a nationally recognized
statistical rating organization or organizations, within the meaning of Rule
15c3–1(c)(2)(vi)(F) under the Exchange Act, selected by the Issuer as a
replacement agency or agencies for S&P or Moody’s, or both, as the case may be.

“Receivables Financing” means any transaction or series of transactions that may
be entered into by the Issuer or any of its Subsidiaries pursuant to which the
Issuer or any of its Subsidiaries may sell, convey or otherwise transfer to
(a) a Receivables Subsidiary (in the case of a transfer by the Issuer or any of
its Subsidiaries), and (b) any other Person (in the case of a transfer by a
Receivables Subsidiary), or may grant a security interest in, any accounts
receivable (whether now existing or arising in the future) of the Issuer or any
of its Subsidiaries, and any assets related thereto including, without
limitation, all collateral securing such accounts receivable, all contracts and
all Guarantees or other obligations in respect of such accounts receivable,
proceeds of such accounts receivable and other assets which are customarily
transferred or in respect of which security interests are customarily granted in
connection with asset securitization transactions involving accounts receivable
and any Hedging Obligations entered into by the Issuer or any such Subsidiary in
connection with such accounts receivable.

“Receivables Repurchase Obligation” means any obligation of a seller of
receivables in a Qualified Receivables Financing to repurchase receivables
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, off–set or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.

“Receivables Subsidiary” means a Wholly–Owned Restricted Subsidiary of the
Issuer (or another Person formed for the purposes of engaging in a Qualified
Receivables Financing with the Issuer and to which the Issuer or any Subsidiary
of the Issuer transfers accounts receivable and related assets) which engages in
no activities other than in connection with the financing of accounts receivable
of the Issuer and its Subsidiaries, all proceeds thereof and all rights
(contractual or other), collateral and other assets relating thereto, and any
business or activities incidental or related to such business, and which is
designated by the Board of Directors of the Issuer (as provided below) as a
Receivables Subsidiary and:

(1) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is Guaranteed by the Issuer or any other Subsidiary of
the Issuer (excluding Guarantees of Obligations (other than the principal of,
and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates the Issuer or any other
Subsidiary of the Issuer in any way other than pursuant to Standard
Securitization Undertakings, or (iii) subjects any property or asset of the
Issuer or any other Subsidiary of the Issuer, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings,

 

-38-



--------------------------------------------------------------------------------

(2) with which neither the Issuer nor any other Subsidiary of the Issuer has any
material contract, agreement, arrangement or understanding other than on terms
which the Issuer reasonably believes to be no less favorable to the Issuer or
such Subsidiary than those that might be obtained at the time from Persons that
are not Affiliates of the Issuer, and

(3) to which neither the Issuer nor any other Subsidiary of the Issuer has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results. Any such designation
by the Board of Directors of the Issuer shall be evidenced to the Trustee by
filing with the Trustee a certified copy of the resolution of the Board of
Directors of the Issuer giving effect to such designation and an Officer’s
Certificate certifying that such designation complied with the foregoing
conditions.

“Regulation S” means Regulation S promulgated under the Securities Act.

“Regulation S Global Note” means a Global Note substantially in the form of
Exhibit A2 hereto deposited with or behalf of and registered in the name of the
Depositary or its nominee, issued in a denomination equal to the outstanding
principal amount of the Notes sold in reliance of Regulation S.

“Related Business Assets” means assets (other than cash or Cash Equivalents)
used or useful in a Permitted Business; provided that any assets received by the
Issuer or a Restricted Subsidiary of the Issuer in exchange for assets
transferred by the Issuer or a Restricted Subsidiary of the Issuer shall not be
deemed to be Related Business Assets if they consist of securities of a Person,
unless upon receipt of the securities of such Person, such Person would become a
Restricted Subsidiary of the Issuer.

“Related Party” means:

(1) any controlling stockholder, partner, member, 50% (or more) owned
Subsidiary, or immediate family member (in the case of an individual) of any
Equity Investor;

(2) any trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners, owners or Persons beneficially holding an 50% or more
controlling interest of which consist of any one or more Equity Investors and/or
such other Persons referred to in the immediately preceding clause; or

 

-39-



--------------------------------------------------------------------------------

(3) any Person with whom an Equity Investor or a Related Party (under clause
(1) or (2) of this definition of Related Party) may be deemed as part of a
“group” within the meaning of Section 13(d)(3) of the Exchange Act.

“Reporting Failure” means the failure of the Issuer to hold conference calls
with respect to, or make available, post or otherwise deliver to the Trustee,
within the time periods specified in Section 4.03 (after giving effect to any
grace period specified under Rule 12b–25 under the Exchange Act), the periodic
reports, information, documents or other reports which the Issuer or a parent
Guarantor may be required to make available, post or otherwise deliver pursuant
to such provision.

“Responsible Officer” when used with respect to the Trustee, means any officer
within the corporate trust department of the Trustee, including any vice
president, assistant vice president, trust officer or any other officer of the
Trustee customarily performing functions similar to those performed by any of
the above designated officers and also means, with respect to a particular
corporate trust matter, any other person to whom such matter is referred because
of such person’s knowledge of and familiarity with the particular subject and
who shall have direct responsibility for the administration of this Indenture.

“Representative” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in
its capacity as representative of the several Initial Purchasers.

“Restricted Definitive Note” means a Definitive Note bearing the Private
Placement Legend.

“Restricted Global Note” means a Global Note bearing the Private Placement
Legend.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Period” means the 40–day distribution compliance period as defined
in Regulation S, as notified to the Trustee by the Issuer in writing.

“Restricted Subsidiary” of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary.

“Rule 144” means Rule 144 promulgated under the Securities Act.

“Rule 144A” means Rule 144A promulgated under the Securities Act.

“Rule 903” means Rule 903 promulgated under the Securities Act.

“Rule 904” means Rule 904 promulgated under the Securities Act.

“S&P” means Standard & Poor’s Ratings Services and any successor to its rating
agency business.

 

-40-



--------------------------------------------------------------------------------

“Sale/Leaseback Transaction” means an arrangement relating to property now owned
or hereafter acquired by the Issuer or a Restricted Subsidiary of the Issuer
whereby the Issuer or a Restricted Subsidiary of the Issuer transfers such
property to a Person and the Issuer or such Restricted Subsidiary leases it from
such Person, other than leases between the Issuer and a Restricted Subsidiary of
the Issuer or between Restricted Subsidiaries of the Issuer.

“SEC” means the Securities and Exchange Commission.

“Secured Indebtedness” means any Indebtedness secured by a Lien.

“Secured Parties” means (i) the Holders of the Notes, (ii) the Trustee,
(iii) the Collateral Agent and (iv) any successors, indorsees, transferees and
assigns of each of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means the security agreement dated as of the Issue Date
among the Collateral Agent, the Issuer and the Guarantors granting, among other
things, a second-priority Lien on the ABL Priority Collateral and a
first-priority Lien on the Notes Priority Collateral, in each case, subject to
Permitted Liens, and in each case in favor of the Collateral Agent for its
benefit and for the benefit of the Trustee and the Holders of the Notes and the
holders of any Permitted Additional Pari Passu Obligations, as amended,
modified, restated, supplemented or replaced from time to time in accordance
with its terms.

“Security Documents” means the Security Agreement, any mortgages, the
Intercreditor Agreement and all of the security agreements, pledges, collateral
assignments, mortgages, deeds of trust, trust deeds or other instruments
evidencing or creating or purporting to create any security interests in favor
of the Collateral Agent for its benefit and for the benefit of the Trustee and
the Holders of the Notes and the holders of any Permitted Additional Pari Passu
Obligations, in all or any portion of the Collateral, in each case as amended,
modified, restated, supplemented or replaced from time to time.

“Senior Secured Leverage Ratio” means, as of any date of determination (the
“Senior Secured Leverage Ratio Calculation Date”), the ratio of (a) the
Consolidated Total Indebtedness of the Issuer and its Restricted Subsidiaries as
of the end of the most recent fiscal quarter for which internal financial
statements are available that is secured by Liens, less an amount equal to the
amount of any cash and Cash Equivalents of the Issuer and its Restricted
Subsidiaries as of such date, to (b) Consolidated Adjusted EBITDA of the Issuer
and its Restricted Subsidiaries for the most recently ended four fiscal quarters
ending immediately prior to such date for which internal financial statements
are available.

In the event that the Issuer or any Restricted Subsidiary of the Issuer incurs,
assumes, Guarantees, redeems, repays, retires or extinguishes any Indebtedness
(other than Indebtedness incurred or repaid under any revolving credit facility
unless such Indebtedness has been permanently repaid and has not been replaced)
or issues or redeems Disqualified Stock or preferred stock subsequent to the
commencement of the period for which the Senior Secured Leverage Ratio is being
calculated but prior to or simultaneously with the event for which the
calculation of the Senior Secured Leverage Ratio is made, then the Senior
Secured Leverage

 

-41-



--------------------------------------------------------------------------------

Ratio shall be calculated giving pro forma effect to such incurrence,
assumption, Guarantee, redemption, retirement or extinguishment of Indebtedness,
or such issuance or redemption of Disqualified Stock or preferred stock, as if
the same had occurred immediately prior to the end of such most recent fiscal
quarter end.

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP) that have been
made by the Issuer or any of its Restricted Subsidiaries during the four–quarter
reference period or subsequent to such reference period and on or prior to or
simultaneously with the Senior Secured Leverage Ratio Calculation Date shall be
calculated on a pro forma basis assuming that all such Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (and the change in Consolidated Adjusted EBITDA
resulting therefrom) had occurred on the first day of the four–quarter reference
period. If since the beginning of such period any Person that subsequently
became a Restricted Subsidiary of the Issuer or was merged with or into the
Issuer or any of its Restricted Subsidiaries since the beginning of such period
shall have made any Investment, acquisition, disposition, merger, amalgamation,
consolidation or discontinued operation that would have required adjustment
pursuant to this definition, then the Senior Secured Leverage Ratio shall be
calculated giving pro forma effect thereto for such period as if such
Investment, acquisition, disposition, merger, amalgamation, consolidation or
discontinued operation had occurred at the beginning of the applicable
four–quarter period. For purposes of this definition, whenever pro forma effect
is to be given to an Investment, acquisition, disposition, merger or
consolidation, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Issuer (and may include, for
the avoidance of doubt, cost savings, synergies and operating expense reductions
resulting from such Investment, acquisition, merger, amalgamation or
consolidation which is being given pro forma effect that have been or are
expected to be realized).

“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1–02 of Regulation S–X, promulgated
pursuant to the Securities Act, as such Regulation is in effect on the Issue
Date.

“Standard Securitization Undertakings” means representations, warranties,
covenants, indemnities and Guarantees of performance entered into by the Issuer
or any Subsidiary of the Issuer which the Issuer has determined in good faith to
be customary in a Receivables Financing including, without limitation, those
relating to the servicing of the assets of a Receivables Subsidiary, it being
understood that any Receivables Repurchase Obligation shall be deemed to be a
Standard Securitization Undertaking.

“Stated Maturity” means, with respect to any installment of principal on any
series of Indebtedness, the date on which the final payment of principal was
scheduled to be paid in the documentation governing such Indebtedness as of the
Issue Date, and will not include any contingent obligations to repay, redeem or
repurchase any such principal prior to the date originally scheduled for the
payment thereof.

 

-42-



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any specified Person:

(1) any corporation, association or other business entity of which more than 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency and after giving effect to any voting
agreement or stockholders’ agreement that effectively transfers voting power) to
vote in the election of directors, managers or trustees of the corporation,
association or other business entity is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person (or a combination thereof); and

(2) any partnership (a) the sole general partner or the managing general partner
of which is such Person or a Subsidiary of such Person or (b) the only general
partners of which are that Person or one or more Subsidiaries of that Person (or
any combination thereof).

“Successor ABL Facility Collateral Agent” means, in the event that the Credit
Agreement is no longer outstanding, the “ABL Facility Collateral Agent” (or
other collateral agent, representative or trustee) designated pursuant to the
terms of the documentation relating to the ABL Obligations.

“Total Assets” means the total consolidated assets of the Issuer and its
Restricted Subsidiaries, as shown on the most recent balance sheet of the Issuer

“TIA” means the Trust Indenture Act of 1939, as amended (15 U.S.C.
§§ 77aaa–77bbbb).

“Total Non-Guarantor Assets” means the total assets of the Restricted
Subsidiaries of the Issuer that are not Guarantors, as shown on the most recent
balance sheet of the Issuer.

“Transactions” has the definition set forth in the Offering Document.

“Treasury Rate” means, as of any redemption date, the yield to maturity as of
such redemption date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H. 15(519) that has become publicly available at least two
Business Days prior to the redemption date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from the redemption date to December 15, 2016;
provided, however, that if the period from the redemption date to December 15,
2016, is less than one year, the weekly average yield on actually traded United
States Treasury securities adjusted to a constant maturity of one year will be
used.

“Trust Monies” means all cash and Cash Equivalents received by the Paying Agent
or the Collateral Agent:

(1) upon the release of Collateral from the Lien of this Indenture or the
Security Documents, including all Net Proceeds and all moneys received in
respect of the principal of all purchase money, governmental and other
obligations;

(2) pursuant to the Security Documents;

 

-43-



--------------------------------------------------------------------------------

(3) as proceeds of any sale or other disposition of all or any part of the
Collateral by or on behalf of the Trustee or the Collateral Agent or any
collection, recovery, receipt, appropriation or other realization of or from all
or any part of the Collateral, in each case, pursuant to the exercise or
remedies under this Indenture or any of the Security Documents or otherwise; or

(4) for application as provided in the relevant provisions of this Indenture or
any Security Document or which disposition if not otherwise specifically
provided for in this Indenture or in any Security Document;

provided, however, that Trust Monies shall in no event include any property
deposited with the paying agent for any redemption, legal defeasance or covenant
defeasance of the Notes, for the satisfaction and discharge of this Indenture or
to pay the purchase price of the Notes pursuant to a Change of Control Offer or
an Asset Sale Offer in accordance with the terms of this Indenture and shall not
include any cash received or applicable by the paying agent in payment of the
Trustee’s, Collateral Agent’s or paying agent’s fees and expenses (or, prior to
the discharge of ABL Obligations, any ABL Priority Collateral).

“Trustee” means Wells Fargo Bank, National Association until a successor
replaces it in accordance with the applicable provisions of this Indenture and
thereafter means the successor serving hereunder.

“U.S. Dollar Equivalent” means with respect to any monetary amount in a currency
other than U.S. dollars, at any time for determination thereof, the amount of
U.S. dollars obtained by converting such foreign currency involved in such
computation into U.S. dollars at the spot rate for the purchase of U.S. dollars
with the applicable foreign currency as published in The Wall Street Journal in
the “Exchange Rates” column under the heading “Currency Trading” on the date two
Business Days prior to such determination.

“U.S. Person” means a U.S. Person as defined in Rule 902(k) promulgated under
the Securities Act.

“Unrestricted Definitive Note” means a Definitive Note that does not bear and is
not required to bear the Private Placement Legend.

“Unrestricted Global Note” means a Global Note that does not bear and is not
required to bear the Private Placement Legend.

“Unrestricted Subsidiary” means:

(1) any Subsidiary of the Issuer that at the time of determination shall be
designated an Unrestricted Subsidiary by the Board of Directors of the Issuer in
the manner provided below; and

(2) any Subsidiary of an Unrestricted Subsidiary.

The Board of Directors of the Issuer may designate any Subsidiary of the Issuer
(including any newly acquired or newly formed Subsidiary of the Issuer) to be an
Unrestricted

 

-44-



--------------------------------------------------------------------------------

Subsidiary unless such Subsidiary or any of its Subsidiaries owns any Equity
Interests or Indebtedness of, or owns or holds any Lien on any property of, the
Issuer or any other Subsidiary of the Issuer that is not a Subsidiary of the
Subsidiary to be so designated; provided, however, that the Subsidiary to be so
designated and its Subsidiaries do not at the time of designation have and do
not thereafter incur Non–recourse Debt (other than Guarantees of performance of
the Unrestricted Subsidiary in the ordinary course of business, excluding
Guarantees of Indebtedness for borrowed money); provided further, however, that
either:

 

  (a) the Subsidiary to be so designated has total consolidated assets of $1,000
or less; or

 

  (b) if such Subsidiary has consolidated assets greater than $1,000, then such
designation would be permitted under Section 4.05 hereof.

The Board of Directors of the Issuer may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary of the Issuer; provided, however, that immediately
after giving effect to such designation:

(x) (1) the Issuer could incur $1.00 of additional Indebtedness pursuant to
Section 4.07(a) hereof or (2) the Fixed Charge Coverage Ratio for the Issuer and
its Restricted Subsidiaries would be equal to or greater than such ratio for the
Issuer and its Restricted Subsidiaries immediately prior to such designation, in
each case on a pro forma basis taking into account such designation, and

(y) no Event of Default shall have occurred and be continuing.

Any such designation by the Board of Directors of the Issuer shall be evidenced
to the Trustee by promptly filing with the Trustee a copy of the resolution of
the applicable Board of Directors giving effect to such designation and an
Officer’s Certificate certifying that such designation complied with the
foregoing provisions.

“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

(1) the sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the
Indebtedness, by (b) the number of years (calculated to the nearest one–twelfth)
that will elapse between such date and the making of such payment; by

(2) the then outstanding principal amount of such Indebtedness.

“Wholly–Owned Restricted Subsidiary” of any specified Person means a Subsidiary
of such Person all of the outstanding Capital Stock or other ownership interests
of which (other than directors’ qualifying shares) will at the time be owned by
such Person or by one or more Wholly–Owned Restricted Subsidiaries of such
Person.

 

-45-



--------------------------------------------------------------------------------

“Working Capital Borrowings” means borrowings, used solely for working capital
purposes, including the purchase of inventory and other current assets or to
fund current liabilities, and specifically excluding any borrowings for the
purchase of property, plant and equipment, acquisitions or capital improvements,
or to pay distributions to Members, made in the ordinary course of business
pursuant to a credit facility, commercial paper facility or similar financing
arrangement; provided that when incurred it is the intent of the borrower to
repay such borrowings within 12 months from sources other than additional
Working Capital Borrowings.

Section 1.02 Other Definitions.

 

Term

  

Defined

in Section

“Affiliate Transaction”

   4.09

“After–Acquired Real Property”

   4.18

“Asset Sale Offer”

   4.08

“Authentication Order”

   2.02

“Change of Control Offer”

   4.12

“Change of Control Payment”

   4.12

“Change of Control Payment Date”

   4.12

“Covenant Defeasance”

   8.03

“DTC”

   2.03

“Event of Default”

   6.01

“Excess Proceeds”

   4.08

“Fall–Away Period”

   4.16

“Flood Insurance Laws”

   4.19

“Incremental Funds”

   4.05(b)

“incur”

   4.07(a)

“IPO Date”

   4.05(b)

“Issuer”

   Preamble

“Legal Defeasance”

   8.02

“Mortgage Policies”

   4.19

“Offer Period”

   4.08

“Paying Agent”

   2.03

“Payment Default”

   6.01

“Permitted Debt”

   4.07(b)

“Prohibition”

   10.01

“Registrar”

   2.03

“Released Trust Monies”

   13.03

“Replacement Assets”

   13.03

“Restricted Payments”

   4.05

“Title Company”

   4.19

“Trailing Four Quarters”

   4.05(b)

 

-46-



--------------------------------------------------------------------------------

Section 1.03 Incorporation by Reference of Trust Indenture Act.

Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part of this Indenture.

Section 1.04 Rules of Construction.

Unless the context otherwise requires:

(i) a term has the meaning assigned to it;

(ii) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

(iii) “or” is not exclusive;

(iv) words in the singular include the plural, and in the plural include the
singular;

(v) “will” shall be interpreted to express a command;

(vi) provisions apply to successive events and transactions; and

(vii) references to sections of or rules under the Securities Act will be deemed
to include substitute, replacement of successor sections or rules adopted by the
SEC from time to time.

ARTICLE 2

THE NOTES

Section 2.01 Form and Dating.

(a) General. The Notes and the Trustee’s certificate of authentication will be
substantially in the form of Exhibits A1 and A2 hereto. The Notes may have
notations, legends or endorsements required by law, stock exchange rule or
usage. Each Note will be dated the date of its authentication. The Notes shall
be in denominations of $2,000 and integral multiples of $1,000 in excess of
$2,000.

The terms and provisions contained in the Notes will constitute, and are hereby
expressly made, a part of this Indenture and the Issuer, the Guarantors and the
Trustee, by their execution and delivery of this Indenture, expressly agree to
such terms and provisions and to be bound thereby. However, to the extent any
provision of any Note conflicts with the express provisions of this Indenture,
the provisions of this Indenture shall govern and be controlling.

(b) Global Notes. Notes issued in global form will be substantially in the form
of Exhibits A1 or A2 hereto (including the Global Note Legend thereon and the
“Schedule of Exchanges of Interests in the Global Note” attached thereto). Notes
issued in definitive form

 

-47-



--------------------------------------------------------------------------------

will be substantially in the form of Exhibit A1 hereto (but without the Global
Note Legend thereon and without the “Schedule of Exchanges of Interests in the
Global Note” attached thereto). Each Global Note will represent such of the
outstanding Notes as will be specified therein and each shall provide that it
represents the aggregate principal amount of outstanding Notes from time to time
endorsed thereon and that the aggregate principal amount of outstanding Notes
represented thereby may from time to time be reduced or increased, as
appropriate, to reflect exchanges and redemptions. Any endorsement of a Global
Note to reflect the amount of any increase or decrease in the aggregate
principal amount of outstanding Notes represented thereby will be made by the
Trustee or the Custodian, at the written direction of the Trustee, in accordance
with instructions given by the Holder thereof as required by Section 2.06
hereof.

(c) None of the Trustee or any Agent shall have any responsibility or obligation
to any beneficial owner of an interest in a Global Note, a member of, or a
Participant or Indirect Participant in, the Depositary or other Person with
respect to the accuracy of the records of the Depositary or its nominee or of
any Participant or Indirect Participant in, or member thereof, with respect to
any ownership interest in the Notes or with respect to the delivery to any
Participant, Indirect Participant, member, beneficial owner or other Person
(other than the Depositary) of any notice (including any notice of redemption)
or the payment of any amount or delivery of any Notes (or other security or
property) under or with respect to such Notes. All notices and communications to
be given to the Holders and all payments to be made to Holders in respect of the
Notes shall be given or made only to or upon the order of the registered Holders
(which shall be the Depositary or its nominee in the case of a Global Note). The
rights of beneficial owners in any Global Note shall be exercised only through
the Depositary subject to the Applicable Procedures of the Depositary. The
Trustee and each Agent may conclusively rely and shall be fully protected in
relying upon information furnished by the Depositary with respect to its
members, Participants, Indirect Participants and any beneficial owners. Neither
the Trustee nor any Agent shall have any responsibility or liability for actions
take or not taken by the Depositary.

Section 2.02 Execution and Authentication.

(a) At least one Officer must sign the Notes for the Issuer by manual or
facsimile signature.

(b) If an Officer whose signature is on a Note no longer holds that office at
the time a Note is authenticated, the Note will nevertheless be valid.

(c) A Note will not be valid until authenticated by the manual signature of the
Trustee. The signature will be conclusive evidence that the Note has been
authenticated under this Indenture.

(d) The Trustee will, upon receipt of a written order of the Issuer signed by
two Officers of the Issuer (an “Authentication Order”), authenticate Notes for
original issue that may be validly issued under this Indenture, including any
Additional Notes. The aggregate principal amount of Notes outstanding at any
time may not exceed the aggregate principal amount of Notes authorized for
issuance by the Issuer pursuant to one or more Authentication Orders, except as
provided in Section 2.07 hereof.

 

-48-



--------------------------------------------------------------------------------

(e) The Trustee may appoint an authenticating agent acceptable to the Issuer to
authenticate Notes. An authenticating agent may authenticate Notes whenever the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of the Issuer.

Section 2.03 Registrar and Paying Agent.

(a) The Issuer will maintain a register of Notes at its registered office in
which the Holders of the Notes will be registered.

(b) The Issuer will maintain an office or agency where Notes may be presented
for registration of transfer or for exchange (“Registrar”) and an office or
agency where Notes may be presented for payment (“Paying Agent”). The Registrar
will keep a register of the Holders and the Notes and of their transfer and
exchange. The Issuer may appoint one or more co–registrars and one or more
additional Paying Agents. The term “Registrar” includes any co–registrar and the
term “Paying Agent” includes any additional paying agent. The Issuer may change
any Paying Agent or Registrar without notice to any Holder. The Issuer will
notify the Trustee in writing of the name and address of any Agent not a party
to this Indenture. The Issuer or any of the Issuer’s Subsidiaries may act as
Paying Agent or Registrar.

(c) The Issuer initially appoints The Depository Trust Company (“DTC”) to act as
Depositary with respect to the Global Notes.

(d) The Issuer initially appoints the Trustee to act as the Registrar and Paying
Agent with respect to the Global Notes.

Section 2.04 Paying Agent to Hold Money in Trust.

The Issuer will require each Paying Agent other than the Trustee to agree in
writing that the Paying Agent will hold in trust for the benefit of Holders or
the Trustee all money held by the Paying Agent for the payment of principal,
premium or interest on the Notes, and will notify the Trustee in writing of any
default by the Issuer in making any such payment. While any such default
continues, the Trustee may require a Paying Agent to pay all money held by it to
the Trustee. The Issuer at any time may require a Paying Agent to pay all money
held by it to the Trustee. Upon payment over to the Trustee, the Paying Agent
(if other than the Issuer or a Subsidiary of the Issuer) will have no further
liability for the money. If the Issuer or a Subsidiary of the Issuer acts as
Paying Agent, it will segregate and hold in a separate trust fund for the
benefit of the Holders all money held by it as Paying Agent. Upon any bankruptcy
or reorganization proceedings relating to the Issuer, the Trustee will serve as
Paying Agent for the Notes.

 

-49-



--------------------------------------------------------------------------------

Section 2.05 Holder Lists.

The Trustee will preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of all Holders. If
the Trustee is not the Registrar, the Issuer will furnish to the Trustee at
least seven Business Days before each interest payment date and at such other
times as the Trustee may request in writing, a list in such form and as of such
date as the Trustee may reasonably require of the names and addresses of the
Holders.

Section 2.06 Transfer and Exchange.

(a) Transfer and Exchange of Global Notes. A Global Note may not be transferred
except as a whole by the Depositary to a nominee of the Depositary, by a nominee
of the Depositary to the Depositary or to another nominee of the Depositary, or
by the Depositary or any such nominee to a successor Depositary or a nominee of
such successor Depositary. All Global Notes will be exchanged by the Issuer for
Definitive Notes if:

(1) the Issuer delivers to the Trustee written notice from the Depositary that
it is unwilling or unable to continue to act as Depositary or that it is no
longer a clearing agency registered under the Exchange Act and, in either case,
a successor Depositary is not appointed by the Issuer within 120 days after the
date of such notice from the Depositary;

(2) the Issuer, at its option and subject to the procedures of the Depositary,
determine that the Global Notes (in whole but not in part) should be exchanged
for Definitive Notes and deliver a written notice to such effect to the Trustee;
or

(3) there has occurred and is continuing an Event of Default with respect to the
Notes.

Upon the occurrence of either of the preceding events in clauses (1), (2) or
(3) above, Definitive Notes shall be issued in such names as the Depositary
shall instruct the Trustee in writing. Global Notes also may be exchanged or
replaced, in whole or in part, as provided in Sections 2.07 and 2.10 hereof.
Every Note authenticated and delivered in exchange for, or in lieu of, a Global
Note or any portion thereof, pursuant to this Section 2.06 or Section 2.07 or
2.10 hereof, shall be authenticated and delivered in the form of, and shall be,
a Global Note. A Global Note may not be exchanged for another Note other than as
provided in this Section 2.06(a), however, beneficial interests in a Global Note
may be transferred and exchanged as provided in Section 2.06(b) or (c) hereof.

(b) Transfer and Exchange of Beneficial Interests in the Global Notes. The
transfer and exchange of beneficial interests in the Global Notes will be
effected through the Depositary, in accordance with the provisions of this
Indenture and the Applicable Procedures. Beneficial interests in the Restricted
Global Notes will be subject to restrictions on transfer comparable to those set
forth herein to the extent required by the Securities Act. Transfers of
beneficial interests in the Global Notes also will require compliance with
either clause (1) or (2) below, as applicable, as well as one or more of the
other following clauses, as applicable:

(1) Transfer of Beneficial Interests in the Same Global Note. Beneficial
interests in any Restricted Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in the same Restricted
Global Note in accordance with the transfer restrictions set forth in the
Private Placement Legend.

 

-50-



--------------------------------------------------------------------------------

(2) All Other Transfers and Exchanges of Beneficial Interests in Global Notes.
In connection with all transfers and exchanges of beneficial interests that are
not subject to Section 2.06(b)(1) above, the transferor of such beneficial
interest must deliver to the Registrar either:

 

  (A) both:

 

  (i) a written order from a Participant or an Indirect Participant given to the
Depositary in accordance with the Applicable Procedures directing the Depositary
to credit or cause to be credited a beneficial interest in another Global Note
in an amount equal to the beneficial interest to be transferred or exchanged;
and

 

  (ii) instructions given in accordance with the Applicable Procedures
containing information regarding the Participant account to be credited with
such increase; or

 

  (B) both:

 

  (i) a written order from a Participant or an Indirect Participant given to the
Depositary in accordance with the Applicable Procedures directing the Depositary
to cause to be issued a Definitive Note in an amount equal to the beneficial
interest to be transferred or exchanged; and

 

  (ii) instructions given by the Depositary to the Registrar containing
information regarding the Person in whose name such Definitive Note shall be
registered to effect the transfer or exchange referred to in clause (1) above.

Upon satisfaction of all of the requirements for transfer or exchange of
beneficial interests in Global Notes contained in this Indenture and the Notes
or otherwise applicable under the Securities Act, the Trustee shall adjust the
principal amount of the relevant Global Note(s) pursuant to Section 2.06(g)
hereof.

(3) Transfer of Beneficial Interests to Another Restricted Global Note. A
beneficial interest in any Restricted Global Note may be transferred to a Person
who takes delivery thereof in the form of a beneficial interest in another
Restricted Global Note if the transfer complies with the requirements of
Section 2.06(b)(2) above and the Registrar receives:

(A) if the transferee will take delivery in the form of a beneficial interest in
the 144A Global Note, then the transferor must deliver a certificate in the form
of Exhibit B hereto, including the certifications in item (1) thereof;

 

-51-



--------------------------------------------------------------------------------

(B) if the transferee will take delivery in the form of a beneficial interest in
the Regulation S Global Note, then the transferor must deliver a certificate in
the form of Exhibit B hereto, including the certifications in item (2) thereof.

(4) Transfer and Exchange of Beneficial Interests in a Restricted Global Note
for Beneficial Interests in an Unrestricted Global Note. A beneficial interest
in any Restricted Global Note may be exchanged by any holder thereof for a
beneficial interest in an Unrestricted Global Note or transferred to a Person
who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note if the exchange or transfer complies with the
requirements of Section 2.06(b)(2) above and the Registrar receives the
following:

(A) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a beneficial interest in an
Unrestricted Global Note, a certificate from such holder in the form of Exhibit
C hereto, including the certifications in item (1)(a) thereof; or

(B) if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note, a certificate from such holder in the form of Exhibit B hereto, including
the certifications in item (4) thereof;

and, in each such case set forth in this Section 2.06(b)(4), if the Issuer so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Issuer to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

If any such transfer is effected pursuant to Section 2.06(b)(4) above at a time
when an Unrestricted Global Note has not yet been issued, the Issuer shall issue
and, upon receipt of an Authentication Order in accordance with Section 2.02
hereof, the Trustee shall authenticate one or more Unrestricted Global Notes in
an aggregate principal amount equal to the aggregate principal amount of
beneficial interests transferred pursuant to Section 2.06(b)(4) above.

Beneficial interests in an Unrestricted Global Note cannot be exchanged for, or
transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Restricted Global Note.

(c) Transfer or Exchange of Beneficial Interests for Definitive Notes.

(1) Beneficial Interests in Restricted Global Notes to Restricted Definitive
Notes. If any holder of a beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Restricted Definitive Note, then, upon receipt by the Registrar
of the following documentation:

(A) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note,
a certificate from such holder in the form of Exhibit C hereto, including the
certifications in item (2)(a) thereof;

 

-52-



--------------------------------------------------------------------------------

(B) if such beneficial interest is being transferred to a QIB in accordance with
Rule 144A, a certificate to the effect set forth in Exhibit B hereto, including
the certifications in item (1) thereof;

(C) if such beneficial interest is being transferred to a Non–U.S. Person in an
offshore transaction in accordance with Rule 903 or Rule 904, a certificate to
the effect set forth in Exhibit B hereto, including the certifications in item
(2) thereof;

(D) if such beneficial interest is being transferred pursuant to an exemption
from the registration requirements of the Securities Act in accordance with Rule
144, a certificate to the effect set forth in Exhibit B hereto, including the
certifications in item (3)(a) thereof;

(E) if such beneficial interest is being transferred to the Issuer or any of its
Subsidiaries, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(b) thereof; or

(F) if such beneficial interest is being transferred pursuant to an effective
registration statement under the Securities Act, a certificate to the effect set
forth in Exhibit B hereto, including the certifications in item (3)(c) thereof;

and the Trustee shall cause the aggregate principal amount of the applicable
Global Note to be reduced accordingly pursuant to Section 2.06(g) hereof, and
the Issuer shall execute and the Trustee shall authenticate and deliver to the
Person designated in the instructions a Definitive Note in the appropriate
principal amount. Any Definitive Note issued in exchange for a beneficial
interest in a Restricted Global Note pursuant to this Section 2.06(c) shall be
registered in such name or names and in such authorized denomination or
denominations as the holder of such beneficial interest shall instruct the
Registrar through instructions from the Depositary and the Participant or
Indirect Participant. The Trustee shall deliver such Definitive Notes to the
Persons in whose names such Notes are so registered. Any Definitive Note issued
in exchange for a beneficial interest in a Restricted Global Note pursuant to
this Section 2.06(c)(1) shall bear the Private Placement Legend and shall be
subject to all restrictions on transfer contained therein.

(2) Beneficial Interests in Restricted Global Notes to Unrestricted Definitive
Notes. A holder of a beneficial interest in a Restricted Global Note may
exchange such beneficial interest for an Unrestricted Definitive Note or may
transfer such beneficial interest to a Person who takes delivery thereof in the
form of an Unrestricted Definitive Note only if the Registrar receives the
following:

(A) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for an Unrestricted Definitive
Note, a certificate from such holder in the form of Exhibit C hereto, including
the certifications in item (1)(b) thereof; or

 

-53-



--------------------------------------------------------------------------------

(B) if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of an Unrestricted Definitive Note, a certificate
from such holder in the form of Exhibit B hereto, including the certifications
in item (4) thereof;

and, in each such case set forth in this Section 2.06(c)(2), if the Issuer so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Issuer to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

(3) Beneficial Interests in Unrestricted Global Notes to Unrestricted Definitive
Notes. If any holder of a beneficial interest in an Unrestricted Global Note
proposes to exchange such beneficial interest for a Definitive Note or to
transfer such beneficial interest to a Person who takes delivery thereof in the
form of a Definitive Note, then, upon satisfaction of the conditions set forth
in Section 2.06(b)(2) hereof, the Trustee will cause the aggregate principal
amount of the applicable Global Note to be reduced accordingly pursuant to
Section 2.06(g) hereof, and the Issuer will execute and the Trustee will
authenticate and deliver to the Person designated in the instructions a
Definitive Note in the appropriate principal amount. Any Definitive Note issued
in exchange for a beneficial interest pursuant to this Section 2.06(c)(3) will
be registered in such name or names and in such authorized denomination or
denominations as the holder of such beneficial interest requests through
instructions to the Registrar from or through the Depositary and the Participant
or Indirect Participant. The Trustee will deliver such Definitive Notes to the
Persons in whose names such Notes are so registered. Any Definitive Note issued
in exchange for a beneficial interest pursuant to this Section 2.06(c)(3) will
not bear the Private Placement Legend.

(d) Transfer and Exchange of Definitive Notes for Beneficial Interests.

(1) Restricted Definitive Notes to Beneficial Interests in Restricted Global
Notes. If any Holder of a Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note or to transfer such
Restricted Definitive Notes to a Person who takes delivery thereof in the form
of a beneficial interest in a Restricted Global Note, then, upon receipt by the
Registrar of the following documentation:

(A) if the Holder of such Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note, a certificate from
such Holder in the form of Exhibit C hereto, including the certifications in
item (2)(b) thereof;

 

-54-



--------------------------------------------------------------------------------

(B) if such Restricted Definitive Note is being transferred to a QIB in
accordance with Rule 144A, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (1) thereof;

(C) if such Restricted Definitive Note is being transferred to a Non–U.S. Person
in an offshore transaction in accordance with Rule 903 or Rule 904, a
certificate to the effect set forth in Exhibit B hereto, including the
certifications in item (2) thereof;

(D) if such Restricted Definitive Note is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(a) thereof;

(E) if such Restricted Definitive Note is being transferred to the Issuer or any
of the Issuer’s Subsidiaries, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (3)(b) thereof; or

(F) if such Restricted Definitive Note is being transferred pursuant to an
effective registration statement under the Securities Act, a certificate to the
effect set forth in Exhibit B hereto, including the certifications in item
(3)(c) thereof;

and the Trustee will cancel the Restricted Definitive Note, increase or cause to
be increased the aggregate principal amount of, in the case of clause (A) above,
the appropriate Restricted Global Note, in the case of clause (B) above, the
144A Global Note, and in the case of clause (C) above, the Regulation S Global
Note.

(2) Restricted Definitive Notes to Beneficial Interests in Unrestricted Global
Notes. A Holder of a Restricted Definitive Note may exchange such Note for a
beneficial interest in an Unrestricted Global Note or transfer such Restricted
Definitive Note to a Person who takes delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note only if the Registrar
receives the following:

(A) if the Holder of such Definitive Notes proposes to exchange such Notes for a
beneficial interest in the Unrestricted Global Note, a certificate from such
Holder in the form of Exhibit C hereto, including the certifications in item
(1)(c) thereof; or

(B) if the Holder of such Definitive Notes proposes to transfer such Notes to a
Person who shall take delivery thereof in the form of a beneficial interest in
the Unrestricted Global Note, a certificate from such Holder in the form of
Exhibit B hereto, including the certifications in item (4) thereof;

and, in each such case set forth in this Section 2.06(d)(2), if the Issuer so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Issuer to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

 

-55-



--------------------------------------------------------------------------------

Upon satisfaction of the conditions of any of the clauses in this
Section 2.06(d)(2), the Trustee will cancel the Definitive Notes and increase or
cause to be increased the aggregate principal amount of the Unrestricted Global
Note.

(3) Unrestricted Definitive Notes to Beneficial Interests in Unrestricted Global
Notes. A Holder of an Unrestricted Definitive Note may exchange such Note for a
beneficial interest in an Unrestricted Global Note or transfer such Definitive
Notes to a Person who takes delivery thereof in the form of a beneficial
interest in an Unrestricted Global Note at any time. Upon receipt of a request
for such an exchange or transfer, the Trustee will cancel the applicable
Unrestricted Definitive Note and increase or cause to be increased the aggregate
principal amount of one of the Unrestricted Global Notes.

If any such exchange or transfer from a Definitive Note to a beneficial interest
is effected pursuant to Section 2.06(d)(2), or 2.06(d)(3) above at a time when
an Unrestricted Global Note has not yet been issued, the Issuer will issue and,
upon receipt of an Authentication Order in accordance with Section 2.02 hereof,
the Trustee will authenticate one or more Unrestricted Global Notes in an
aggregate principal amount equal to the principal amount of Definitive Notes so
transferred.

(e) Transfer and Exchange of Definitive Notes for Definitive Notes. Upon request
by a Holder of Definitive Notes and such Holder’s compliance with the provisions
of this Section 2.06(e), the Registrar will register the transfer or exchange of
Definitive Notes. Prior to such registration of transfer or exchange, the
requesting Holder must present or surrender to the Registrar the Definitive
Notes duly endorsed or accompanied by a written instruction of transfer in form
satisfactory to the Registrar duly executed by such Holder or by its attorney,
duly authorized in writing. In addition, the requesting Holder must provide any
additional certifications, documents and information, as applicable, required
pursuant to the following provisions of this Section 2.06(e).

(1) Restricted Definitive Notes to Restricted Definitive Notes. Any Restricted
Definitive Note may be transferred to and registered in the name of Persons who
take delivery thereof in the form of a Restricted Definitive Note if the
Registrar receives the following:

(A) if the transfer will be made pursuant to Rule 144A, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications in item (1) thereof;

(B) if the transfer will be made pursuant to Rule 903 or Rule 904, then the
transferor must deliver a certificate in the form of Exhibit B hereto, including
the certifications in item (2) thereof; and

(C) if the transfer will be made pursuant to any other exemption from the
registration requirements of the Securities Act, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications, certificates and Opinion of Counsel required by item
(3) thereof, if applicable.

 

-56-



--------------------------------------------------------------------------------

(2) Restricted Definitive Notes to Unrestricted Definitive Notes. Any Restricted
Definitive Note may be exchanged by the Holder thereof for an Unrestricted
Definitive Note or transferred to a Person or Persons who take delivery thereof
in the form of an Unrestricted Definitive Note if the Registrar receives the
following:

(A) if the Holder of such Restricted Definitive Notes proposes to exchange such
Notes for an Unrestricted Definitive Note, a certificate from such Holder in the
form of Exhibit C hereto, including the certifications in item (1)(d) thereof;
or

(B) if the Holder of such Restricted Definitive Notes proposes to transfer such
Notes to a Person who shall take delivery thereof in the form of an Unrestricted
Definitive Note, a certificate from such Holder in the form of Exhibit B hereto,
including the certifications in item (4) thereof;

and, in each such case set forth in this Section 2.06(e)(2), if the Issuer so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Issuer to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

(3) Unrestricted Definitive Notes to Unrestricted Definitive Notes. A Holder of
Unrestricted Definitive Notes may transfer such Notes to a Person who takes
delivery thereof in the form of an Unrestricted Definitive Note. Upon receipt of
a request to register such a transfer, the Registrar shall register the
Unrestricted Definitive Notes pursuant to the instructions from the Holder
thereof.

(f) Legends. The following legends will appear on the face of all Global Notes
and Definitive Notes issued under this Indenture unless specifically stated
otherwise in the applicable provisions of this Indenture.

(1) Private Placement Legend.

(A) Except as permitted by subparagraph (B) below, each Global Note and each
Definitive Note (and all Notes issued in exchange therefor or substitution
thereof) shall bear the legend in substantially the following form:

“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS

 

-57-



--------------------------------------------------------------------------------

HEREBY NOTIFIED THAT THE SELLER MAY BE RELYING ON THE EXEMPTION FROM THE
PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.
THE HOLDER OF THE SECURITY EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE ISSUER
THAT (A) SUCH SECURITY MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY
(1)(A) INSIDE THE UNITED STATES TO A PERSON WHO THE SELLER REASONABLY BELIEVES
IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES
ACT) PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER
THE SECURITIES ACT, (B) OUTSIDE THE UNITED STATES TO A FOREIGN PERSON IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (C) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF APPLICABLE) OR (D) IN
ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL ACCEPTABLE TO THE ISSUER IF
THE ISSUER SO REQUESTS), (2) TO THE ISSUER OR (3) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT AND, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE
JURISDICTION AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY PURCHASER OF THE SECURITY EVIDENCED HEREBY OF THE RESALE RESTRICTIONS
SET FORTH IN CLAUSE (A) ABOVE. NO REPRESENTATION CAN BE MADE AS TO THE
AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 FOR RESALE OF THE SECURITY
EVIDENCED HEREBY.”

(B) Notwithstanding the foregoing, any Global Note or Definitive Note issued
pursuant to clauses (b)(4), (c)(2), (c)(3), (d)(2), (d)(3), (e)(2) or (e)(3) of
this Section 2.06 (and all Notes issued in exchange therefor or substitution
thereof) will not bear the Private Placement Legend.

(2) Global Note Legend. Each Global Note will bear a legend in substantially the
following form:

“THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (1) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.01 AND SECTION 2.06 OF THE INDENTURE, (2) THIS GLOBAL NOTE
MAY BE EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE
INDENTURE, (3) THIS GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION
PURSUANT TO SECTION 2.11 OF THE INDENTURE AND (4) THIS GLOBAL NOTE MAY BE
TRANSFERRED TO A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE
ISSUER.

 

-58-



--------------------------------------------------------------------------------

UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE
FORM, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A
NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR
ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY. UNLESS THIS
CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY (“DTC”), TO THE ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER,
EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF
CEDE & CO. OR SUCH OTHER NAME AS MAY BE REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR SUCH OTHER
ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.”

(g) Cancellation and/or Adjustment of Global Notes. At such time as all
beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note will be returned to or
retained and canceled by the Trustee in accordance with Section 2.11 hereof. At
any time prior to such cancellation, if any beneficial interest in a Global Note
is exchanged for or transferred to a Person who will take delivery thereof in
the form of a beneficial interest in another Global Note or for Definitive
Notes, the principal amount of Notes represented by such Global Note will be
reduced accordingly and an endorsement will be made on such Global Note by the
Trustee or by the Depositary at the direction of the Trustee to reflect such
reduction; and if the beneficial interest is being exchanged for or transferred
to a Person who will take delivery thereof in the form of a beneficial interest
in another Global Note, such other Global Note will be increased accordingly and
an endorsement will be made on such Global Note by the Trustee or by the
Depositary at the direction of the Trustee to reflect such increase.

(h) General Provisions Relating to Transfers and Exchanges.

(1) To permit registrations of transfers and exchanges, the Issuer will execute
and the Trustee will authenticate Global Notes and Definitive Notes upon receipt
of an Authentication Order in accordance with Section 2.02 hereof or at the
Registrar’s request.

(2) No service charge will be made to a Holder of a beneficial interest in a
Global Note or to a Holder of a Definitive Note for any registration of transfer
or exchange, but the Issuer may require payment of a sum sufficient to cover any
transfer tax or similar governmental charge payable in connection therewith
(other than any such transfer taxes or similar governmental charge payable upon
exchange or transfer pursuant to Sections 2.10, 3.06, 4.08, 4.12 and 9.05
hereof).

 

-59-



--------------------------------------------------------------------------------

(3) The Registrar will not be required to register the transfer of or exchange
of any Note selected for redemption in whole or in part, except the unredeemed
portion of any Note being redeemed in part.

(4) All Global Notes and Definitive Notes issued upon any registration of
transfer or exchange of Global Notes or Definitive Notes will be the valid
obligations of the Issuer, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Global Notes or Definitive Notes
surrendered upon such registration of transfer or exchange.

(5) Neither the Registrar nor the Issuer will be required:

(A) to issue, to register the transfer of or to exchange any Notes during a
period beginning at the opening of business 15 days before the mailing of a
notice of redemption of Notes to be redeemed under Section 3.02 hereof or
purchased pursuant to an offer to purchase and ending at the close of business
on the day such notice of redemption is mailed;

(B) to register the transfer of or to exchange any Note selected for redemption
in whole or in part, except the unredeemed portion of any Note being redeemed in
part; or

(C) to register the transfer of or to exchange a Note between a record date and
the next succeeding interest payment date.

(6) Prior to due presentment for the registration of a transfer of any Note, the
Trustee, any Agent and the Issuer may deem and treat the Person in whose name
any Note is registered as the absolute owner of such Note for the purpose of
receiving payment of principal of and interest on such Notes and for all other
purposes, and none of the Trustee, any Agent or the Issuer shall be affected by
notice to the contrary.

(7) The Trustee will authenticate Global Notes and Definitive Notes in
accordance with the provisions of Section 2.02 hereof.

(8) All certifications, certificates and Opinions of Counsel required to be
submitted to the Registrar pursuant to this Section 2.06 to effect a
registration of transfer or exchange may be submitted by facsimile.

(9) Neither the Trustee nor any Agent shall have any obligation or duty to
monitor, determine or inquire as to compliance with any tax or securities laws
with respect to any restrictions on transfer imposed under this Indenture or
under applicable law (including any transfers between or among Depositary
Participants, Indirect Participants, members or beneficial owners in any Global
Note) other than to require delivery of such certificates and other
documentation or evidence as are expressly required by, and to do so if and when
expressly required by, the terms of this Indenture, and to examine the same to
determine substantial compliance as to form with the express requirements
hereof.

 

-60-



--------------------------------------------------------------------------------

Section 2.07 Replacement Notes.

(a) If any mutilated Note is surrendered to the Trustee or the Issuer and the
Trustee receives evidence to its satisfaction of the destruction, loss or theft
of any Note, the Issuer will issue and the Trustee, upon receipt of an
Authentication Order, will authenticate a replacement Note if the Trustee’s
requirements are met. An indemnity bond must be supplied by the Holder that is
sufficient in the judgment of the Trustee and the Issuer to protect the Issuer,
the Trustee, any Agent and any authenticating agent from any loss that any of
them may suffer if a Note is replaced. The Issuer may charge for its expenses in
replacing a Note.

(b) Every replacement Note is an additional obligation of the Issuer and will be
entitled to all of the benefits of this Indenture equally and proportionately
with all other Notes duly issued hereunder.

Section 2.08 Outstanding Notes.

(a) The Notes outstanding at any time are all the Notes authenticated by the
Trustee except for those canceled by it, those delivered to it for cancellation,
those reductions in the interest in a Global Note effected by the Trustee in
accordance with the provisions hereof, and those described in this Section 2.08
as not outstanding. Except as set forth in Section 2.09 hereof, a Note does not
cease to be outstanding because the Issuer or an Affiliate of the Issuer holds
the Note; however, Notes held by the Issuer or a Subsidiary of the Issuer shall
not be deemed to be outstanding for purposes of Section 3.07(a) and
Section 9.02(a) hereof.

(b) If a Note is replaced pursuant to Section 2.07 hereof, it ceases to be
outstanding unless the Trustee receives proof satisfactory to it that the
replaced Note is held by a protected purchaser.

(c) If the principal amount of any Note is considered paid under Section 4.01
hereof, it ceases to be outstanding and interest on it ceases to accrue.

(d) If the Paying Agent (other than the Issuer, a Subsidiary of the Issuer or an
Affiliate of any thereof) holds, on a redemption date or maturity date, money
sufficient to pay Notes payable on that date, then on and after that date such
Notes will be deemed to be no longer outstanding and will cease to accrue
interest.

Section 2.09 Treasury Notes.

In determining whether the Holders of the required principal amount of Notes
have concurred in any direction, waiver or consent, Notes owned by the Issuer or
any Guarantor, or by any Person directly or indirectly controlling or controlled
by or under direct or indirect common control with the Issuer or any Guarantor,
will be considered as though not outstanding, except that for the purposes of
determining whether the Trustee will be protected in relying on any such
direction, waiver or consent, only Notes that a Responsible Officer of the
Trustee actually knows are so owned will be so disregarded.

 

-61-



--------------------------------------------------------------------------------

Section 2.10 Temporary Notes.

(a) Until certificates representing Notes are ready for delivery, the Issuer may
prepare and the Trustee, upon receipt of an Authentication Order, will
authenticate temporary Notes. Temporary Notes will be substantially in the form
of certificated Notes but may have variations that the Issuer considers
appropriate for temporary Notes and as may be reasonably acceptable to the
Trustee. Without unreasonable delay, the Issuer will prepare and the Trustee
will authenticate definitive Notes in exchange for temporary Notes.

(b) Holders of temporary Notes will be entitled to all of the benefits of this
Indenture.

Section 2.11 Cancellation.

The Issuer at any time may deliver Notes to the Trustee for cancellation. The
Registrar and Paying Agent will forward to the Trustee any Notes surrendered to
them for registration of transfer, exchange or payment. The Trustee and no one
else will cancel all Notes surrendered for registration of transfer, exchange,
payment, replacement or cancellation and will dispose of such canceled Notes in
its customary manner (subject to the record retention requirement of the
Exchange Act). Certification of the disposition of all canceled Notes will be
delivered to the Issuer at the Issuer’s written request. The Issuer may not
issue new Notes to replace Notes that it has paid or that have been delivered to
the Trustee for cancellation.

Section 2.12 Defaulted Interest.

If the Issuer defaults in a payment of interest on the Notes, it will pay the
defaulted interest in any lawful manner plus, to the extent lawful, interest
payable on the defaulted interest, to the Persons who are Holders on a
subsequent special record date, in each case at the rate provided in the Notes
and in Section 4.01 hereof. The Issuer will notify the Trustee in writing of the
amount of defaulted interest proposed to be paid on each Note and the date of
the proposed payment. The Issuer will fix or cause to be fixed each such special
record date and payment date; provided that no such special record date may be
less than 10 days prior to the related payment date for such defaulted interest.
At least 15 days before the special record date, the Issuer (or, upon the
written request of the Issuer, the Trustee in the name and at the expense of the
Issuer) will mail or cause to be mailed to Holders a notice that states the
special record date, the related payment date and the amount of such interest to
be paid.

Section 2.13 CUSIP Numbers.

The Issuer in issuing the Notes may use “CUSIP” numbers (if then generally in
use), and, if so, the Trustee shall use “CUSIP” numbers in notices of redemption
as a convenience to Holders; provided that any such notice may state that no
representation is made as to the correctness of such numbers either as printed
on the Notes or as contained in any notice of a redemption and that reliance may
be placed only on the other identification numbers printed on the Notes, and any
such redemption shall not be affected by any defect in or omission of such
numbers. The Issuer will promptly notify the Trustee in writing of any change in
the “CUSIP” numbers.

 

-62-



--------------------------------------------------------------------------------

ARTICLE 3

REDEMPTION AND PREPAYMENT

Section 3.01 Notices to Trustee.

If the Issuer elects to redeem Notes pursuant to the optional redemption
provisions of Section 3.07 hereof, it must furnish to the Trustee, at least 30
days but not more than 60 days before a redemption date, or such shorter notice
period as the Trustee and Issuer shall agree, an Officer’s Certificate setting
forth:

(1) the clause of this Indenture pursuant to which the redemption shall occur;

(2) the redemption date;

(3) the principal amount of Notes to be redeemed;

(4) the redemption price; and

(5) the applicable CUSIP Numbers.

Section 3.02 Selection of Notes to Be Redeemed.

(a) If less than all of the Notes are to be redeemed at any time, the Trustee
will select Notes for redemption or purchase as follows:

(1) if the Notes are listed on any national securities exchange, in compliance
with the requirements of the principal national securities exchange on which the
Notes are listed; or

(2) if the Notes are not listed on any national securities exchange, on a pro
rata basis.

(b) In the event of partial redemption or purchase by lot, the particular Notes
to be redeemed or purchased will be selected, unless otherwise provided herein,
not less than 30 nor more than 60 days prior to the redemption date by the
Trustee from the outstanding Notes not previously called for redemption.

(c) The Trustee will promptly notify the Issuer in writing of the Notes selected
for redemption and, in the case of any Note selected for partial redemption or
purchase, the principal amount thereof to be redeemed. Notes and portions of
Notes selected will be in amounts of $2,000 or whole multiples of $1,000 in
excess of $2,000; provided that no Notes of $2,000 or less shall be redeemed in
part. Except as provided in the preceding sentence, provisions of this Indenture
that apply to Notes called for redemption also apply to portions of Notes called
for redemption.

Section 3.03 Notice of Redemption.

(a) At least 30 days but not more than 60 days before a redemption date, the
Issuer will mail or cause to be mailed, by first class mail, a notice of
redemption to each Holder whose Notes are to be redeemed at its registered
address, except that redemption notices may

 

-63-



--------------------------------------------------------------------------------

be mailed more than 60 days prior to a redemption date if the notice is issued
in connection with a defeasance of the Notes or a satisfaction and discharge of
this Indenture pursuant to Articles 8 or 11 hereof.

(b) The notice will identify the Notes (including CUSIP Numbers) to be redeemed
and will state:

(1) the redemption date;

(2) the redemption price;

(3) if any Note is being redeemed in part, the portion of the principal amount
of such Note to be redeemed and that, after the redemption date upon surrender
of such Note, a new Note or Notes in principal amount equal to the unredeemed
portion will be issued upon cancellation of the original Note;

(4) the name and address of the Trustee;

(5) that Notes called for redemption must be surrendered to the Trustee to
collect the redemption price;

(6) that, unless the Issuer defaults in making such redemption payment, interest
on Notes called for redemption ceases to accrue on and after the redemption
date;

(7) the paragraph of the Notes and/or Section of this Indenture pursuant to
which the Notes called for redemption are being redeemed;

(8) that no representation is made as to the correctness or accuracy of the
CUSIP number, if any, listed in such notice or printed on the Notes; and

(9) if in connection with any conditional notice of redemption pursuant to
Section 3.07 hereof, any condition to the related redemption. In addition, if
such redemption is subject to satisfaction of one or more conditions precedent,
such notice of redemption shall describe each such condition, and if applicable,
shall state that, in the Issuer’s discretion, the redemption date may be delayed
until such time as any or all such conditions shall be satisfied, or such
redemption may not occur and such notice may be rescinded in the event that any
or all such conditions shall not have been satisfied by the stated redemption
date, or by the redemption date as so delayed.

(c) At the Issuer’s written request, the Trustee will give the notice of
redemption in the Issuer’s name and at its expense; provided, however, that the
Issuer has delivered to the Trustee, at least 45 days prior to the redemption
date, an Officer’s Certificate requesting that the Trustee give such notice and
setting forth the information to be stated in such notice as provided in
Section 3.03(b).

Section 3.04 Effect of Notice of Redemption.

Once notice of redemption is mailed in accordance with Section 3.03 hereof,
Notes called for redemption become irrevocably due and payable on the redemption
date at the redemption price, except as provided for in Section 3.07(h) hereof.
The notice, if mailed in accordance with Section 3.03 hereof, shall be
conclusively presumed to have been given,

 

-64-



--------------------------------------------------------------------------------

whether or not the Holder receives such notice. In any case, failure to give
such notice by mail or any defect in the notice to the Holder designated for
redemption in whole or in part shall not affect the validity of the proceedings
for the redemption of any other Note.

Section 3.05 Deposit of Redemption Price.

(a) One Business Day prior to the redemption date, the Issuer will deposit with
the Trustee or with the Paying Agent money sufficient to pay the redemption
price of and accrued interest on all Notes to be redeemed on that date. The
Trustee or the Paying Agent will promptly return to the Issuer any money
deposited with the Trustee or the Paying Agent by the Issuer in excess of the
amounts necessary to pay the redemption price of, and accrued interest on, all
Notes to be redeemed.

(b) If the Issuer complies with the provisions of Section 3.05(a), on and after
the redemption date, interest will cease to accrue on the Notes or the portions
of Notes called for redemption. If a Note is redeemed on or after an interest
record date but on or prior to the related interest payment date, then any
accrued and unpaid interest shall be paid to the Person in whose name such Note
was registered at the close of business on such record date. If any Note called
for redemption is not so paid upon surrender for redemption because of the
failure of the Issuer to comply with Section 3.05(a), interest shall be paid on
the unpaid principal, from the redemption date until such principal is paid, and
to the extent lawful on any interest not paid on such unpaid principal, in each
case at the rate provided in the Notes and in Section 4.01 hereof.

Section 3.06 Notes Redeemed in Part.

Upon surrender of a Note that is redeemed in part, the Issuer will issue and,
upon receipt of an Authentication Order, the Trustee will authenticate for the
Holder at the expense of the Issuer a new Note equal in principal amount to the
unredeemed or unpurchased portion of the Note surrendered, provided that each
new Note will be in a principal amount of $2,000 or an integral multiple of
$1,000 in excess of $2,000. It is understood that, notwithstanding anything in
this Indenture to the contrary, only an Authentication Order and not an Opinion
of Counsel or Officer’s Certificate is required for the Trustee to authenticate
such new Note.

Section 3.07 Optional Redemption.

(a) At any time prior to December 15, 2015, the Issuer may on any one or more
occasions redeem up to 35% of the aggregate principal amount of Notes issued
under this Indenture (including any Additional Notes) at a redemption price of
108.750% of the principal amount thereof, plus accrued and unpaid interest on
the Notes redeemed to, but not including, the redemption date (subject to the
right of Holders on the relevant record date to receive interest due on the
relevant interest payment date), with the net cash proceeds of one or more
Equity Offerings; provided that:

(1) at least 50% of the aggregate principal amount of Notes issued under this
Indenture (excluding Notes held by the Issuer and its Subsidiaries) remains
outstanding immediately after the occurrence of such redemption (unless all of
such Notes are redeemed); and

 

-65-



--------------------------------------------------------------------------------

(2) the redemption occurs within 180 days of the date of the closing of such
Equity Offering.

Except pursuant to this Section 3.07(a) or as otherwise set forth below, the
Notes will not be redeemable at the Issuer’s option prior to December 15, 2016.
The Issuer will not, however, be prohibited from acquiring the Notes by means
other than a redemption, whether pursuant to a tender offer, open market
purchase or otherwise, so long as the acquisition does not violate the terms of
this Indenture.

(b) On or after December 15, 2016, the Issuer may redeem all or a part of the
Notes, at the redemption prices (expressed as percentages of principal amount)
set forth below plus accrued and unpaid interest, if any, on the Notes redeemed
to, but not including, the applicable redemption date, if redeemed during the
12–month period beginning on December 15 of the years indicated below, subject
to the rights of Holders on the relevant record date to receive interest due on
the relevant interest payment date:

 

Year

   Percentage  

2016

     104.375 % 

2017

     102.188 % 

2018 and thereafter

     100.000 % 

Unless the Issuer defaults in the payment of the redemption price, interest will
cease to accrue on the Notes or portions thereof called for redemption on the
applicable redemption date.

(c) During any 12–month period commencing on the date that is one year after the
Issue Date until December 15, 2016, the Issuer will be entitled at its option to
redeem up to 10% of the aggregate principal amount of the Notes issued under
this Indenture at a redemption price equal to 103.000% of the aggregate
principal amount thereof, plus accrued and unpaid interest, if any, on the Notes
to be redeemed to, but not including, the redemption date (subject to the right
of Holders of record on the relevant record date to receive interest due on the
relevant interest payment date).

(d) At any time prior to December 15, 2016, the Issuer may also redeem all or a
part of the Notes, at a redemption price equal to 100% of the aggregate
principal amount thereof plus the Applicable Premium as of, and accrued and
unpaid interest, if any, on the Notes to be redeemed to, but not including, the
date of redemption (subject to the rights of Holders on the relevant record date
to receive interest due on the relevant interest payment date).

(e) Any redemption pursuant to this Section 3.07 shall be made pursuant to and
in compliance with the provisions of Sections 3.01 through 3.06 hereof.

(f) Any notice of any redemption pursuant to this Section 3.07 may be given
prior to the redemption thereof, and any such redemption or notice may, at the
Issuer’s discretion, be subject to one or more conditions precedent, including,
but not limited to, completion of an Equity Offering or other corporate
transaction. In the event that any conditional notice of redemption pursuant to
this Section 3.07(h) is rescinded by the Issuer, the

 

-66-



--------------------------------------------------------------------------------

Issuer shall promptly deliver an Officer’s Certificate to the Trustee
instructing it to notify the Depositary to rescind such notice in accordance
with the Applicable Procedures. The Issuer will mail or cause to be mailed, by
first class mail, a notice of such redemption having been rescinded to each
Holder whose Notes were to be redeemed at its registered address.

Section 3.08 Mandatory Redemption.

The Issuer shall not be required to make mandatory redemption or sinking fund
payments with respect to the Notes.

Section 3.09 Calculation of Redemption Price

Neither the Trustee nor any Agent shall have an obligation to calculate the
redemption price of any Notes.

ARTICLE 4

COVENANTS

Section 4.01 Payment of Notes.

(a) The Issuer will pay or cause to be paid the principal of, premium, if any,
and interest on the Notes on the dates and in the manner provided in the Notes.
Principal, premium, if any, and interest will be considered paid on the date due
if the Paying Agent, if other than the Issuer or a Subsidiary of the Issuer,
holds as of 10:00 a.m. New York City Time on the Business Day immediately
preceding the due date money deposited by the Issuer in immediately available
funds and designated for and sufficient to pay all principal of, premium, if
any, and interest, then due.

(b) The Issuer will pay interest on overdue principal at the rate specified
therefor in the Notes, and it shall pay interest on overdue installments of
interest at the same rate borne by the Notes to the extent lawful.

Section 4.02 Maintenance of Office or Agency.

(a) The Issuer will maintain in the Borough of Manhattan, the City of New York,
an office or agency (which may be an office of the Trustee or an affiliate of
the Trustee, Registrar or co–registrar) where Notes may be surrendered for
registration of transfer or for exchange and where notices and demands to or
upon the Issuer (other than the type contemplated by Section 14.13) in respect
of the Notes and this Indenture may be served. The Issuer will give prompt
written notice to the Trustee of the location, and any change in the location,
of such office or agency. If at any time the Issuer fails to maintain any such
required office or agency or fails to furnish the Trustee with the address
thereof, such presentations, surrenders, notices and demands may be made or
served at the Corporate Trust Office of the Trustee.

(b) The Issuer may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and

 

-67-



--------------------------------------------------------------------------------

may from time to time rescind such designations; provided, however, that no such
designation or rescission will in any manner relieve the Issuer of its
obligation to maintain an office or agency in the Borough of Manhattan, the City
of New York for such purposes. The Issuer will give prompt written notice to the
Trustee of any such designation or rescission and of any change in the location
of any such other office or agency.

(c) The Issuer hereby designates the Corporate Trust Office of the Trustee as
one such office or agency of the Issuer in accordance with Section 2.03 hereof.

Section 4.03 Reports.

(a) So long as any Notes are outstanding, commencing with the year ending
December 31, 2012, the Issuer shall make available without cost to the Trustee:

(1) as soon as available but within 90 days after the end of each financial year
of the Issuer, all annual financial statements that would be required to be
contained in a filing with the SEC on Form 10-K of the Issuer, plus a
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations”, a presentation of EBITDA and Adjusted EBITDA of the Issuer
substantially consistent with the presentation thereof in the Offering Document
and derived from such financial information and a report on the annual financial
statements by the Issuer’s independent registered public accounting firm;

(2) as soon as available but within 45 days after the end of each of the first
three fiscal quarters of each financial year of the Issuer, all quarterly
financial statements that would be required to be contained in a filing with the
SEC on Form 10-Q of the Issuer, plus a “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” and a presentation of EBITDA and
Adjusted EBITDA of the Issuer substantially consistent with the presentation
thereof in the Offering Document and derived from such financial information;
and

(3) promptly from time to time after the occurrence of an event required to be
therein reported, such other reports (in each case, without exhibits) containing
substantially the same information required to be contained in a Current Report
on Form 8-K under Item 1.01 (Entry into a Material Definitive Agreement), 1.02
(Termination of a Material Definitive Agreement), 1.03 (Bankruptcy or
Receivership), 2.01 (Completion of Acquisition or Disposition of Assets), 2.02
(Results of Operations and Financial Condition), 2.03 (Creation of a Direct
Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of
a Registrant), 2.04 (Triggering Events That Accelerate or Increase a Direct
Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement),
2.05 (Costs Associated with Exit or Disposal Activities), 2.06 (Material
Impairments), 4.01 (Changes in Registrant’s Certifying Accountant), 4.02
(Non-Reliance on Previously Issued Financial Statements or a Related Audit
Report or Completed Interim Review), 5.01 (Changes in Control of Registrant) and
5.02(a)(1)(i)-(ii), (b) and (c)(1) (Departure of Directors or Certain Officers;
Election of Directors; Appointment of Certain Officers); provided, however, that
no report in this clause (3) shall be required to be furnished if the Issuer
determines in its good faith judgment that such event is not material to the
Holders or the business, assets, operations, financial position or prospects of
the Issuer and the Restricted Subsidiaries of the Issuer.

 

-68-



--------------------------------------------------------------------------------

(b) The Issuer will use commercially reasonable efforts to hold a quarterly
conference call for the Holders of the Notes, securities analysts and
prospective investors to discuss financial information for the previous fiscal
quarter or previous fiscal year, as applicable, to be held as soon as reasonably
practicable after furnishing or posting the financial information as set forth
in 4.03(a). No fewer than three days prior to the conference call, the Issuer
shall post on its website the time and date of such conference call and provide
instructions for Holders of Notes, securities analysts and prospective investors
to obtain access to such call.

(c) This Section 4.03 shall not impose any duty on the Issuer under the
Sarbanes–Oxley Act of 2002 and the related SEC rules that would not otherwise be
applicable.

(d) For so long as any Notes remain outstanding, if at any time they are not
required furnish the information required by Section 4.03(a), the Issuer and the
Guarantors will furnish to the Holders and to prospective purchasers of the
Notes or beneficial owner of the Notes in connection with any sale thereof, upon
their request, the information required to be delivered pursuant to Rule
144A(d)(4) under the Securities Act.

(e) In the event that any direct or indirect parent of the Issuer becomes a
Guarantor of the Notes, the Issuer may satisfy its obligations under this
Section 4.03 with respect to financial information relating to the Issuer by
furnishing financial information relating to such parent; provided that the same
is accompanied by information that explains in reasonable detail the differences
between the information relating to such parent, on the one hand, and the
information relating to the Issuer and its Restricted Subsidiaries on a
standalone basis, on the other hand.

(f) Notwithstanding the foregoing, the requirements of this Section 4.03 shall
be deemed satisfied by posting reports on the Issuer’s website (or on the
publicly available website of any of its parent companies or Subsidiaries)
containing the financial information (including a “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” section) that would
be required to be included in such reports, subject to exceptions consistent
with the presentation of financial information in the Offering Document. The
Trustee will have no responsibility to determine whether such posting has
occurred.

(g) Delivery of such reports, information and documents to the Trustee is for
informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Issuer’s or any
Guarantor’s compliance with any of its covenants hereunder (as to which the
Trustee is entitled to rely exclusively on Officer’s Certificates).

Section 4.04 Compliance Certificate.

(a) The Issuer shall deliver to the Trustee within 120 days after the end of
each fiscal year of the Issuer (beginning with the fiscal year ended
December 31, 2012) an Officer’s Certificate stating that in the course of the
performance by the signers of their duties as

 

-69-



--------------------------------------------------------------------------------

Officers they would normally have knowledge of any Default and whether or not
the signers know of any Default that occurred during such period. If they do,
the certificate shall describe the Default, its status and what action the
Issuer is taking or proposes to take with respect thereto.

(b) So long as any of the Notes are outstanding, the Issuer will deliver to the
Trustee, forthwith upon any Officer becoming aware of any Default or Event of
Default, an Officer’s Certificate specifying such Default or Event of Default
and what action the Issuer is taking or propose to take with respect thereto.

Section 4.05 Restricted Payments.

(a) The Issuer will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly:

(1) declare or pay any dividend or make any other payment or distribution on
account of the Issuer’s or any of its Restricted Subsidiaries’ Equity Interests
(including, without limitation, any payment in connection with any merger or
consolidation involving the Issuer or any of its Restricted Subsidiaries) or to
the direct or indirect holders of the Issuer’s or any of its Restricted
Subsidiaries’ Equity Interests in their capacity as such (other than dividends
or distributions payable in Equity Interests (other than Disqualified Stock) of
the Issuer and other than dividends or distributions payable to the Issuer or a
Restricted Subsidiary of the Issuer);

(2) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the
Issuer) any Equity Interests of the Issuer or any direct or indirect parent of
the Issuer;

(3) make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value, any Indebtedness of the Issuer or any
Guarantor that is contractually subordinated to the Notes or to any Note
Guarantee (excluding (x) any intercompany Indebtedness between or among the
Issuer and any of its Restricted Subsidiaries or (y) the purchase, repurchase or
other acquisition of Indebtedness that is contractually subordinated to the
Notes or to any Note Guarantee, as the case may be, purchased in anticipation of
satisfying a sinking fund obligation, principal installment or final maturity,
in each case due within one year of the date of purchase, repurchase or
acquisition), except a payment of interest or principal at the Stated Maturity
thereof; or

(4) make any Restricted Investment (all such payments and other actions set
forth in these clauses (1) through (4) above being collectively referred to as
“Restricted Payments”), unless, at the time of and after giving effect to such
Restricted Payment:

(A) no Default or Event of Default has occurred and is continuing or would occur
as a consequence of such Restricted Payment;

(B) the Issuer would, after giving pro forma effect thereto as if such
Restricted Payment had been made at the beginning of the applicable four–quarter
period, have been permitted to incur at least $1.00 of additional Indebtedness
pursuant to Section 4.07(a); and

 

-70-



--------------------------------------------------------------------------------

(C) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Issuer and its Restricted Subsidiaries since the
Issue Date (excluding Restricted Payments permitted by clauses (2), (3), (4),
(5), (6), (8), (9), (10), (11), (12), (13), (15), (16), (17), (19) and (20) of
Section 4.05(c) hereof), is less than the sum, without duplication, of:

 

  (i) 50% of the Consolidated Net Income of the Issuer for the period (taken as
one accounting period) beginning on the first day of the Issuer’s fiscal quarter
in which the Issue Date occurred to the end of the Issuer’s most recently ended
fiscal quarter for which internal financial statements are available at the time
of such Restricted Payment (or, if such Consolidated Net Income for such period
is a deficit, less 100% of such deficit); plus

 

  (ii) 100% of the aggregate net proceeds, including cash and the Fair Market
Value of property other than cash, received by the Issuer since the Issue Date
(x) as a contribution to its common equity capital or (y) from the issue or sale
of Equity Interests of the Issuer or any direct or indirect parent of the Issuer
(other than Disqualified Stock, Designated Preferred Stock, Excluded
Contributions or Cash Contributions) or from the issue or sale of convertible or
exchangeable Disqualified Stock or convertible or exchangeable debt securities
that have been converted into or exchanged for such Equity Interests (other than
Equity Interests (or Disqualified Stock or debt securities) sold to a Subsidiary
of the Issuer); plus

 

  (iii) to the extent that any Restricted Investment that was made after the
Issue Date is sold for cash or otherwise liquidated or repaid for cash, 100% of
the aggregate amount received in cash and the Fair Market Value of property
other than cash received; plus

 

  (iv)

to the extent that any Unrestricted Subsidiary of the Issuer designated as such
after the Issue Date is redesignated as a Restricted Subsidiary of the Issuer
after the Issue Date or has been merged into, consolidated or amalgamated with
or into, or transfers or conveys its assets to, the Issuer or a Restricted
Subsidiary of the Issuer, 100% of the Fair Market Value of the Issuer’s
Investment in such Subsidiary as of the date of such redesignation, combination
or transfer (or of the assets transferred or conveyed, as applicable)

 

-71-



--------------------------------------------------------------------------------

  after deducting any Indebtedness associated with the Unrestricted Subsidiary
so designated or combined or any Indebtedness associated with the assets so
transferred or conveyed; plus

 

  (v) 100% of any dividends or distributions received by the Issuer or a
Restricted Subsidiary of the Issuer after the Issue Date from an Unrestricted
Subsidiary of the Issuer, to the extent that such dividends or distributions
were not otherwise included in the Consolidated Net Income of the Issuer for
such period.

(b) Upon the completion of a Qualified MLP IPO (the date of such completion, the
“IPO Date”), the Issuer and its Restricted Subsidiaries will no longer be
subject to the foregoing covenant set forth in Section 4.05(a) and the Issuer
and its Restricted Subsidiaries will be subject to the covenant set forth in
this Section 4.05(b) from and after the IPO Date.

(1) The Issuer will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, make any Restricted Payment unless, at the time of
and after giving effect to such Restricted Payment, no Default or Event of
Default has occurred and is continuing or would occur as a consequence of such
Restricted Payment and either:

(A) if the Fixed Charge Coverage Ratio for the Issuer’s most recently ended four
full fiscal quarters for which internal financial statements are available (the
“Trailing Four Quarters”) at the time of such Restricted Payment is not less
than 1.75 to 1.0, such Restricted Payment, together with the aggregate amount of
all other Restricted Payments made by the Issuer and its Restricted Subsidiaries
(excluding Restricted Payments permitted by clauses (2), (3), (4), (5), (6),
(8), (9), (10), (11), (12), (13), (15), (16), (17), (19) and (20) of
Section 4.05(c) hereof) from the date of the completion of a Qualified MLP IPO,
is less than the sum, without duplication of:

 

  (i) Operating Surplus as of the end of the immediately preceding quarter for
which internal financial statements are available at the time of such Restricted
Payment, plus

 

  (ii)

to the extent not included in the calculation of Operating Surplus calculated as
of the end of the Issuer’s preceding fiscal quarter, 100% of the aggregate net
proceeds, including cash and the Fair Market Value of property other than cash,
received by the Issuer since the Issue Date (x) as a contribution to its common
equity capital or (y) from the issue or sale of Equity Interests of the Issuer
or any direct or indirect parent of the Issuer (other than Disqualified Stock,
Designated Preferred Stock, Excluded Contributions or Cash Contributions) or
from the issue or sale of convertible or exchangeable Disqualified Stock or

 

-72-



--------------------------------------------------------------------------------

  convertible or exchangeable debt securities that have been converted into or
exchanged for such Equity Interests (other than Equity Interests (or
Disqualified Stock or debt securities) sold to a Subsidiary of the Issuer; plus

 

  (iii) to the extent not included in the calculation of Operating Surplus
calculated as of the end of the Issuer’s preceding fiscal quarter, to the extent
that any Restricted Investment that was made after the Issue Date is sold for
cash or otherwise liquidated or repaid for cash, 100% of the aggregate amount
received in cash and the Fair Market Value of property other than cash received;
plus

 

  (iv) to the extent not included in the calculation of Operating Surplus
calculated as of the end of the Issuer’s preceding fiscal quarter, to the extent
that any Unrestricted Subsidiary of the Issuer designated as such after the
Issue Date is redesignated as a Restricted Subsidiary of the Issuer after the
Issue Date or has been merged into, consolidated or amalgamated with or into, or
transfers or conveys its assets to, the Issuer or a Restricted Subsidiary of the
Issuer, 100% of the Fair Market Value of the Issuer’s Investment in such
Subsidiary as of the date of such redesignation, combination or transfer (or of
the assets transferred or conveyed, as applicable) after deducting any
Indebtedness associated with the Unrestricted Subsidiary so designated or
combined or any Indebtedness associated with the assets so transferred or
conveyed to the extent such amounts have not been included in Available Cash
from Operating Surplus for any period commencing on or after the Issue Date;
plus

 

  (v) to the extent not included in the calculation of Operating Surplus
calculated as of the end of the Issuer’s preceding fiscal quarter, 100% of any
dividends or distributions received by the Issuer or a Restricted Subsidiary of
the Issuer after the Issue Date from an Unrestricted Subsidiary of the Issuer
(items (ii), (iii), (iv) and (v) being referred to collectively as the
“Incremental Funds”), minus

 

  (vi) the aggregate amount of Incremental Funds previously expended pursuant to
Sections 4.05(a) and this Section 4.05(b); or

(B) if the Fixed Charge Coverage Ratio for the Trailing Four Quarters at the
time of such Restricted Payment is less than 1.75 to 1.00, such Restricted
Payment, together with the aggregate amount of all other Restricted Payments
made by the Issuer and its Restricted Subsidiaries (excluding Restricted
Payments

 

-73-



--------------------------------------------------------------------------------

permitted by clauses (2), (3), (4), (5), (6), (8), (9), (10), (11), (12), (13),
(15), (16), (17), (19) and (20) of Section 4.05(c) hereof) from the date of
completion of a Qualified MLP IPO, is less than the sum, without duplication of:

 

  (i) $125.0 million less the aggregate amount of all prior Restricted Payments
made by the Issuer and its Restricted Subsidiaries pursuant to this clause
(B)(i) since the IPO Date, plus

 

  (ii) Incremental Funds to the extent not previously expended pursuant to
Sections 4.05(a) and this Section 4.05(b).

(c) The provisions of Sections 4.05(a) and 4.05(b) hereof will not prohibit:

(1) the payment of any dividend or distribution or the consummation of any
redemption within 60 days after the date of declaration of the dividend or
distribution or giving of the redemption notice, as the case may be, if, at the
date of declaration or notice, the dividend, distribution or redemption payment
would have complied with the provisions of this Indenture;

(2) the making of any Restricted Payment in exchange for, or out of the net cash
proceeds of the substantially concurrent sale (other than to a Subsidiary of the
Issuer) of, Equity Interests of the Issuer or any direct or indirect parent of
the Issuer (other than Disqualified Stock) or from the substantially concurrent
contribution of common equity capital to the Issuer; provided that the amount of
any such net cash proceeds that are utilized for any such Restricted Payment
will be excluded from (x) clause (C)(ii) of Section 4.05(a) hereof and (y) the
calculation of Operating Surplus and Incremental Funds, as applicable;

(3) the repurchase, redemption, defeasance or other acquisition or retirement
for value of Indebtedness of the Issuer or any Restricted Subsidiary of the
Issuer that is contractually subordinated to the Notes or to any Note Guarantee
with the net cash proceeds from a substantially concurrent incurrence of
Permitted Refinancing Indebtedness;

(4) the payment of any dividend (or, in the case of any partnership or limited
liability company, any similar distribution) by a Restricted Subsidiary of the
Issuer to the holders of its Equity Interests on a pro rata basis;

(5) the repurchase, redemption or other acquisition or retirement (or dividends
or distributions to any direct or indirect parent of the Issuer to finance any
such repurchase, redemption or other acquisition or retirement) for value of any
Equity Interests of the Issuer or any Restricted Subsidiary of the Issuer or any
direct or indirect parent of the Issuer held by any current or former officer,
director, consultant or employee of the Issuer or any of its Restricted
Subsidiaries or any direct or indirect parent of the Issuer pursuant to any
equity subscription agreement, stock option agreement, shareholders’ or members’
agreement or similar agreement, plan or arrangement, including any Equity
Interests rolled over by management of the Issuer

 

-74-



--------------------------------------------------------------------------------

or any director or indirect parent of the Issuer in connection with the
Transactions; provided that the aggregate price paid for all such repurchased,
redeemed, acquired or retired Equity Interests may not exceed $10.0 million in
any calendar year (which shall increase to $20.0 million subsequent to the
consummation of an underwritten public Equity Offering by the Issuer or any of
its direct or indirect parent entities) (with unused amounts in any calendar
year being permitted to be carried over for the two succeeding calendar years);
provided further, that the amount in any calendar year may be increased by an
amount not to exceed:

(i) the cash proceeds received by the Issuer or any of its Restricted
Subsidiaries from the sale of Equity Interests (other than Disqualified Stock)
of the Issuer or any direct or indirect parent of the Issuer (to the extent
contributed to the Issuer) to members of management, directors or consultants of
the Issuer and its Restricted Subsidiaries or any direct or indirect parent of
the Issuer that occurs after the Issue Date (provided that the amount of such
cash proceeds utilized for any such repurchase, retirement, other acquisition,
or dividend or distribution will not increase the amount available for
Restricted Payments under (x) clause (C)(ii) of Section 4.05(a) hereof and
(y) the calculation of Operating Surplus and Incremental Funds, as applicable);
plus

(ii) the cash proceeds of key man life insurance policies received by the Issuer
or any direct or indirect parent of the Issuer (to the extent contributed to the
Issuer) and its Restricted Subsidiaries after the Issue Date;

provided that the Issuer may elect to apply all or any portion of the aggregate
increase contemplated by (i) and (ii) above in any single calendar year;

(6) the repurchase of Equity Interests deemed to occur upon the exercise of
stock options or warrants to the extent such Equity Interests represent a
portion of the exercise price of those stock options or warrants;

(7) the declaration and payment of regularly scheduled or accrued dividends or
distributions to holders of any class or series of Disqualified Stock of the
Issuer or any Restricted Subsidiary of the Issuer issued on or after the Issue
Date in accordance with Section 4.07(a) hereof;

(8) Permitted Payments to Parent;

(9) purchases of receivables pursuant to a Receivables Repurchase Obligation in
connection with a Qualified Receivables Financing;

(10) the declaration and payment of dividends or distributions to holders of any
class or series of Designated Preferred Stock (other than Disqualified Stock)
issued after the Issue Date and the declaration and payment of dividends to any
direct or indirect parent of the Issuer, the proceeds of which will be used to
fund the payment of dividends or distributions to holders of any class or series
of Designated Preferred Stock (other than Disqualified Stock) of any direct or
indirect parent of the Issuer issued after the Issue Date; provided, however,
that (A) for the most recently ended four full fiscal quarters for which
internal financial statements are available immediately preceding the date of
issuance of such Designated Preferred Stock, after

 

-75-



--------------------------------------------------------------------------------

giving effect to such issuance (and the payment of dividends or distributions)
on a pro forma basis, the Issuer could incur an additional $1.00 of Indebtedness
pursuant to the Fixed Charge Coverage Ratio, and (B) the aggregate amount of
dividends declared and paid pursuant to this clause (10) does not exceed the net
cash proceeds actually received by the Issuer (including any such proceeds
contributed to the Issuer by any direct or indirect parent of the Issuer) from
any such sale of Designated Preferred Stock (other than Disqualified Stock)
issued after the Issue Date;

(11) any Restricted Payment made in connection with the Transactions (including
payments made in connection with the consummation of the offering of the Initial
Notes) and the fees and expenses related thereto;

(12) Restricted Payments in an aggregate amount equal to the amount of Excluded
Contributions previously received by the Issuer and its Restricted Subsidiaries;

(13) other Restricted Payments in an aggregate amount not to exceed $50.0
million since the Issue Date;

(14) the satisfaction of change of control obligations and asset sale
obligations once the Issuer has fulfilled its obligations under this Indenture
with respect to a Change of Control or an Asset Sale;

(15) the repayment of intercompany debt that was permitted to be incurred under
this Indenture;

(16) cash dividends or other distributions on the Issuer’s Capital Stock used
to, or the making of loans to any direct or indirect parent of the Issuer to,
fund the payment of fees and expenses owed by the Issuer or its Restricted
Subsidiaries to Affiliates, to the extent permitted by Section 4.09 hereof
(except for transactions described in Section 4.09(b)(6));

(17) the payment of dividends or distributions on the Issuer’s common equity (or
the payment of dividends or distributions to a direct or indirect parent of the
Issuer to fund the payment by such parent of dividends or distributions on its
common equity) of up to 6.0% per calendar year of the net proceeds received by
the Issuer from any public Equity Offering (other than a Qualified MLP IPO) or
contributed to the Issuer by a direct or indirect parent of the Issuer from any
public Equity Offering (other than a Qualified MLP IPO); provided that the
amount of any such net cash proceeds that are utilized for any such Restricted
Payment will be excluded from (x) clause (C)(ii) of Section 4.05(a) hereof and
(y) the calculation of Operating Surplus and Incremental Funds, as applicable;
and

(18) the distribution, as a dividend or otherwise, of shares of Capital Stock
of, or Indebtedness owed to the Issuer or a Restricted Subsidiary of the Issuer
by, Unrestricted Subsidiaries;

(19) cash payments in lieu of the issuance of fractional shares in connection
with the exercise of warrants, options or other securities convertible or
exchangeable for Capital Stock of the MLP; and

 

-76-



--------------------------------------------------------------------------------

(20) any Restricted Payment made in connection with or as a result of the MLP
Formation Transactions; provided that the amount of Incremental Funds shall be
reduced by the amount of any distribution described in clause (iii) of the
definition of MLP Formation Transactions;

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (10) or (17) of this Section 4.05(c),
no Default or Event of Default shall have occurred and be continuing or would
occur as a consequence thereof.

(d) The amount of all Restricted Payments (other than cash) will be the Fair
Market Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Issuer or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment. In the event
that a Restricted Payment meets the criteria of more than one of the exceptions
described in (1) through (20) above or is entitled to be made pursuant to
Section 4.05(a), Section 4.05(b)(1) or Section 4.05(b)(2), as applicable, the
Issuer shall, in its sole discretion, classify such Restricted Payment (or
portion thereof) on the date made or later reclassify such Restricted Payment
(or portion thereof) in any manner that complies with this Section 4.05.

Section 4.06 Dividend and Other Payment Restrictions Affecting Subsidiaries.

(a) The Issuer will not, and will not permit any of its Restricted Subsidiaries
that is not a Guarantor to, directly or indirectly, create or permit to exist or
become effective any consensual encumbrance or restriction on the ability of the
Issuer or any of its Restricted Subsidiary that is not a Guarantor to:

(1) pay dividends or make any other distributions on its Capital Stock to the
Issuer or any of its Restricted Subsidiaries, or with respect to any other
interest or participation in, or measured by, its profits, or pay any
Indebtedness owed to the Issuer or any of its Restricted Subsidiaries;

(2) make loans or advances to the Issuer or any of its Restricted Subsidiaries;
or

(3) sell, lease or transfer any of its properties or assets to the Issuer or any
of its Restricted Subsidiaries.

(b) The restrictions in Section 4.06(a) hereof will not apply to encumbrances or
restrictions existing under or by reason of:

(1) agreements governing Indebtedness outstanding on the Issue Date, the Credit
Agreement and Credit Facilities, including any related documentation and related
Hedging Obligations, as in effect on the Issue Date;

(2) this Indenture, the Notes, the Note Guarantees (and any Additional Notes and
related Guarantees under this Indenture or other Pari Passu Payment Lien
Obligations) and the Security Documents;

(3) applicable law, rule, regulation, order, approval, license, permit or
similar restriction;

 

-77-



--------------------------------------------------------------------------------

(4) any instrument governing Indebtedness or Capital Stock of a Person acquired
by the Issuer or any of its Restricted Subsidiaries as in effect at the time of
such acquisition (except to the extent such Indebtedness or Capital Stock was
incurred in connection with or in contemplation of such acquisition), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person, or the property or assets of the
Person, so acquired; provided that, in the case of Indebtedness, such
Indebtedness was permitted by the terms of this Indenture to be incurred;

(5) non–assignment provisions or subletting restrictions in contracts, leases
and licenses entered into in the ordinary course of business;

(6) purchase money obligations for property (including Capital Stock) acquired
in the ordinary course of business and Capital Lease Obligations that impose
restrictions on the property purchased or leased of the nature described in
Section 4.06(a)(3) hereof;

(7) any agreement for the sale or other disposition of the Capital Stock or
assets of a Restricted Subsidiary of the Issuer that restricts distributions by
that Restricted Subsidiary pending closing of the sale or other disposition;

(8) Permitted Refinancing Indebtedness; provided that the restrictions contained
in the agreements governing such Permitted Refinancing Indebtedness are not
materially more restrictive, taken as a whole, than those contained in the
agreements governing the Indebtedness being refinanced;

(9) Liens permitted to be incurred under Section 4.10 hereof that limit the
right of the debtor to dispose of the assets securing such Indebtedness;

(10) provisions limiting the disposition or distribution of assets or property
or transfer of Capital Stock in joint venture agreements, asset sale agreements,
sale–leaseback agreements, stock sale agreements, limited liability company
organizational documents, and other similar agreements entered into in the
ordinary course of business, consistent with past practice or with the approval
of the Issuer’s Board of Directors, which limitation is applicable only to the
assets, property or Capital Stock that are the subject of such agreements;

(11) any encumbrance or restriction of a Receivables Subsidiary effected in
connection with a Qualified Receivables Financing; provided, however, that such
restrictions apply only to such Receivables Subsidiary;

(12) restrictions on cash, Cash Equivalents, Marketable Securities or other
deposits or net worth imposed by customers or lessors under contracts or leases
entered into in the ordinary course of business;

(13) other Indebtedness of Restricted Subsidiaries that are non–Guarantors that
is incurred subsequent to the Issue Date pursuant to Section 4.07 hereof;

(14) encumbrances on property that exist at the time the property was acquired
by the Issuer or a Restricted Subsidiary of the Issuer;

(15) contractual encumbrances or restrictions in effect on the Issue Date;

 

-78-



--------------------------------------------------------------------------------

(16) customary provisions in master limited partnership agreements, joint
venture agreements or arrangements and other similar agreements or arrangements
relating solely to such master limited partnership or joint venture;

(17) any encumbrance or restriction with respect to an Unrestricted Subsidiary
pursuant to or by reason of an agreement that the Unrestricted Subsidiary is a
party to or entered into before the date on which such Unrestricted Subsidiary
became a Restricted Subsidiary of the Issuer; provided that such agreement was
not entered into in anticipation of the Unrestricted Subsidiary becoming a
Restricted Subsidiary of the Issuer and any such encumbrance or restriction does
not extend to any assets or property of the Issuer or any Restricted Subsidiary
other than the assets and property of such Unrestricted Subsidiary;

(18) any encumbrance or restriction contained in the terms of any Indebtedness
or any agreement pursuant to which such Indebtedness was incurred if either
(x) the encumbrance or restriction applies only in the event of a payment
default or a default with respect to a financial covenant in such Indebtedness
or agreement or (y) the Issuer determines that any such encumbrance or
restriction will not materially affect the Issuer’s ability to make principal or
interest payments on the Notes, as determined in good faith by the Issuer, whose
determination shall be conclusive;

(19) provisions with respect to the receipt of a rebate on an operating lease
until all obligations due to a lessor on other operating leases are satisfied or
other customary restrictions in respect of assets or contract rights acquired by
a Restricted Subsidiary of the Issuer in connection with a Sale/Leaseback
Transaction;

(20) Permitted Additional Pari Passu Obligations or any other Secured
Indebtedness otherwise permitted to be incurred pursuant to Sections 4.07 and
4.10 hereof that limit the right of the debtor to dispose of the assets securing
such Indebtedness;

(21) encumbrances and restrictions contained in contracts entered into in the
ordinary course of business, not relating to any Indebtedness, and that do not,
individually or in the aggregate, detract from the value of property or assets
of the Issuer or any Restricted Subsidiary of the Issuer or the ability of the
Issuer or such Restricted Subsidiary to realize such value, or to make any
distributions relating to such property or assets in each case in any material
respect; and

(22) any encumbrances or restrictions imposed by any amendments or refinancings
of the contracts, instruments or obligations referred to above in clauses
(1) through (21); provided that such encumbrances and restrictions contained in
such amendments or refinancings are not materially more restrictive, taken as a
whole, than such encumbrances and restrictions prior to such amendment or
refinancing.

(c) For purposes of determining compliance with this Section 4.06, (i) the
priority of any preferred stock in receiving dividends or liquidating
distributions prior to dividends or liquidating distributions being paid on
ordinary shares shall not be deemed a restriction on the ability to make
distributions on Capital Stock and (ii) the subordination of loans or advances
made to the Issuer or a Restricted Subsidiary of the Issuer to other
Indebtedness incurred by the Issuer or any such Restricted Subsidiary shall not
be deemed a restriction on the ability to make loans or advances.

 

-79-



--------------------------------------------------------------------------------

Section 4.07 Incurrence of Indebtedness and Issuance of Preferred Equity.

(a) The Issuer will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise, with respect to
(collectively, “incur”) any Indebtedness (including Acquired Debt), and the
Issuer will not issue any Disqualified Stock and will not permit any of its
Restricted Subsidiaries to issue any shares of preferred equity; provided,
however, that the Issuer may incur Indebtedness (including Acquired Debt) or
issue Disqualified Stock, and the Issuer or any Restricted Subsidiary of the
Issuer may incur Indebtedness (including Acquired Debt) or issue preferred
equity, if on the date thereof the Fixed Charge Coverage Ratio for the Issuer’s
most recently ended four full fiscal quarters for which internal financial
statements are available immediately preceding the date on which such additional
Indebtedness is incurred or such Disqualified Stock or such preferred equity is
issued, as the case may be, would have been at least 2.0 to 1.0, determined on a
pro forma basis (including a pro forma application of the net proceeds
therefrom), as if the additional Indebtedness had been incurred or the
Disqualified Stock or the preferred equity had been issued, as the case may be,
at the beginning of such four–quarter period; provided, further, that Restricted
Subsidiaries of the Issuer that are not Guarantors may not incur Indebtedness or
issue any shares of preferred equity if, after giving pro forma effect to such
incurrence or issuance (including a pro forma application of the net proceeds
therefrom), Indebtedness or preferred equity at any one time outstanding and
incurred by Restricted Subsidiaries of the Issuer that are not Guarantors
pursuant to this Section 4.07(a) shall exceed $50.0 million.

(b) The provisions of Section 4.07(a) hereof will not prohibit the incurrence of
any of the following items of Indebtedness (collectively, “Permitted Debt”):

(1) the incurrence under Credit Facilities by the Issuer or any of its
Restricted Subsidiaries of Indebtedness and letters of credit and bankers’
acceptances thereunder in an aggregate principal amount under this clause
(1) (with letters of credit deemed to have a principal amount equal to the
maximum potential liability of the Issuer and its Restricted Subsidiaries
thereunder) not to exceed the greater of (x) $400.0 million and (y) the
Borrowing Base as of the date of incurrence of such Indebtedness outstanding at
any one time;

(2) the incurrence by the Issuer and its Restricted Subsidiaries of Indebtedness
to the extent outstanding on the Issue Date;

(3) the incurrence by the Issuer and its Restricted Subsidiaries (including any
future Guarantor) of Indebtedness represented by the Notes and the related Note
Guarantees to be issued on the Issue Date;

(4) Indebtedness (including Capitalized Lease Obligations), Disqualified Stock
and preferred stock incurred by the Issuer or any Restricted Subsidiary of the
Issuer, to finance the purchase, lease, design, construction, installation,
repair, replacement or improvement of property (real or personal) or equipment
that is used or useful in a Permitted Business, whether through the direct
purchase of assets or the

 

-80-



--------------------------------------------------------------------------------

Capital Stock of any Person owning such assets and Indebtedness arising from the
conversion of the obligations of the Issuer or any Restricted Subsidiary of the
Issuer under or pursuant to any “synthetic lease” transactions to on-balance
sheet Indebtedness of the Issuer or such Restricted Subsidiary, in an aggregate
principal amount which, when aggregated with the principal amount of all other
Indebtedness, Disqualified Stock and preferred stock incurred pursuant to this
clause (4), does not exceed the greater of (x) $40.0 million and (y) 5.0% of
Total Assets at the time of incurrence; provided that Capitalized Lease
Obligations incurred by the Issuer or any Restricted Subsidiary of the Issuer
pursuant to this clause (4) in connection with a Sale/Leaseback Transaction
shall not be subject to the foregoing limitation so long as the proceeds of such
Sale/Leaseback Transaction are used by the Issuer or such Restricted Subsidiary
to permanently repay outstanding Indebtedness of the Issuer and the Restricted
Subsidiaries;

(5) the incurrence by the Issuer or any of its Restricted Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to renew, refund, refinance, replace, defease or discharge any
Indebtedness (other than intercompany Indebtedness) that was permitted by this
Indenture to be incurred under Section 4.07(a) hereof or clauses (2), (3), (4),
(5), (12), (16) or (17) of this Section 4.07(b);

(6) the incurrence by the Issuer or any of its Restricted Subsidiaries of
intercompany Indebtedness and cash management pooling obligations and
arrangements between or among the Issuer and any of its Restricted Subsidiaries;
provided, however, that:

(A) if the Issuer or any Guarantor is the obligor on such Indebtedness (other
than cash management pooling obligations) and the payee is not the Issuer or a
Guarantor, such Indebtedness must be expressly subordinated to the prior payment
in full in cash of all Obligations then due with respect to the Notes, in the
case of the Issuer, or the Note Guarantee, in the case of a Guarantor; and

(B) (i) any subsequent issuance or transfer of Equity Interests that results in
any such Indebtedness being held by a Person other than the Issuer or a
Restricted Subsidiary of the Issuer, and (ii) any sale or other transfer of any
such Indebtedness to a Person that is not either the Issuer or a Restricted
Subsidiary of the Issuer, will be deemed, in each case, to constitute an
incurrence of such Indebtedness by the Issuer or such Restricted Subsidiary, as
the case may be, that was not permitted by this clause (6);

(7) the issuance by any of the Issuer’s Restricted Subsidiaries to the Issuer or
to any of its Restricted Subsidiaries of shares of preferred equity; provided,
however, that:

(A) any subsequent issuance or transfer of Equity Interests that results in any
such preferred equity being held by a Person other than the Issuer or a
Restricted Subsidiary of the Issuer, and

 

-81-



--------------------------------------------------------------------------------

(B) any sale or other transfer of any such preferred equity to a Person that is
not either the Issuer or a Restricted Subsidiary of the Issuer,

will be deemed, in each case, to constitute an issuance of such preferred equity
by such Restricted Subsidiary that was not permitted by this clause (7);

(8) the incurrence by the Issuer or any of its Restricted Subsidiaries of
Hedging Obligations other than for speculative purposes;

(9) the Guarantee by the Issuer or any of its Restricted Subsidiaries of
Indebtedness and cash management pooling obligations and arrangements of the
Issuer or a Restricted Subsidiary of the Issuer that was permitted to be
incurred by another provision of this Section 4.07 (including
Section 4.07(a) hereof); provided that if the Indebtedness being guaranteed is
subordinated to or pari passu with the Notes, then the Guarantee shall be
subordinated or pari passu, as applicable, to the same extent as the
Indebtedness guaranteed;

(10) the incurrence by the Issuer or any of its Restricted Subsidiaries of
Indebtedness in respect of workers’ compensation claims, payment obligations in
connection with health or other types of social security benefits, unemployment
or other insurance or self–insurance obligations, reclamation, statutory
obligations, bankers’ acceptances, bid, performance, surety or similar bonds and
letters of credit or completion or performance guarantees (including without
limitation, performance guarantees pursuant to flying contracts, supply
agreements or equipment leases), or other similar obligations in the ordinary
course of business or consistent with past practice;

(11) the incurrence by the Issuer or any of its Restricted Subsidiaries of
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument inadvertently drawn against insufficient
funds;

(12) Indebtedness, Disqualified Stock or preferred equity of the Issuer or any
Restricted Subsidiary of the Issuer incurred or issued to finance an acquisition
or of Persons that are acquired by the Issuer or any of its Restricted
Subsidiaries or merged into a Restricted Subsidiary of the Issuer in accordance
with the terms of this Indenture; provided, however, that for any such
indebtedness outstanding under this clause (12) in excess of $40.0 million,
after giving effect to such acquisition and the incurrence of such Indebtedness,
Disqualified Stock and preferred equity either:

(A) the Issuer would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to Section 4.07(a) hereof; or

(B) the Fixed Charge Coverage Ratio would not be less than immediately prior to
such acquisition;

(13) Indebtedness incurred by a Receivables Subsidiary in a Qualified
Receivables Financing that is not recourse to the Issuer or any Restricted
Subsidiary of the Issuer other than a Receivables Subsidiary (except for
Standard Securitization Undertakings);

 

-82-



--------------------------------------------------------------------------------

(14) the incurrence of Indebtedness arising from agreements of the Issuer or a
Restricted Subsidiary of the Issuer providing for indemnification, adjustment of
purchase price, earn outs, or similar obligations, in each case, incurred or
assumed in connection with the disposition or acquisition of any business,
assets or a Subsidiary in accordance with the terms of this Indenture, other
than Guarantees of Indebtedness incurred or assumed by any Person acquiring all
or any portion of such business, assets or Subsidiary for the purpose of
financing such acquisition;

(15) the incurrence by the Issuer or any of its Restricted Subsidiaries of
additional Indebtedness or the issuance of Disqualified Stock or preferred
equity in an aggregate principal amount (or accreted value, as applicable) or
having an aggregate liquidation preference at any time outstanding not to exceed
the greater of (x) $100.0 million and (y) 7.5% of Total Assets (it being
understood that any Indebtedness, Disqualified Stock or preferred equity
incurred pursuant to this clause (15) shall cease to be deemed incurred or
outstanding for purposes of this Section 4.07 from and after the date on which
the Issuer could have incurred such Indebtedness or Disqualified Stock or
preferred equity under Section 4.07(a) hereof without reliance upon this clause
(15));

(16) Contribution Indebtedness;

(17) Indebtedness of Restricted Subsidiaries of the Issuer that are not
Guarantors in an amount not to exceed, in the aggregate at any one time
outstanding the greater of (x) $40.0 million and (y) 10.0% of Total
Non-Guarantor Assets (it being understood that any Indebtedness incurred
pursuant to this clause (17) shall cease to be deemed incurred or outstanding
for purposes of this clause (17) but shall be deemed incurred under
Section 4.07(a) from and after the first date on which such Restricted
Subsidiary could have incurred such Indebtedness under Section 4.07(a) without
reliance on this clause (17));

(18) any “bad boy”, or springing recourse, Guarantee by the Issuer or any
Restricted Subsidiary of the Issuer that is the parent of an MTBE Subsidiary or
Permitted MTBE Joint Venture of Indebtedness of an MTBE Subsidiary or Permitted
MTBE Joint Venture so long as such Indebtedness (x) is incurred by such MTBE
Subsidiary or Permitted MTBE Joint Venture in connection with its ownership,
development, use or operation of its MTBE Assets and (y) such Indebtedness is
otherwise non-recourse to the Issuer and its Restricted Subsidiaries (other than
any MTBE Subsidiary);

(19) the incurrence by the Issuer or any of its Restricted Subsidiaries of
Indebtedness in connection with the MLP Formation Transactions to the extent
such Indebtedness is extinguished in connection with the proceeds from a
Qualified MLP IPO;

(20) Indebtedness of the Issuer or any Restricted Subsidiary of the Issuer
supported by a letter of credit or bank guarantee issued pursuant to a Credit
Facility, in a principal amount not in excess of the stated amount of such
letter of credit or bank guarantee; and

 

-83-



--------------------------------------------------------------------------------

(21) Indebtedness of the Issuer or any Restricted Subsidiary of the Issuer
consisting of (x) the financing of insurance premiums or (y) take or pay
obligations contained in supply arrangements, in each case, in the ordinary
course of business.

(c) The Issuer will not incur, and will not permit any Guarantor to incur, any
Indebtedness (including Permitted Debt) that is contractually subordinated in
right of payment to any other Indebtedness of the Issuer or such Guarantor
unless such Indebtedness is also contractually subordinated in right of payment
to the Notes and the applicable Note Guarantee on substantially identical terms;
provided, however, that no Indebtedness shall be deemed to be contractually
subordinated in right of payment to any other Indebtedness solely by virtue of
being unsecured or by virtue of being secured on a first or junior Lien basis.

(d) For purposes of determining compliance with this Section 4.07, in the event
that an item of proposed Indebtedness, Disqualified Stock or preferred equity
meets the criteria of more than one of the categories of Permitted Debt
described in clauses (1) through (21) above or is entitled to be incurred
pursuant to Section 4.07(a) hereof, the Issuer will be permitted to classify
such item of Indebtedness, Disqualified Stock or preferred equity on the date of
its incurrence and will only be required to include the amount and type of such
Indebtedness, Disqualified Stock or preferred equity in one of the above
clauses, although the Issuer may divide and classify an item of Indebtedness,
Disqualified Stock or preferred equity in one or more of the types of
Indebtedness, Disqualified Stock or preferred equity and may later reclassify
all or a portion of such item of Indebtedness, Disqualified Stock or preferred
equity, in any manner that complies with this Section 4.07. The accrual of
interest or dividends, the accretion or amortization of original issue discount,
the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms, the reclassification of preferred equity as
Indebtedness due to a change in accounting principles, the payment of dividends
on Disqualified Stock or preferred equity in the form of additional shares of
the same class of Disqualified Stock or preferred equity and unrealized losses
or charges in respect of Hedging Obligations (including those resulting from the
application of Standards Codification No. 815—Derivatives and Hedging (formerly
SFAS 133)) will not be deemed to be an incurrence of Indebtedness or an issuance
of Disqualified Stock or preferred equity for purposes of this Section 4.07;
provided, in each such case (other than preferred stock that is not Disqualified
Stock), that the amount of any such accrual, accretion or payment is included in
Fixed Charges of the Issuer as accrued. Notwithstanding any other provision of
this Section 4.07, the maximum amount of Indebtedness that the Issuer or any
Restricted Subsidiary of the Issuer may incur pursuant to this Section 4.07
shall not be deemed to be exceeded solely as a result of fluctuations in
exchange rates or currency values.

(e) For purposes of determining compliance with any U.S. dollar denominated
restriction on the incurrence of Indebtedness where the Indebtedness incurred is
denominated in a different currency, the amount of such Indebtedness will be the
U.S. Dollar Equivalent determined on the date of the establishment of the
facility or instrument under which such Indebtedness was incurred; provided,
however, that if such Indebtedness denominated in a different currency is
subject to a Currency Agreement with respect to U.S. dollars, covering all
principal, premium, if any, and interest payable on such Indebtedness, the
amount of such Indebtedness expressed in U.S. dollars will be as provided in
such Currency Agreement. The principal amount of any refinancing Indebtedness
incurred in the same currency as the

 

-84-



--------------------------------------------------------------------------------

Indebtedness being refinanced will be the U.S. Dollar Equivalent of the
Indebtedness refinanced, except to the extent that (i) such U.S. Dollar
Equivalent was determined based on a Currency Agreement, in which case the
refinancing Indebtedness will be determined in accordance with the preceding
sentence, and (ii) the principal amount of the refinancing Indebtedness exceeds
the principal amount of the Indebtedness being refinanced, in which case the
U.S. Dollar Equivalent of such excess, as appropriate, will be determined on the
date such refinancing Indebtedness is incurred.

(f) The amount of any Indebtedness outstanding as of any date will be:

(1) the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount; (2) the principal amount of the
Indebtedness, in the case of any other Indebtedness; and

(2) in respect of Indebtedness of another Person secured by a Lien on the assets
of the specified Person, the lesser of:

(A) the Fair Market Value of such assets at the date of determination; and

(B) the amount of the Indebtedness of the other Person.

Section 4.08 Asset Sales.

(a) The Issuer will not, and will not permit any of its Restricted Subsidiaries
to, consummate an Asset Sale unless:

(1) the Issuer (or the Restricted Subsidiary of the Issuer, as the case may be)
receives consideration at the time of the Asset Sale at least equal to the Fair
Market Value (such Fair Market Value to be determined on the date of
contractually agreeing to such Asset Sale) of the assets or Equity Interests
issued or sold or otherwise disposed of;

(2) except in the case of a Permitted Asset Swap, at least 75% of the aggregate
consideration received from such Asset Sale and all other Asset Sales since the
Issue Date, on a cumulative basis, by the Issuer or such Restricted Subsidiary
is in the form of cash, Cash Equivalents, Marketable Securities or Additional
Assets, or any combination thereof. For purposes of this provision, each of the
following shall be deemed to be cash:

(A) any liabilities of the Issuer or any Restricted Subsidiary of the Issuer
(other than contingent liabilities and liabilities that are by their terms
subordinated to the Notes or any Note Guarantee) that are assumed by the
transferee of any such assets and as a result of which the Issuer or such
Restricted Subsidiary is released from further liability;

(B) any securities, notes, other obligations or assets received by the Issuer or
any such Restricted Subsidiary from such transferee that are converted by the
Issuer or such Restricted Subsidiary into cash or Cash Equivalents within 180
days of the receipt thereof, to the extent of the cash or Cash Equivalents
received in that conversion;

 

-85-



--------------------------------------------------------------------------------

(C) any Designated Non–cash Consideration received by the Issuer or any of its
Restricted Subsidiaries in such Asset Sale; provided that the aggregate Fair
Market Value of such Designated Non–cash Consideration, taken together with the
Fair Market Value at the time of receipt of all other Designated Non–cash
Consideration received pursuant to this clause (C) less the amount of Net
Proceeds previously realized in cash from prior Designated Non–cash
Consideration is less than the greater of (x) $40.0 million and (y) 5.0% of
Total Assets at the time of the receipt of such Designated Non–cash
Consideration (with the Fair Market Value of each item of Designated Non–cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value); and

(D) accounts receivable of a business retained by the Issuer or any of its
Restricted Subsidiaries, as the case may be, following the sale of such
business; provided that such accounts receivable (i) are not past due more than
90 days and (ii) do not have a payment date greater than 120 days from the date
of the invoices creating such accounts receivable; and

(E) any Capital Stock or assets of the kind referred to in
Section 4.08(b)(1)(F), (G) or (H).

(3) if such Asset Sale involves the disposition of Collateral, the Issuer or
such Restricted Subsidiary has complied with the provisions of this Indenture
and the Security Documents; and

(4) if such Asset Sale involves the disposition of Notes Priority Collateral or,
after the discharge of ABL Obligations, the disposition of ABL Priority
Collateral, the Net Proceeds thereof shall be delivered to the Collateral Agent
for deposit into the Collateral Account, and, if any property other than cash or
Cash Equivalents is included in such Net Proceeds, such property shall be made
subject to the Note Liens.

(b) Within 365 days after the receipt of any Net Proceeds from an Asset Sale,
the Issuer (or the applicable Restricted Subsidiary of the Issuer, as the case
may be) may:

(1) apply such Net Proceeds, at its option:

(A) to the extent such Net Proceeds constitute proceeds from the sale of ABL
Priority Collateral, to repay Indebtedness under the Credit Agreement secured by
such ABL Priority Collateral;

(B) to the extent such Net Proceeds constitute proceeds from the sale of Notes
Priority Collateral, to permanently repay, equally and ratably, the Notes and
any Permitted Additional Pari Passu Obligations;

(C) if the assets subject of such Asset Sale do not constitute Collateral, but
constitute collateral for other pari passu Indebtedness, which Lien is permitted
by this Indenture, to reduce Obligations under such other pari passu
Indebtedness that is secured by such Lien (provided that such reduction, in the
case of revolving credit Indebtedness, correspondingly and permanently reduces
commitments thereunder);

 

-86-



--------------------------------------------------------------------------------

(D) if the assets subject of such Asset Sale do not constitute Collateral or
collateral for any pari passu Indebtedness, to permanently reduce (or offer to
reduce) Obligations under the Notes and other pari passu Indebtedness (and to
correspondingly and permanently reduce commitments with respect thereto),
provided that the Issuer shall equally and ratably reduce Obligations under the
Notes and any Pari Passu Payment Lien Obligations on a pro rata basis, provided
that all reductions of or offers to reduce Obligations under the Notes shall be
made pursuant to and in compliance with Section 3.07 or through open–market
purchases (to the extent such purchases are at or above 100.0% of the principal
amount thereof) or by making an offer (in accordance with the procedures set
forth below for an Asset Sale Offer) to all Holders to purchase their Notes at
100.0% of the principal amount thereof, plus the amount of accrued but unpaid
interest, if any, on the amount of Notes to be repurchased;

(E) if the assets subject of such Asset Sale are the property or assets of a
Restricted Subsidiary of the Issuer that is not a Guarantor, to permanently
reduce Indebtedness of such Restricted Subsidiary (and to correspondingly and
permanently reduce commitments with respect thereto), other than Indebtedness
owed to the Issuer or another Restricted Subsidiary of the Issuer;

(F) to acquire all or substantially all of the assets of, or any Capital Stock
of, another Permitted Business; provided, that in the case of any such
acquisition of Capital Stock, such Person is or becomes a Restricted Subsidiary
of the Issuer;

(G) to acquire other short– or long–term assets that are not classified as
current assets under GAAP and that are used or useful in a Permitted Business;
or

(H) to invest in Additional Assets; or

(2) enter into a binding commitment to apply the Net Proceeds pursuant to
Section 4.08(b)(1)(F), (G) or (H), provided that such binding commitment shall
be treated as a permitted application of the Net Proceeds from the date of such
commitment until the earlier of (x) the date on which such acquisition or
expenditure is consummated, and (y) the 180th day following the expiration of
the aforementioned 365 day period.

In the case of Section 4.08(b)(1)(F), (G) and (H), the assets acquired with the
Net Proceeds from an Asset Sale of assets constituting Collateral (or assets
received in exchange therefor pursuant to Section 4.08(a)(2)) shall be pledged
as Collateral under the Security Documents (except that the aggregate Net
Proceeds from Asset Sales of assets constituting Collateral (or assets received
in exchange therefor pursuant to Section 4.08(a)(2)), taken together with all
other Net Proceeds from Asset Sales of assets constituting Collateral (or assets
received in exchange therefor pursuant to Section 4.08(a)(2)) previously
excluded, may be excluded from this requirement in an aggregate amount not to
exceed the greater of (x) $40.0 million and (y) 5.0% of Total Assets at the time
of the receipt of such Net Proceeds or such exchange.

 

-87-



--------------------------------------------------------------------------------

(c) Pending the final application of any Net Proceeds, the Issuer may
temporarily reduce revolving credit borrowings or otherwise invest the Net
Proceeds in any manner that is not prohibited by this Indenture.

(d) Any Net Proceeds from Asset Sales that are not applied or invested as
provided in Section 4.08(b) will constitute “Excess Proceeds.” Not later than
the 366th day (or such later date as permitted by Section 4.08(b)(2)) from the
later of the date of such Asset Sale or the receipt of such Net Proceeds, if the
aggregate amount of Excess Proceeds exceeds $25.0 million, within ten Business
Days thereof, the Issuer will make an offer to all Holders of Notes (an “Asset
Sale Offer”) and (x) in the case of Net Proceeds from Notes Priority Collateral,
to the holders of any other Permitted Additional Pari Passu Obligations
containing provisions similar to those set forth in this Indenture with respect
to offers to purchase or redeem with the proceeds of sales of assets or (y) in
the case of any other Net Proceeds, to all holders of other Pari Passu Payment
Lien Obligations containing provisions similar to those set forth in this
Indenture with respect to offers to purchase or redeem with the proceeds of
sales of assets to purchase the maximum principal amount of Notes and Permitted
Additional Pari Passu Obligations or other Pari Passu Payment Lien Obligations,
as appropriate, that may be purchased out of the Excess Proceeds. The offer
price in any Asset Sale Offer will be equal to 100% of the principal amount plus
accrued and unpaid interest, if any, to, but excluding, the date of purchase and
will be payable in cash. If any Excess Proceeds remain after consummation of an
Asset Sale Offer, the Issuer or any Restricted Subsidiary of the Issuer may use
those Excess Proceeds for any purpose not otherwise prohibited by this
Indenture. If the aggregate principal amount of Notes and Permitted Additional
Pari Passu Obligations or other Pari Passu Payment Lien Obligations, as
appropriate, tendered into such Asset Sale Offer exceeds the amount of Excess
Proceeds, the Trustee will select the Notes to be purchased on a pro rata basis.
Upon completion of each Asset Sale Offer, the amount of Excess Proceeds will be
reset at zero.

(e) The Issuer will comply with the requirements of Rule 14e–1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent those laws and regulations are applicable in connection with each
repurchase of Notes pursuant to an Asset Sale Offer. To the extent that the
provisions of any securities laws or regulations conflict with the Asset Sale
provisions of this Indenture, the Issuer will comply with the applicable
securities laws and regulations and will not be deemed to have breached its
obligations under the Asset Sale provisions of this Indenture by virtue of such
compliance.

(f) Not later than the date upon which written notice of an Asset Sale Offer is
delivered to the Trustee as provided above, the Issuer shall deliver to the
Trustee an Officer’s Certificate as to (i) the amount of the Excess Proceeds,
(ii) the allocation of the Net Proceeds from the Asset Sales pursuant to which
such Asset Sale Offer is being made and (iii) the compliance of such allocation
with the provisions of this Section 4.08. Upon the expiration of the period for
which the Asset Sale Offer remains open (the “Offer Period”), the Issuer shall
deliver to the Trustee for cancellation the Notes or portions thereof that have
been properly tendered to and are to be accepted by the Issuer. No later than
one Business Day preceding any date of purchase, the Issuer shall deposit with
the Trustee (or a Paying Agent, if not the Trustee) the purchase price for the
tendered Notes and the Trustee (or a Paying Agent, if not the Trustee) shall, on
the date of purchase, mail or deliver payment to each tendering Holder in

 

-88-



--------------------------------------------------------------------------------

the amount of the purchase price. In the event that the Excess Proceeds
delivered by the Issuer to the Trustee is greater than the purchase price of the
Notes tendered, the Trustee shall deliver the excess to the Issuer immediately
after the expiration of the Offer Period for application in accordance with this
Section 4.08.

(g) Holders electing to have a Note purchased shall be required to surrender the
Note, with the form entitled “Option of Holder to Elect Purchase” attached to
the Note duly completed, to the Issuer at the address specified in the notice at
least three Business Days prior to the purchase date. Holders shall be entitled
to withdraw their election if the Trustee or the Issuer receives not later than
one Business Day prior to the purchase date, a telegram, telex, facsimile
transmission or letter setting forth the name of the Holder, the principal
amount of the Note which was delivered by the Holder for purchase and a
statement that such Holder is withdrawing his election to have such Note
purchased. If at the end of the Offer Period more Notes are tendered pursuant to
an Asset Sale Offer than the Issuer is required to purchase, selection of such
Notes for purchase shall be made by the Trustee in compliance with the
requirements of the principal national securities exchange, if any, on which
such Notes are listed, or if such Notes are not so listed, on a pro rata basis,
by lot or by such other method as the Trustee shall deem fair and appropriate
(and in such manner as complies with applicable legal requirements); provided
that no Notes of $2,000 or less shall be purchased in part.

(h) Notices of an Asset Sale Offer shall be mailed by the Issuer by first class
mail, postage prepaid, at least 30 but not more than 60 days before the purchase
date to each Holder at such Holder’s registered address. If any Note is to be
purchased in part only, any notice of purchase that relates to such Security
shall state the portion of the principal amount thereof that is to be purchased.

(i) A new Note in principal amount equal to the unpurchased portion of any Note
purchased in part shall be issued in the name of the Holder thereof upon
cancellation of the original Note. On and after the purchase date, unless the
Issuer defaults in payment of the purchase price, interest shall cease to accrue
on Notes or portions thereof purchased.

Section 4.09 Transactions with Affiliates.

(a) The Issuer will not, and will not permit any of its Restricted Subsidiaries
to, make any payment to, or sell, lease, transfer or otherwise dispose of any of
its properties or assets to, or purchase any property or assets from, or enter
into or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate of the Issuer
(each, an “Affiliate Transaction”), involving aggregate consideration in excess
of $10.0 million, unless:

(1) the Affiliate Transaction is on terms that are not materially less favorable
to the Issuer or the relevant Restricted Subsidiary than those that would have
been obtained in a comparable transaction by the Issuer or such Restricted
Subsidiary with an unrelated Person; and

(2) the Issuer delivers to the Trustee with respect to any Affiliate Transaction
or series of related Affiliate Transactions involving aggregate consideration in
excess of $40.0 million, a resolution of the Board of Directors of the Issuer
certifying that

 

-89-



--------------------------------------------------------------------------------

such Affiliate Transaction complies with this Section 4.09 and that such
Affiliate Transaction has been approved by a majority of the disinterested
members, if any, of the Board of Directors of the Issuer.

(b) The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of Section 4.09(a) hereof:

(1) any employment agreement, employee benefit plan, officer or director
indemnification agreement or any similar arrangement entered into by the Issuer
or any of its Restricted Subsidiaries in the ordinary course of business or
consistent with past practice and payments pursuant thereto;

(2) transactions (including a merger) between or among the Issuer and/or any of
its Restricted Subsidiaries;

(3) transactions with a Person (other than an Unrestricted Subsidiary of the
Issuer) that is an Affiliate of the Issuer solely because the Issuer owns,
directly or through a Restricted Subsidiary of the Issuer, an Equity Interest
in, or controls, such Person;

(4) payment of reasonable fees to, and indemnity provided on behalf of,
officers, directors, employees or consultants of the Issuer or any of its
Restricted Subsidiaries or any direct or indirect parent of the Issuer;

(5) any contribution to the capital of the Issuer or any issuance of Equity
Interests (other than Disqualified Stock) of the Issuer to Affiliates of the
Issuer or to any director, officer, employee or consultant of the Issuer or any
direct or indirect parent of the Issuer, and the granting and performance of
registration rights;

(6) Restricted Payments and Investments that do not violate Section 4.05 hereof;

(7) the entering into any agreement to pay, and the payment of, customary annual
management, consulting, monitoring and advisory fees to the Equity Investors in
an amount not to exceed in any four quarter period the greater of (x) $2.5
million and (y) 1.0% of Consolidated Adjusted EBITDA of the Issuer and its
Restricted Subsidiaries for such period and related expenses;

(8) loans or advances to employees or consultants in the ordinary course of
business or consistent with past practice;

(9) any transaction effected as part of a Qualified Receivables Financing;

(10) any transaction in which the Issuer or any of its Restricted Subsidiaries,
as the case may be, delivers to the Trustee a letter from an accounting,
appraisal or investment banking firm of national standing stating that such
transaction is fair to the Issuer or such Restricted Subsidiary from a financial
point of view or that such transaction meets the requirements of clause (1) of
Section 4.09(a);

(11) the existence of, or the performance by the Issuer or any of its Restricted
Subsidiaries of its obligations under the terms of, any acquisition agreements
or members’ or stockholders’ agreement or related documents to which it is a
party as of the Issue Date and any amendment thereto or similar agreements which
it may enter

 

-90-



--------------------------------------------------------------------------------

into thereafter; provided, however, that the existence of, or the performance by
the Issuer or any of its Restricted Subsidiaries of its obligations under, any
future amendment to any such existing agreement or under any similar agreement
entered into after the Issue Date shall only be permitted by this clause (11) to
the extent that the terms of any such existing agreement, together with all
amendments thereto, taken as a whole, or such new agreement are not otherwise
more disadvantageous to the Holders taken as a whole than the original agreement
as in effect on the Issue Date;

(12) transactions with Unrestricted Subsidiaries, customers, clients, suppliers,
joint ventures, joint venture partners or purchasers or sellers of goods or
services or lessors or lessees of property, in each case in the ordinary course
of business and otherwise in compliance with the terms of this Indenture which
are, in the aggregate (taking into account all the costs and benefits associated
with such transactions), materially no less favorable to the Issuer or its
Restricted Subsidiaries than those that would have been obtained in a comparable
transaction by the Issuer or such Restricted Subsidiary with an unrelated
Person, in the reasonable determination of the Board of Directors of the Issuer
or senior management of either of them, or are on terms at least as favorable as
might reasonably have been obtained at such time from an unaffiliated party;

(13) (x) guarantees of performance by the Issuer and its Restricted Subsidiaries
of Unrestricted Subsidiaries in the ordinary course of business, except for
guarantees of Indebtedness in respect of borrowed money, and (y) pledges of
Equity Interests of Unrestricted Subsidiaries for the benefit of lenders of
Unrestricted Subsidiaries;

(14) if such Affiliate Transaction is with a Person in its capacity as a holder
of Indebtedness or Capital Stock of the Issuer or any Restricted Subsidiary of
the Issuer where such Person is treated no more favorably than the holders of
Indebtedness or Capital Stock of the Issuer or any Restricted Subsidiary of the
Issuer;

(15) transactions effected pursuant to agreements in effect on the Issue Date
and any amendment, modification or replacement of such agreement (so long as
such amendment or replacement is not materially more disadvantageous to the
Holders, taken as a whole);

(16) payments to the Equity Investors made for any financial advisory, financing
or other investment banking activities, including without limitation, in
connection with acquisitions or divestitures, which payments are approved by a
majority of the Board of Directors;

(17) the Transactions and the payment of all fees and expenses related to the
Transactions, in each case, as contemplated in the Offering Document;

(18) intellectual property licenses in the ordinary course of business;

(19) Permitted Liens of the type described in clause (14)(B) of the definition
of “Permitted Liens” granted in favor of an MTBE Subsidiary or Permitted MTBE
Joint Venture;

(20) the MLP Formation Transactions;

 

-91-



--------------------------------------------------------------------------------

(21) transactions with any MLP Subsidiary if approved by the MLP’s conflicts
committee; and

(22) transactions between the Issuer or any of its Restricted Subsidiaries and
any Person, a director of which is also a director of the Issuer; provided,
however, that such director abstains from voting as a director of the Issuer on
any matter involving such other Person.

Section 4.10 Liens.

(a) The Issuer will not, and will not permit any Restricted Subsidiary of the
Issuer to, directly or indirectly, create, incur or assume any Lien (other than
Permitted Liens) on any asset or property of the Issuer or such Restricted
Subsidiary that secures any Indebtedness of the Issuer or such Restricted
Subsidiary or any related Guarantees, except that the Issuer and any Restricted
Subsidiary of the Issuer may incur or suffer to exist Liens on assets not
constituting Collateral, so long as the Issuer or such Restricted Subsidiary
effectively provides that the Notes or the applicable Note Guarantee, as the
case may be, shall be equally and ratably secured with (or on a senior basis to,
in the case such Lien secures any Indebtedness that is contractually
subordinated in right of payment to the Notes or the applicable Note Guarantee)
the Indebtedness or related Guarantees secured by such Lien.

(b) Section 4.10(a) will not require the Issuer or any Restricted Subsidiary of
the Issuer to secure the Notes if the relevant Lien consists of a Permitted
Lien. Any Lien which is granted to secure the Notes or such Note Guarantee under
Section 4.10(a) shall be automatically released and discharged at the same time
as the release of the Lien that gave rise to the obligation to secure the Notes
or such Note Guarantee under Section 4.10(a).

Section 4.11 Business Activities.

The Issuer will not, and will not permit any of its Restricted Subsidiaries to,
engage in any business other than Permitted Businesses, except to such extent as
would not be material to the Issuer and its Restricted Subsidiaries taken as a
whole.

Section 4.12 Offer to Repurchase Upon Change of Control.

(a) Upon the occurrence of a Change of Control, the Issuer will make an offer (a
“Change of Control Offer”) to each Holder to repurchase all or any part (equal
to $2,000 or an integral multiple of $1,000 in excess of $2,000) of that
Holder’s Notes at a purchase price in cash equal to 101% of the aggregate
principal amount of Notes repurchased plus accrued and unpaid interest, if any,
on the Notes repurchased to, but not including, the date of purchase, subject to
the rights of Holders on the relevant record date to receive interest due on the
relevant interest payment date (the “Change of Control Payment”). Within 30 days
following any Change of Control, except to the extent that the Issuer has
exercised its right to redeem the Notes in accordance with Article 3 of this
Indenture, the Issuer will mail a notice to each Holder describing the
transaction or transactions that constitute the Change of Control and stating:

(1) that the Change of Control Offer is being made pursuant to this Section 4.12
and that all Notes properly tendered pursuant to such Change of Control Offer
will be accepted for payment;

 

-92-



--------------------------------------------------------------------------------

(2) the purchase price and the purchase date, which shall be no earlier than 30
days and no later than 60 days from the date such notice is mailed (the “Change
of Control Payment Date”);

(3) that any Note not tendered will continue to accrue interest;

(4) that, unless the Issuer defaults in the payment of the Change of Control
Payment, all Notes accepted for payment pursuant to the Change of Control Offer
will cease to accrue interest after the Change of Control Payment Date;

(5) that Holders electing to have any Notes purchased pursuant to a Change of
Control Offer will be required to surrender the Notes, with the form entitled
“Option of Holder to Elect Purchase” attached to the Notes completed, or
transfer by book–entry transfer, to the Trustee at the address specified in the
notice prior to the close of business on the third Business Day preceding the
Change of Control Payment Date;

(6) that Holders will be entitled to withdraw their election if the Trustee
receives, not later than the close of business on the second Business Day
preceding the Change of Control Payment Date, a telegram, telex, facsimile
transmission or letter setting forth the name of the Holder, the principal
amount of Notes delivered for purchase, and a statement that such Holder is
withdrawing his election to have the Notes purchased; and

(7) that Holders whose Notes are being purchased only in part will be issued new
Notes equal in principal amount to the unpurchased portion of the Notes
surrendered, which unpurchased portion must be equal to $2,000 in principal
amount or an integral multiple of $1,000 in excess of $2,000.

The Issuer will comply with the requirements of Rule 14e–1 under the Exchange
Act and any other securities laws and regulations thereunder to the extent those
laws and regulations are applicable in connection with the repurchase of the
Notes as a result of a Change of Control. To the extent that the provisions of
any securities laws or regulations conflict with the provisions of this
Section 4.12 hereof, the Issuer will comply with the applicable securities laws
and regulations and will not be deemed to have breached its obligations under
this Section 4.12 by virtue of such compliance.

(b) On the Business Day immediately preceding the Change of Control Payment
Date, the Issuer will, to the extent lawful, deposit with the Paying Agent an
amount equal to the Change of Control Payment in respect of all Notes or
portions of Notes accepted for payment.

 

-93-



--------------------------------------------------------------------------------

(c) On the Change of Control Payment Date, the Issuer will, to the extent
lawful:

(1) accept for payment all Notes or portions of Notes (in a minimum principal
amount of $2,000 and integral multiples of $1,000 in excess of $2,000) properly
tendered pursuant to the Change of Control Offer and not properly withdrawn; and

(2) deliver or cause to be delivered to the Trustee the Notes properly accepted
together with an Officer’s Certificate stating the aggregate principal amount of
Notes or portions of Notes being purchased by the Issuer.

The Paying Agent will promptly mail to each Holder properly tendered the Change
of Control Payment for such Notes, and the Trustee, upon receipt of an
Authentication Order, will promptly authenticate and mail (or cause to be
transferred by book entry) to each Holder a new Note equal in principal amount
to any unpurchased portion of the Notes surrendered, if any; provided, that each
new Note will be in a principal amount of $2,000 or an integral multiple of
$1,000 in excess of $2,000. The Issuer will publicly announce the results of the
Change of Control Offer on or as soon as reasonably practicable after the Change
of Control Payment Date.

(d) If Holders of not less than 90% in aggregate principal amount of the
outstanding Notes validly tender and do not withdraw such Notes in a Change of
Control Offer and the Issuer, or any other Person making a Change of Control
Offer in lieu of the Issuer as described below, purchases all of the Notes
validly tendered and not withdrawn by such Holders, the Issuer shall have the
right, upon not less than 30 nor more than 60 days’ prior notice, given not more
than 30 days following such purchase pursuant to the Change of Control Offer
described above, to redeem all Notes that remain outstanding following such
purchase at a redemption price in cash equal to the applicable Change of Control
Payment plus, to the extent not included in the Change of Control Payment,
accrued and unpaid interest, if any, to the date of redemption (subject to the
right of Holders of record on the relevant record date to receive interest due
on the relevant interest payment date).

(e) Notwithstanding anything to the contrary in this Section 4.12, the Issuer
will not be required to make a Change of Control Offer upon a Change of Control
if (1) a third party makes the Change of Control Offer in the manner, at the
times and otherwise in compliance with the requirements set forth in this
Section 4.12 and purchases all Notes properly tendered and not withdrawn under
the Change of Control Offer, or (2) notice of redemption has been given pursuant
to Section 3.03 hereof, unless and until there is a default in payment of the
applicable redemption price.

(f) The Issuer’s obligation to make a Change of Control Offer pursuant to this
Section 4.12 may be waived or modified or terminated with the written consent of
the Holders of a majority in principal amount of the Notes then outstanding
(including consents obtained in connection with a tender offer or exchange offer
for the Notes) prior to the occurrence of such Change of Control.

Section 4.13 Payments for Consent.

The Issuer will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, pay or cause to be paid any cash consideration to or for
the benefit of any Holder for any consent, waiver or amendment of any of the
terms or provisions of this Indenture,

 

-94-



--------------------------------------------------------------------------------

the Notes, or the Security Documents unless such consideration is offered to be
paid and is paid to all Holders that are QIBs and that consent, waive or agree
to amend in the time frame set forth in the solicitation documents relating to
such consent, waiver or agreement.

Section 4.14 Additional Note Guarantees.

If the Issuer or any of its Restricted Subsidiaries acquires or creates another
Restricted Subsidiary of the Issuer that is a Domestic Subsidiary after the
Issue Date, then that newly acquired or created Restricted Subsidiary, if such
Restricted Subsidiary Guarantees any Credit Facilities of the Issuer (unless
such Restricted Subsidiary is a Receivables Subsidiary), will become a Guarantor
and execute a supplemental indenture substantially in the form of Exhibit D
hereto and the applicable Security Documents or joinders or supplements thereto
and deliver an Opinion of Counsel satisfactory to the Trustee within 30 days of
the date on which it was acquired or created; provided that this Section 4.14
shall not be applicable to any Guarantee of any Restricted Subsidiary of the
Issuer that existed at the time such Person became a Restricted Subsidiary of
the Issuer and was not incurred in connection with, or in contemplation of, such
Person becoming a Restricted Subsidiary of the Issuer.

Section 4.15 Designation of Restricted and Unrestricted Subsidiaries.

(a) The Board of Directors of the Issuer may designate any Restricted Subsidiary
of the Issuer to be an Unrestricted Subsidiary if that designation would not
cause a Default. If a Restricted Subsidiary of the Issuer is designated as an
Unrestricted Subsidiary, the aggregate Fair Market Value of all outstanding
Investments owned by the Issuer and its Restricted Subsidiaries in the
Subsidiary designated as an Unrestricted Subsidiary will be deemed to be an
Investment made as of the time of the designation and will reduce the amount
available for Restricted Payments under Section 4.05 hereof or under one or more
clauses of the definition of Permitted Investments, as determined by the Issuer.
That designation will only be permitted if the Investment would be permitted at
that time and if the Restricted Subsidiary otherwise meets the definition of an
Unrestricted Subsidiary. The Board of Directors of the Issuer may redesignate
any Unrestricted Subsidiary to be a Restricted Subsidiary if that redesignation
would not cause a Default.

(b) Any designation of a Subsidiary of the Issuer as an Unrestricted Subsidiary
will be evidenced to the Trustee by filing with the Trustee a certified copy of
a resolution of the Board of Directors giving effect to such designation and an
Officer’s Certificate certifying that such designation complied with the
preceding conditions and was permitted by Section 4.05 hereof. If, at any time,
any Unrestricted Subsidiary would fail to meet the preceding requirements as an
Unrestricted Subsidiary, it will thereafter cease to be an Unrestricted
Subsidiary for purposes of this Indenture and any Indebtedness of such
Subsidiary will be deemed to be incurred by a Restricted Subsidiary of the
Issuer as of such date and, if such Indebtedness is not permitted to be incurred
as of such date under Section 4.07 hereof, the Issuer will be in default of such
covenant. The Board of Directors of the Issuer may at any time designate any
Unrestricted Subsidiary to be a Restricted Subsidiary of the Issuer; provided
that such designation will be deemed to be an incurrence of Indebtedness by a
Restricted Subsidiary of the Issuer of any outstanding Indebtedness of such
Unrestricted Subsidiary, and such designation will only be permitted if
(1) (x) the Issuer could incur such Indebtedness

 

-95-



--------------------------------------------------------------------------------

pursuant to Section 4.07(a) hereof, or (y) the Fixed Charge Coverage Ratio for
the Issuer and its Restricted Subsidiaries would be equal to or greater than
such ratio for the Issuer and its Restricted Subsidiaries immediately prior to
such designation, in each case on a pro forma basis taking into account such
designation; and (2) no Default or Event of Default would be in existence
following such designation.

Section 4.16 Changes in Covenants upon Notes being Rated Investment Grade.

(a) During any period of time and beginning on the day that (a) the Notes have
an Investment Grade Rating and (b) no Default or Event of Default has occurred
and is continuing under this Indenture, the Issuer and its Restricted
Subsidiaries will not be subject to the covenants contained in Sections 4.05,
4.06, 4.07, 4.08, 4.09, 4.11 and 4.15 hereof, and Section 5.01(a)(4) shall
terminate. If the Issuer and its Restricted Subsidiaries are not subject to
these covenants for any period of time as a result of the previous sentence (a
“Fall–Away Period”) and, subsequently, the ratings assigned to the Notes are
withdrawn or downgraded so the Notes no longer have an Investment Grade Rating
or an Event of Default (other than with respect to a suspended covenant) occurs
and is continuing, then the Issuer and its Restricted Subsidiaries will
thereafter again be subject to these covenants. The ability of the Issuer and
its Restricted Subsidiaries to make Restricted Payments after the time of such
withdrawal, downgrade or Event of Default will be calculated as if the covenant
governing Restricted Payments had been in effect during the entire period of
time from the Issue Date. Notwithstanding the foregoing, the continued existence
after the end of the Fall–Away Period of facts and circumstances or obligations
arising from transactions that occurred during a Fall–Away Period shall not
constitute a breach of any covenant set forth in this Indenture or cause an
Event of Default hereunder.

(b) Neither the Trustee nor any Agent shall have any liability or responsibility
with respect to, or obligation or duty to monitor, determine or inquire (i) as
to the Issuer’s or any Guarantor’s compliance with any covenant under this
Indenture (other than the covenant to make payment on the Notes), (ii) as to
whether or not the rating of the Notes has been adjusted, or (iii) as to whether
or not a Fall–Away Period has occurred or is continuing.

Section 4.17 Further Assurances, Instruments and Acts.

(a) The Issuer shall execute and deliver such further instruments and do such
further acts as may be reasonably necessary or proper to carry out more
effectively the purpose of this Indenture.

(b) The Issuer and the Guarantors shall execute and deliver such additional
instruments, certificates or documents, and take all such actions as may be
reasonably required from time to time in order to:

(1) carry out more effectively the purposes of the Security Documents;

(2) create, grant, perfect and maintain the validity, effectiveness and priority
of any of the Security Documents and the Liens created, or intended to be
created, by the Security Documents; and

 

-96-



--------------------------------------------------------------------------------

(3) ensure the protection and enforcement of any of the rights granted or
intended to be granted to the Trustee under any other instrument executed in
connection therewith.

Section 4.18 Real Property.

The Issuer shall notify the Collateral Agent in writing within 30 days after the
acquisition of any real property owned by the Issuer or any Guarantor that has a
fair market value in excess of $5,000,000 that is not subject to the existing
Mortgages (the “After–Acquired Real Property”), and, within 180 days after the
acquisition of such owned real property, as such date may be extended by the
Collateral Agent, deliver to the Collateral Agent, with respect to such owned
real property, each of the documents described in Section 4.19 hereof (but
excluding the documents described in clause (h) thereof) and such other
documents as may be reasonably requested by the Collateral Agent to evidence the
Liens contemplated by this Indenture and the Mortgages.

Section 4.19 Post-Closing Matters.

The Issuer and the Guarantors shall deliver to the Collateral Agent within 180
days after the Closing Date, to the extent not previously provided, each of the
following documents, which shall be reasonably satisfactory in form and
substance to the Collateral Agent and its counsel with respect to the Notes
Priority Collateral, as appropriate:

(a) Mortgages. With respect to each Mortgaged Property, counterparts of a
Mortgage, together with the assignments of leases and rents referred to therein,
in proper form for recording in the appropriate recording office of the
political subdivision where such Mortgaged Property is located, duly executed
and acknowledged by the Issuer or the applicable Guarantor effective to create a
valid and enforceable first-priority (with respect to Notes Priority Collateral)
mortgage Lien, subject to no Liens other than Permitted Liens, on each Mortgaged
Property, except to the extent such Mortgaged Property is located in a
jurisdiction which imposes mortgage recording taxes, intangible taxes,
documentary taxes or other similar fees and charges, the subject Mortgage shall
only secure an amount equal to the fair market value of such Mortgaged Property
as reasonably determined, in good faith, by the Issuer and reasonably acceptable
to the Collateral Agent, and such financing statements in respect of such
Mortgage, any other instruments necessary to grant the interests purported to be
granted by such Mortgage (and to record such Mortgage in the appropriate
recording offices) under the laws of any applicable jurisdiction.

(b) Title Insurance. With respect to each Mortgage encumbering any Mortgaged
Property, a policy of title insurance (or commitment to issue such a policy) in
an amount not to exceed the fair market value of such Mortgaged Property as
reasonably determined, in good faith, by the Issuer and reasonably acceptable to
the Collateral Agent (such policies collectively, the “Mortgage Policies”)
issued by any title insurance company reasonably acceptable to the Collateral
Agent (the “Title Company”), insuring (or committing to insure) that such
Mortgage constitutes a valid and enforceable first-priority (with respect to
Notes Priority Collateral) mortgage Lien on the respective Mortgaged Property,
free and clear of all Liens other than Permitted Liens, which Mortgage Policies
shall (A) not include the general title exception for mechanics’ liens,
(B) provide for such affirmative insurance as the

 

-97-



--------------------------------------------------------------------------------

Collateral Agent may reasonably request and which is available in the applicable
jurisdiction at commercially reasonable rates and (C) otherwise be in form and
substance reasonably satisfactory to the Collateral Agent.

(c) Surveys. With respect to each Mortgaged Property, the Issuer shall deliver
either an as-built ALTA survey certified to the Collateral Agent for its
benefit, for the benefit of the Trustee, for the benefit of the Holders and for
the benefit of the Title Company prepared by an independent professional
licensed land surveyor or an affidavit of “no change” executed by the Issuer
with respect to any existing survey, sufficient for the Title Company to delete
the survey exception and issue a “same-as-survey” endorsement to the Mortgage
Policies to the extent such endorsement is available in the relevant
jurisdiction at commercially reasonable rates.

(d) Fixture Filings. With respect to each Mortgaged Property, to the extent the
Mortgages are not sufficient to qualify as a fixture filing under applicable
laws of the jurisdiction, a copy of a filed UCC-1 in the jurisdiction in which
such Mortgaged Property is located in order to perfect the Lien on and security
interest in the fixtures encumbered by the applicable Mortgage in favor of the
Collateral Agent for its benefit and the benefit of the Trustee and the Holders.

(e) Flood Hazard Determinations and Insurance. With respect to each Mortgaged
Property, subject to the Flood Insurance Laws (as defined below), a “Life-of
Loan” Federal Emergency Management Agency Standard Flood Hazard Determination
and, if the area in which any Building (as defined in the Flood Insurance Laws)
is located on any Mortgaged Property is designated a “special flood hazard area”
in any Flood Insurance Rate Map published by the Federal Emergency Management
Agency (or any successor agency), a notice with respect to special flood hazard
area status, duly executed by the Issuer and, to the extent required, the
applicable Subsidiary and evidence of flood insurance, naming the Collateral
Agent for its benefit and the benefit of the Trustee and the Holders as
mortgagee/loss payee to the extent (including with respect to amounts) required
in order to comply with the Flood Insurance Laws. “Flood Insurance Laws” means,
collectively, (i) the National Flood Insurance Act of 1968 as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Disaster Protection
Act of 1973 as now or hereafter in effect or any successor statute thereto,
(iii) the National Flood Insurance Reform Act of 1994 as now or hereafter in
effect or any successor statute thereto and (iv) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto

(f) Title Insurance Documents. With respect to each Mortgaged Property, such
affidavits, certificates, information and instruments as shall be reasonably and
customarily required to induce the Title Company to issue the Mortgage Policies.

(g) Collateral Fees and Expenses. Evidence reasonably acceptable to the
Collateral Agent of payment by the Issuer of all search and examination charges,
escrow charges and related charges, title insurance premiums, filing,
documentary, stamp, intangible and mortgage recording taxes, fees, charges,
costs and expenses required for the recording of the Mortgages, fixture filings
and issuance of the Mortgage Policies and endorsements required pursuant to
clause (b) above.

 

-98-



--------------------------------------------------------------------------------

(h) Release of Existing Mortgages. Release the lien with respect to each
existing mortgage, deed of trust and deed to secure debt encumbering each
Mortgaged Property.

(i) Real Estate Opinion Letter. The opinion of counsel to the Issuer in the
jurisdiction in which a Mortgaged Property is located, dated as of the date of
the Mortgages and addressed to the Representative, the Trustee and the
Collateral Agent, in form and substance reasonably satisfactory to the
Representative, relating to the enforceability of the Mortgages.

Section 4.20 Notification.

In the event that any Permitted Additional Pari Passu Obligations are incurred
following the date hereof, the Issuer shall notify the Collateral Agent thereof
in writing and take all such action as may be reasonably required to amend each
then existing Mortgage and endorse each then existing Mortgage Policy (to the
extent such endorsements are available in the applicable jurisdiction at
commercially reasonable rates) in order to appropriately ensure that such
Permitted Additional Pari Passu Obligations are secured equally and ratably with
the Note Obligations, including delivering such opinions of local counsel in
each jurisdiction in which any Mortgaged Property is located as Collateral Agent
reasonably requests, covering the mortgages as amended.

ARTICLE 5

SUCCESSORS

Section 5.01 Consolidation, Amalgamation, Merger, or Sale of Assets.

(a) The Issuer will not, directly or indirectly: (i) consolidate, amalgamate or
merge with or into another Person; or (ii) sell, assign, transfer, convey or
otherwise dispose of all or substantially all of the Issuer’s properties or
assets (determined on a consolidated basis for the Issuer and its Restricted
Subsidiaries) in one or more related transactions to another Person, unless:

(1) either:

(A) the Issuer is the surviving entity; or

(B) the Person formed by or surviving any such consolidation or merger (if other
than the Issuer) or to which such sale, assignment, transfer, conveyance or
other disposition has been made is a corporation, partnership (including a
master limited partnership) or limited liability company organized or existing
under the laws of the United States, any state of the United States or the
District of Columbia;

(2) the Person formed by or surviving any such consolidation or merger (if other
than the Issuer) or the Person to which such sale, assignment, transfer,
conveyance or other disposition has been made assumes all the obligations of the
Issuer under the Notes, this Indenture and the Security Documents pursuant to
agreements reasonably satisfactory to the Trustee;

 

-99-



--------------------------------------------------------------------------------

(3) immediately after such transaction, no Default or Event of Default exists;

(4) either:

(A) the Issuer or the Person formed by or surviving any such consolidation or
merger (if other than the Issuer), or to which such sale, assignment, transfer,
conveyance or other disposition has been made would, on the date of such
transaction after giving pro forma effect thereto and any related financing
transactions as if the same had occurred at the beginning of the applicable
four–quarter period be permitted to incur at least $1.00 of additional
Indebtedness pursuant to Section 4.07(a) hereof; or

(B) the Fixed Charge Coverage Ratio for the successor entity and its Restricted
Subsidiaries would not be less than such ratio for the Issuer and its Restricted
Subsidiaries immediately prior to such transaction;

(5) the successor entity causes such amendments, supplements or other
instruments to be executed, delivered, filed and recorded, as applicable, in
such jurisdictions as may be required by applicable law to preserve and protect
the Lien of the Security Documents on the Collateral owned by or transferred to
the successor entity;

(6) the Collateral owned by or transferred to the successor entity shall
(a) continue to constitute Collateral under this Indenture and the Security
Documents, (b) be subject to the Lien in favor of the Collateral Agent for the
benefit of the Trustee and the Holders, and (c) not be subject to any Lien other
than Permitted Liens; and

(7) the property and assets of the Person which is merged or consolidated with
or into the successor entity, to the extent that they are property or assets of
the types which would constitute Collateral under the Security Documents, shall
be treated as after-acquired property and the successor entity shall take such
action as may be reasonably necessary to cause such property and assets to be
made subject to the Lien of the Security Documents in the manner and to the
extent required in this Indenture.

(b) The Issuer shall not, directly or indirectly, lease all or substantially all
of the properties and assets of it and its Restricted Subsidiaries taken as a
whole, in one or more related transactions, to any other Person.

(c) Clause (4) of Section 5.01(a) will not apply to:

(1) any MLP Formation Transactions; and

(2) any MLP Drop-Down.

(d) This Section 5.01 will not apply to:

(1) a merger of the Issuer with an Affiliate solely for the purpose of
reincorporating the Issuer under the laws of Canada or any province or territory
thereof or the United States, any state of the United States or the District of
Columbia;

 

-100-



--------------------------------------------------------------------------------

(2) any consolidation, amalgamation, merger, or any sale, assignment, transfer,
conveyance, lease or other disposition of assets between or among the Issuer and
any Guarantor; and

(3) any transaction contemplated by the Merger Agreement.

Section 5.02 Successor Substituted.

Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the properties or
assets of the Issuer, in a transaction that is subject to, and that complies
with the provisions of, Section 5.01 hereof, the successor Person formed by such
consolidation or into or with which the Issuer is merged or to which such sale,
assignment, transfer, lease, conveyance or other disposition is made shall
succeed to, and be substituted for (so that from and after the date of such
consolidation, merger, sale, assignment, transfer, lease, conveyance or other
disposition, the provisions of this Indenture referring to the “Issuer” shall
refer instead to the successor Person and not to the Issuer), and may exercise
every right and power of the Issuer under this Indenture with the same effect as
if such successor Person had been named as the Issuer herein; provided, however,
that the Issuer shall not be relieved from the obligation to pay the principal
of and interest on the Notes except in the case of a sale of all or
substantially all of the Issuer’s properties or assets in a transaction that is
subject to, and that complies with the provisions of, Section 5.01 hereof.

Section 5.03 Evidence to Be Given to Trustee.

No consolidation, merger, sale, conveyance, transfer or lease shall be effective
unless the Trustee shall receive an Officer’s Certificate and an Opinion of
Counsel as conclusive evidence that any such consolidation, merger, sale,
conveyance, transfer or lease and any such assumption and, if a supplemental
indenture is required in connection with such transaction, such supplemental
indenture, complies with the provisions of this Article 5.

ARTICLE 6

DEFAULTS AND REMEDIES

Section 6.01 Events of Default.

Each of the following is an “Event of Default”:

(1) default for 30 days in the payment when due of interest on the Notes;

(2) default in the payment when due (at maturity, upon redemption or otherwise)
of the principal of, or premium, if any, on, the Notes;

(3) failure by the Issuer or any of the Issuer’s Restricted Subsidiaries for 60
days (or 180 days in the case of a Reporting Failure) after notice to the Issuer
by the Trustee or the Holders of at least 25% in aggregate principal amount of
the Notes then outstanding voting as a single class to comply with any of the
other agreements in this Indenture or the Security Documents;

 

-101-



--------------------------------------------------------------------------------

(4) default under any mortgage, indenture or instrument under which there may be
issued or by which there may be secured or evidenced any Indebtedness for money
borrowed by the Issuer or any of the Issuer’s Restricted Subsidiaries that are
Significant Subsidiaries or any group of the Issuer’s Restricted Subsidiaries
that taken as a whole would constitute a Significant Subsidiary of the Issuer
(or the payment of which is guaranteed by the Issuer or any of the Issuer’s
Restricted Subsidiaries), whether such Indebtedness or Guarantee now exists, or
is created after the Issue Date (but excluding Indebtedness owing to the Issuer
or a Restricted Subsidiary of the Issuer), if that default:

(A) is caused by a failure to pay principal on such Indebtedness prior to the
expiration of the grace period provided in such Indebtedness following the
Stated Maturity of such Indebtedness (a “Payment Default”); or

(B) results in the acceleration of such Indebtedness prior to its Stated
Maturity, and, in each case, the principal amount of any such Indebtedness,
together with the principal amount of any other such Indebtedness under which
there has been a Payment Default or the maturity of which has been so
accelerated, aggregates $35.0 million or more;

(5) failure by the Issuer or any of the Issuer’s Restricted Subsidiaries that
are Significant Subsidiaries, or any group of the Issuer’s Restricted
Subsidiaries that taken as a whole would constitute a Significant Subsidiary, to
pay final and non–appealable judgments entered by a court or courts of competent
jurisdiction aggregating in excess of $35.0 million (net of any amounts which
are covered by insurance or bonded), which judgments are not paid, waived,
satisfied, discharged or stayed for a period of 60 days;

(6) the Issuer or any of the Issuer’s Restricted Subsidiaries that is a
Significant Subsidiary or any group of the Issuer’s Restricted Subsidiaries
that, taken together, would constitute a Significant Subsidiary pursuant to or
within the meaning of Bankruptcy Law:

(A) commences a voluntary case, or proceeding (including the filing of a notice
of intention in respect thereof),

(B) consents to the entry of an order for relief against it in an involuntary
case or proceeding,

(C) consents to the appointment of a custodian, receiver, receiver–manager,
administrative receiver, administrator, liquidator, trustee, liquidation
custodian, sequestrator, conservator, or similar official of it or for all or
substantially all of its property, or

(D) makes a general assignment for the benefit of its creditors.

 

-102-



--------------------------------------------------------------------------------

(7) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(A) is for relief against the Issuer or any of the Issuer’s Restricted
Subsidiaries that is a Significant Subsidiary or any group of the Issuer’s
Restricted Subsidiaries that, taken together, would constitute a Significant
Subsidiary in an involuntary case or proceeding;

(B) appoints a custodian, receiver, receiver–manager, administrative receiver,
administrator, liquidator, trustee, liquidation custodian, sequestrator,
conservator, or similar official of the Issuer or any of the Issuer’s Restricted
Subsidiaries that is a Significant Subsidiary or any group of the Issuer’s
Restricted Subsidiaries that, taken together, would constitute a Significant
Subsidiary or for all or substantially all of the property of the Issuer or any
of the Issuer’s Restricted Subsidiaries that is a Significant Subsidiary or any
group of the Issuer’s Restricted Subsidiaries that, taken together, would
constitute a Significant Subsidiary; or

(C) orders the liquidation, winding up, or dissolution or a suspension of
payments against the Issuer or any of the Issuer’s Restricted Subsidiaries that
is a Significant Subsidiary or any group of the Issuer’s Restricted Subsidiaries
that, taken together, would constitute a Significant Subsidiary;

and the order or decree remains unstayed and in effect for 60 consecutive days;

(8) except as permitted by this Indenture, any Note Guarantee of any Restricted
Subsidiary of the Issuer that is a Significant Subsidiary or any group of the
Issuer’s Restricted Subsidiaries that taken as a whole would constitute a
Significant Subsidiary of the Issuer is held in any judicial proceeding to be
unenforceable or invalid or ceases for any reason to be in full force and effect
(other than in accordance with the terms of such Note Guarantee and this
Indenture), or any Guarantor, or any Person acting on behalf of any such
Guarantor, denies or disaffirms its obligations under its Note Guarantee and
such Default continues for ten days;

(9) any (x) Security Document governing a security interest with respect to any
Collateral having a Fair Market Value in excess of $35.0 million or
(y) obligation under the Security Documents of the Issuer or any of the Issuer’s
Restricted Subsidiaries that is a Significant Subsidiary or any group of
Restricted Subsidiaries of the Issuer that, taken together as of the latest
audited consolidated financial statements for the Issuer and its Restricted
Subsidiaries would constitute a Significant Subsidiary ceases to be in full
force and effect (except as contemplated by the terms of this Indenture and the
Note Guarantees and except for the failure of any security interest with respect
to the Collateral to remain in full force and effect, which is governed by
clause (10) below) or is declared null and void in a judicial proceeding or the
Issuer or any Guarantor that is a Significant Subsidiary or group of Guarantors
that taken together as of the latest audited consolidated financial statements
of the Issuer and its Restricted Subsidiaries would constitute a Significant
Subsidiary denies or disaffirms its obligations under this Indenture, its Note
Guarantee or any Security Document and the Issuer fails to cause such Guarantor
or Guarantors, as the case may be, to rescind such denials or disaffirmations
within 60 days;

 

-103-



--------------------------------------------------------------------------------

(10) with respect to any Collateral having a Fair Market Value in excess of
$35.0 million, individually or in the aggregate, (A) the failure of the security
interest with respect to such Collateral under the Security Documents, at any
time, to be in full force and effect for any reason other than in accordance
with their terms and the terms of this Indenture and other than the satisfaction
in full of all obligations under this Indenture and discharge of this Indenture
if such failure continues for 60 days or (B) the declaration that the security
interest with respect to such Collateral created under the Security Documents or
under this Indenture is invalid or unenforceable, if such Default continues for
60 days or (C) the assertion by the Issuer or any Guarantor, in any pleading in
any court of competent jurisdiction, that any such security interest is invalid
or unenforceable.

Section 6.02 Acceleration.

(a) In the case of an Event of Default specified in clause (6) or (7) of
Section 6.01 hereof, with respect to the Issuer or any Restricted Subsidiary of
the Issuer that is a Significant Subsidiary or any group of Restricted
Subsidiaries of the Issuer that, taken together, would constitute a Significant
Subsidiary, all outstanding Notes will become due and payable immediately
without further action or notice. If any other Event of Default occurs and is
continuing, the Trustee or the Holders of at least 25% in aggregate principal
amount of the then outstanding Notes may declare all the Notes to be due and
payable immediately. Upon any such declaration, the Notes shall become due and
payable immediately.

(b) In the event of any Event of Default specified in clause (4) of
Section 6.01, such Event of Default and all consequences thereof (excluding,
however, any resulting payment default) will be annulled, waived and rescinded,
automatically and without any action by the Trustee or the Holders, if within 20
days after such Event of Default arose the Issuer delivers an Officer’s
Certificate to the Trustee stating that (x) the Indebtedness or Guarantee that
is the basis for such Event of Default has been discharged or (y) the holders
thereof have rescinded or waived the acceleration, notice or action (as the case
may be) giving rise to such Event of Default or (z) the default that is the
basis for such Event of Default has been cured, it being understood that in no
event shall an acceleration of the principal amount of the Notes as described in
this Section 6.02 be annulled, waived or rescinded upon the happening of any
such events.

Section 6.03 Other Remedies.

(a) If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy to collect the payment of principal, premium and interest on
the Notes or to enforce the performance of any provision of the Notes, Note
Guarantees or this Indenture, including giving instructions to the Collateral
Agent to take enforcement action in accordance with the terms of the Security
Documents.

(b) The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Holder in exercising any right or remedy accruing upon an
Event of Default shall not impair the right or remedy or constitute a waiver of
or acquiescence in the Event of Default. All remedies are cumulative to the
extent permitted by law.

 

-104-



--------------------------------------------------------------------------------

Section 6.04 Waiver of Past Defaults.

Holders of not less than a majority in aggregate principal amount of the then
outstanding Notes by written notice to the Trustee may, on behalf of the Holders
of all of the Notes, rescind an acceleration or waive an existing Default or
Event of Default and its consequences hereunder except a continuing Default or
Event of Default in the payment of interest or premium on, or the principal of,
the Notes. Upon any such rescission or waiver, such Default shall cease to
exist, and any Event of Default arising therefrom shall be deemed to have been
cured for every purpose of this Indenture; but no such waiver shall extend to
any subsequent or other Default or impair any right consequent thereon.

Section 6.05 Control by Majority.

Holders of a majority in aggregate principal amount of the then outstanding
Notes may direct the time, method and place of conducting any proceeding for
exercising any remedy available to the Trustee or exercising any trust or power
conferred on it. However, the Trustee may refuse to follow any direction that
conflicts with law or this Indenture that the Trustee determines may be unduly
prejudicial to the rights of other Holders or that may involve the Trustee in
personal liability.

Section 6.06 Limitation on Suits.

(a) A Holder may pursue a remedy with respect to this Indenture or the Notes
only if:

(1) such Holder has previously given the Trustee written notice that an Event of
Default is continuing;

(2) Holders of at least 25% in aggregate principal amount of the then
outstanding Notes have requested the Trustee in writing to pursue the remedy;

(3) such Holder or Holders offer and, if requested, provide to the Trustee
security or indemnity satisfactory to the Trustee against any loss, liability or
expense;

(4) the Trustee does not comply with the request within 60 days after receipt of
the request and the offer of security or indemnity; and

(5) during such 60–day period, Holders of a majority in aggregate principal
amount of the then outstanding Notes do not give the Trustee a written direction
inconsistent with such request.

(b) A Holder may not use this Indenture to prejudice the rights of another
Holder or to obtain a preference or priority over another Holder.

Section 6.07 Rights of Holders to Receive Payment.

Notwithstanding any other provision of this Indenture, the right of any Holder
to receive payment of principal, premium, if any, and interest on the Note, on
or after the respective due dates expressed in the Note (including in connection
with an offer to purchase), or to bring suit for the enforcement of any such
payment on or after such respective dates, shall not be impaired or affected
without the consent of such Holder.

 

-105-



--------------------------------------------------------------------------------

Section 6.08 Collection Suit by Trustee.

If an Event of Default specified in clauses (1) or (2) of Section 6.01 hereof
occurs and is continuing, the Trustee is authorized to recover judgment in its
own name and as trustee of an express trust against the Issuer for the whole
amount of principal of, premium, if any, and interest remaining unpaid on, the
Notes and interest on overdue principal and, to the extent lawful, interest and
such further amount as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel.

Section 6.09 Trustee or Collateral Agent May File Proofs of Claim.

The Trustee or the Collateral Agent is authorized to file such proofs of claim
and other papers or documents as may be necessary or advisable in order to have
the claims of the Trustee or the Collateral Agent (including any claim for the
compensation, expenses, disbursements and advances of the Trustee or the
Collateral Agent, their agents and counsel) and the Holders allowed in any
judicial proceedings relative to the Issuer (or any other obligor upon the
Notes), its creditors or its property and shall be entitled and empowered to
collect, receive and distribute any money or other property payable or
deliverable on any such claims and any custodian in any such judicial proceeding
is hereby authorized by each Holder to make such payments to the Trustee or the
Collateral Agent, and in the event that the Trustee shall consent to the making
of such payments directly to the Holders, to pay to the Trustee or the
Collateral Agent any amount due to it for the reasonable and documented
compensation, expenses, disbursements and advances of the Trustee or the
Collateral Agent, their agents and counsel, and any other amounts due the
Trustee or the Collateral Agent under Section 7.07 hereof. To the extent that
the payment of any such compensation, expenses, disbursements and advances of
the Trustee or the Collateral Agent, their agents and counsel, and any other
amounts due the Trustee under Section 7.07 hereof out of the estate in any such
proceeding, shall be denied for any reason, payment of the same shall be secured
by a Lien on, and shall be paid out of, any and all distributions, dividends,
money, securities and other properties that the Holders may be entitled to
receive in such proceeding whether in liquidation or under any plan of
reorganization or arrangement or otherwise. Nothing herein contained shall be
deemed to authorize the Trustee or the Collateral Agent to authorize or consent
to or accept or adopt on behalf of any Holder any plan of reorganization,
arrangement, adjustment or composition affecting the Notes or the rights of any
Holder, or to authorize the Trustee or the Collateral Agent to vote in respect
of the claim of any Holder in any such proceeding.

 

-106-



--------------------------------------------------------------------------------

Section 6.10 Priorities.

(a) If the Trustee collects any money pursuant to this Article 6, it shall,
subject to the Intercreditor Agreement (to the extent applicable), pay out the
money in the following order:

First: to the Trustee, the Collateral Agent, and each of their respective agents
and attorneys for amounts due under Section 7.07 hereof, including payment of
all compensation, expenses and liabilities incurred, and all advances made, by
the Trustee and the Collateral Agent and the costs and expenses of collection;

Second: to Holders for amounts due and unpaid on the Notes for principal,
premium and interest, ratably, without preference or priority of any kind,
according to the amounts due and payable on the Notes for principal, premium and
interest, respectively; and

Third: to the Issuer or to such party as a court of competent jurisdiction shall
direct in writing.

(b) The Trustee may fix a record date and payment date for any payment to
Holders pursuant to this Section 6.10.

Section 6.11 Undertaking for Costs.

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee or the Collateral Agent for any action taken or
omitted by it as a Trustee or the Collateral Agent, a court in its discretion
may require the filing by any party litigant in the suit of an undertaking to
pay the costs of the suit, and the court in its discretion may assess reasonable
costs, including reasonable attorneys’ fees and expenses against any party
litigant in the suit, having due regard to the merits and good faith of the
claims or defenses made by the party litigant. This Section 6.11 does not apply
to a suit by the Trustee or the Collateral Agent, a suit by a Holder pursuant to
Section 6.07 hereof, or a suit by Holders of more than 10% in aggregate
principal amount of the then outstanding Notes.

ARTICLE 7

TRUSTEE

Section 7.01 Duties of Trustee.

(a) If an Event of Default has occurred and is continuing, the Trustee will
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in its exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.

(b) Except during the continuance of an Event of Default:

(1) the duties of the Trustee will be determined solely by the express
provisions of this Indenture and the Trustee need perform only those duties that
are specifically set forth in this Indenture and no others, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and

(2) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture. However, with respect to certificates or
opinions specifically required by any provision hereof to be furnished to it,
the Trustee will

 

-107-



--------------------------------------------------------------------------------

examine the certificates and opinions to determine whether or not they conform
to the requirements of this Indenture (but need not confirm or investigate the
accuracy of mathematical calculations or other facts stated therein).

(c) The Trustee may not be relieved from liabilities for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except
that:

(1) this Section 7.01(c) does not limit the effect of Section 7.01(b);

(2) the Trustee will not be liable for any error of judgment made in good faith
by a Responsible Officer, unless it is proved that the Trustee was negligent in
ascertaining the pertinent facts; and

(3) the Trustee will not be liable with respect to any action it takes or omits
to take in good faith in accordance with a direction received by it pursuant to
Sections 6.04 and 6.05 hereof, relating to the time, method and place of
conducting any proceeding for any remedy available to the Trustee, or exercising
any trust or power conferred upon the Trustee, under this Indenture with respect
to the Notes.

(d) No provision of this Indenture will require the Trustee to expend or risk
its own funds or incur any liability.

(e) The Trustee will not be liable for interest on or the investment of any
money received by it except as the Trustee may agree in writing with the Issuer.
Money held in trust by the Trustee need not be segregated from other funds
except to the extent required by law.

(f) Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to Section 7.01.

Section 7.02 Rights of Trustee.

(a) The Trustee may conclusively rely and shall be fully protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document believed by it
to be genuine and to have been signed or presented by the proper Person.

(b) Before the Trustee acts or refrains from acting, it may require an Officer’s
Certificate or an Opinion of Counsel or both. The Trustee will not be liable for
any action it takes or omits to take in good faith in reliance on such Officer’s
Certificate or Opinion of Counsel. The Trustee may consult with counsel of its
own selection and the advice of such counsel or any Opinion of Counsel will be
full and complete authorization and protection from liability in respect of any
action taken, suffered or omitted by it hereunder in good faith and in reliance
thereon.

(c) The Trustee may act through its attorneys and agents and will not be
responsible for the misconduct, negligence or failure to act of any attorney or
agent appointed with due care.

 

-108-



--------------------------------------------------------------------------------

(d) The Trustee will not be liable for any action it takes, suffers or omits to
take in good faith that it believes to be authorized or within the discretion or
rights or powers conferred upon it by this Indenture.

(e) Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Issuer or any Guarantor, as applicable,
will be sufficient if signed by an Officer of the Issuer or such Guarantor, as
applicable.

(f) The Trustee will be under no obligation to exercise any of the rights or
powers vested in it by this Indenture or the Security Documents at the request
or direction of any of the Holders unless such Holders have offered to the
Trustee indemnity or security satisfactory to it against the losses, liabilities
and expenses that might be incurred by it in compliance with such request or
direction.

(g) In no event shall the Trustee be responsible or liable for special,
indirect, punitive, or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action.

(h) The Trustee shall not be deemed to have notice of any Default or Event of
Default unless a Responsible Officer of the Trustee has actual knowledge thereof
or unless written notice of any event which is in fact such a default is
received by the Trustee at the Corporate Trust Office of the Trustee, and such
notice references the Notes and this Indenture.

(i) The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder as Collateral Agent, Registrar and Paying Agent, and each Agent,
custodian and other Person employed to act hereunder.

(j) The Trustee may request that the Issuer and each Guarantor deliver an
Officer’s Certificate setting forth the names of individuals and/or titles of
Officers authorized at such time to take specified actions pursuant to this
Indenture, which Officer’s Certificate may be signed by any Person authorized to
sign an Officer’s Certificate, including any Person specified as so authorized
in any such certificate previously delivered and not superseded.

(k) Notwithstanding any provision herein to the contrary, in no event shall the
Trustee be liable for any failure or delay in the performance of its obligations
under this Indenture because of circumstances beyond its control, including, but
not limited to, nuclear or natural catastrophes or acts of God, flood, war
(whether declared or undeclared), terrorism, fire, riot, strikes or work
stoppages for any reason, embargo, government action, including any laws,
ordinances, regulations or the like which restrict or prohibit the providing of
the services contemplated by this Indenture, inability to obtain material,
equipment, or communications or computer (software and hardware) facilities, or
the failure of equipment or interruption of utilities, communications or
computer (software and hardware) facilities, and other causes beyond its control
whether or not of the same class or kind as specifically named above.

(l) The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice,

 

-109-



--------------------------------------------------------------------------------

request, direction, consent, order, bond, debenture, note, other evidence of
indebtedness or other paper or document, but the Trustee, in its discretion, may
make such further inquiry or investigation into such facts or matters as it may
see fit, and, if the Trustee shall determine to make such further inquiry or
investigation, it shall be entitled to examine the books, records and premises
of the Issuer, personally or by agent or attorney at the sole cost of the Issuer
and shall incur no liability or additional liability of any kind by reason of
such inquiry or investigation.

(m) The Trustee shall not be required to give any bond or surety in respect of
the performance of its powers and duties hereunder.

Section 7.03 Individual Rights of Trustee.

The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with either Issuer or any Guarantor or
any Affiliate of either Issuer or any Guarantor with the same rights it would
have if it were not Trustee. However, in the event that the Trustee acquires any
conflicting interest it must eliminate such conflict within 90 days, apply to
the SEC for permission to continue as trustee (if this Indenture has been
qualified under the TIA) or resign. Any Agent may do the same with like rights
and duties. The Trustee is also subject to Sections 7.10 and 7.11 hereof.

Section 7.04 Trustee’s Disclaimer.

The Trustee will not be responsible for and makes no representation as to the
validity or adequacy of any offering materials, this Indenture, the Notes or any
Note Guarantee, it shall not be accountable for the Issuer’s use of the proceeds
from the Notes or any money paid to the Issuer or upon the Issuer’s direction
under any provision of this Indenture, it will not be responsible for the use or
application of any money received by any Paying Agent other than the Trustee,
and it will not be responsible for any statement or recital herein or any
statement in the Notes, any Note Guarantee or any other document in connection
with the sale of the Notes or pursuant to this Indenture other than its
certificate of authentication.

Section 7.05 Notice of Defaults.

If a Default or Event of Default occurs and is continuing and if it is known to
the Trustee, the Trustee will mail to Holders a notice of the Default or Event
of Default within 90 days after it occurs. Except in the case of a Default or
Event of Default in payment of principal of, premium, if any, or interest on,
any Note, the Trustee may and shall be protected in withholding the notice if
and so long as it in good faith determines that withholding the notice is in the
interests of the Holders.

Section 7.06 Reports by Trustee to Holders.

Within 60 days after each June 15 beginning with the June 15 following the Issue
Date, and for so long as Notes remain outstanding, the Trustee will mail to the
Holders a brief report dated as of such reporting date that complies with TIA
§ 313(a) (but if no event described in TIA § 313(a) has occurred within the 12
months preceding the reporting date, no report need be transmitted). The Trustee
also will comply with TIA § 313(b). The Trustee will also transmit by mail all
reports as required by TIA § 313(c).

 

-110-



--------------------------------------------------------------------------------

Section 7.07 Compensation and Indemnity.

(a) The Issuer will pay to each of the Trustee and the Collateral Agent from
time to time such compensation, as agreed in writing from time to time, for its
acceptance and administration of this Indenture, the Intercreditor Agreement
and/or the other the Security Documents and services hereunder. The Trustee’s
and the Collateral Agent’s compensation will not be limited by any law on
compensation of a trustee of an express trust. The Issuer will reimburse each of
the Trustee and the Collateral Agent promptly upon request for all reasonable
and documented disbursements, advances and expenses incurred or made by it in
addition to the compensation for its services. Such expenses will include the
reasonable and documented compensation, disbursements and expenses of each of
the Trustee’s and the Collateral Agent’s agents and counsel.

(b) The Issuer and each Guarantor, jointly and severally, will indemnify each of
the Trustee and the Collateral Agent and hold each of them harmless from and
against any and all losses, liabilities, claims, damages, costs or expenses
incurred by it arising out of or in connection with the acceptance or
administration of its duties or the exercise of its rights under this Indenture,
the Intercreditor Agreement and/or the other the Security Documents, including
the reasonable and documented costs and expenses of enforcing this Indenture,
the Intercreditor Agreement and/or the other the Security Documents against the
Issuer and the Guarantors (including this Section 7.07) and defending itself
against any claim (whether asserted by the Issuer, the Guarantors, any Holder or
any other Person) or liability in connection with the exercise or performance of
any of its powers or duties hereunder, except to the extent any such loss,
liability or expense may be attributable to its own gross negligence or willful
misconduct. The Trustee or the Collateral Agent, as the case may be, will notify
the Issuer promptly of any claim of which it or a Responsible Officer has
received written notice for which it may seek indemnity. Failure by the Trustee
or the Collateral Agent, as the case may be, to so notify the Issuer will not
relieve the Issuer or any of the Guarantors of their obligations hereunder.

(c) The obligations of the Issuer and the Guarantors under this Section 7.07
will survive the satisfaction and discharge of this Indenture, the payment of
the Notes and/or the resignation or removal of the Trustee or the Collateral
Agent.

(d) To secure the Issuer’s and the Guarantors’ payment obligations in this
Section 7.07, each of the Trustee and the Collateral Agent will have a Lien
prior to the Notes on all money or property held or collected by the Trustee,
except that held in trust to pay principal and interest on particular Notes.
Such Lien will survive the satisfaction and discharge of this Indenture, the
payment of the Notes and/or the resignation or removal of the Trustee or the
Collateral Agent.

(e) When the Trustee or the Collateral Agent incurs expenses or renders services
after an Event of Default specified in clause (6) or (7) of Section 6.01 hereof
occurs, the expenses and the compensation for the services (including the fees
and expenses of its agents and counsel) are intended to constitute expenses of
administration under any Bankruptcy Law.

 

-111-



--------------------------------------------------------------------------------

(f) The Trustee will comply with the provisions of TIA § 313(b)(2) to the extent
applicable.

Section 7.08 Replacement of Trustee.

(a) A resignation or removal of the Trustee and appointment of a successor
Trustee will become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 7.08.

(b) The Trustee may resign at any time and be discharged from the trust hereby
created by so notifying the Issuer in writing. The Holders of a majority in
aggregate principal amount of the then outstanding Notes may remove the Trustee
by so notifying the Trustee and the Issuer in writing not less than 30 days
prior to the effective date of such removal. The Issuer may remove the Trustee
if:

(1) the Trustee fails to comply with Section 7.10 hereof;

(2) the Trustee is adjudged a bankrupt or an insolvent or an order for relief is
entered with respect to the Trustee under any Bankruptcy Law;

(3) a custodian or public officer takes charge of the Trustee or its property;
or

(4) the Trustee becomes incapable of acting.

(c) If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Issuer will promptly appoint a successor Trustee.
Within one year after the successor Trustee takes office, the Holders of a
majority in aggregate principal amount of the then outstanding Notes may appoint
a successor Trustee to replace the successor Trustee appointed by the Issuer.

(d) If a successor Trustee does not take office within 30 days after the
retiring Trustee resigns or is removed, the retiring or removed Trustee, the
Issuer, or the Holders of at least 10% in aggregate principal amount of the then
outstanding Notes may, at the expense of the Issuer, petition any court of
competent jurisdiction for the appointment of a successor Trustee.

(e) If the Trustee, after written request by any Holder who has been a Holder
for at least six months, fails to comply with Section 7.10 hereof, such Holder
may petition at the expense of the Issuer any court of competent jurisdiction
for the removal of the Trustee and the appointment of a successor Trustee.

(f) A successor Trustee will deliver a written acceptance of its appointment to
the retiring Trustee and to the Issuer. Thereupon, the resignation or removal of
the retiring Trustee will become effective, and the successor Trustee will have
all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee will mail a notice of its succession to Holders. The retiring
Trustee will promptly transfer all property held by it as Trustee to the
successor Trustee; provided all sums owing to the Trustee hereunder have been

 

-112-



--------------------------------------------------------------------------------

paid and subject to the Lien provided for in Section 7.07 hereof.
Notwithstanding replacement of the Trustee pursuant to this Section 7.08, the
Issuer’s obligations under Section 7.07 hereof will continue for the benefit of
the retiring Trustee.

(g) The retiring Trustee shall have no responsibility or liability for any
action or inaction of a successor Trustee.

Section 7.09 Successor Trustee by Merger, etc.

If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business (including this transaction)
to, another corporation, the successor corporation without any further act will
be the successor Trustee.

Section 7.10 Eligibility; Disqualification.

There will at all times be a Trustee hereunder that is a corporation organized
and doing business under the laws of the United States of America or of any
state thereof that is authorized under such laws to exercise corporate trustee
power, that is subject to supervision or examination by federal or state
authorities and that has a combined capital and surplus of at least $50.0
million as set forth in its most recent published annual report of condition.

This Indenture will always have a Trustee who satisfies the requirements of TIA
§ 310(a)(1), (2) and (5). The Trustee is subject to TIA§ 310(b).

Section 7.11 Preferential Collection of Claims Against the Issuer.

The Trustee is subject to TIA § 311(a), excluding any creditor relationship
listed in TIA § 311(b). A Trustee who has resigned or been removed shall be
subject to TIA § 311(a) to the extent indicated therein.

ARTICLE 8

LEGAL DEFEASANCE AND COVENANT DEFEASANCE

Section 8.01 Option to Effect Legal Defeasance or Covenant Defeasance.

The Issuer may at any time, at the option of the Issuer’s Board of Directors
evidenced by a resolution set forth in an Officer’s Certificate, elect to have
either Section 8.02 or 8.03 hereof be applied to all outstanding Notes and Note
Guarantees upon compliance with the conditions set forth below in this Article
8.

Section 8.02 Legal Defeasance and Discharge.

(a) Upon the Issuer’s exercise under Section 8.01 hereof of the option
applicable to this Section 8.02, the Issuer and each of the Guarantors will,
subject to the satisfaction of the conditions set forth in Section 8.04 hereof,
be deemed to have been discharged from their obligations with respect to all
outstanding Notes (including the Note Guarantees) on the date the conditions set
forth below are satisfied (hereinafter, “Legal

 

-113-



--------------------------------------------------------------------------------

Defeasance”). For this purpose, Legal Defeasance means that the Issuer and the
Guarantors will be deemed to have paid and discharged the entire Indebtedness
represented by the outstanding Notes (including the Note Guarantees), which will
thereafter be deemed to be “outstanding” only for the purposes of Section 8.05
hereof and the other Sections of this Indenture referred to in clauses (1) and
(2) below, and to have satisfied all their other obligations under such Notes,
the Note Guarantees and this Indenture (and the Trustee, on written demand of
and at the expense of the Issuer, shall execute instruments acknowledging the
same), except for the following provisions which will survive until otherwise
terminated or discharged hereunder:

(1) the rights of Holders of outstanding Notes to receive payments in respect of
the principal of, or interest or premium, if any, on, such Notes when such
payments are due from the trust referred to in Section 8.05 hereof;

(2) the Issuer’s obligations with respect to such Notes under Sections 2.02,
2.03, 2.04, 2.05, 2.06, 2.07, 2.08, 2.09, 2.10 and Section 4.02 hereof;

(3) the rights, powers, trusts, duties and immunities of the Trustee hereunder
and the Issuer’s and the Guarantors’ obligations in connection therewith; and

(4) this Article 8.

(b) Subject to compliance with this Article 8, the Issuer may exercise its
option under this Section 8.02 notwithstanding the prior exercise of its option
under Section 8.03 hereof.

Section 8.03 Covenant Defeasance.

Upon the Issuer’s exercise under Section 8.01 hereof of the option applicable to
this Section 8.03, the Issuer and each of the Guarantors will, subject to the
satisfaction of the conditions set forth in Section 8.04 hereof, be released
from each of their obligations under the covenants contained in Sections 4.03,
4.05, 4.06, 4.07, 4.08, 4.09, 4.10, 4.11, 4.12, 4.13, 4.14, 4.15, 4.16, 4.17,
4.18 and 4.19 and Section 5.01(a)(3) and 5.01(a)(4) hereof with respect to the
outstanding Notes on and after the date the conditions set forth in Section 8.04
hereof are satisfied (hereinafter, “Covenant Defeasance”), and the Notes will
thereafter be deemed not “outstanding” for the purposes of any direction,
waiver, consent or declaration or act of Holders (and the consequences of any
thereof) in connection with such covenants, but will continue to be deemed
“outstanding” for all other purposes hereunder (it being understood that such
Notes will not be deemed outstanding for accounting purposes). For this purpose,
Covenant Defeasance means that, with respect to the outstanding Notes and Note
Guarantees, the Issuer and the Guarantors may omit to comply with and will have
no liability in respect of any term, condition or limitation set forth in any
such covenant, whether directly or indirectly, by reason of any reference
elsewhere herein to any such covenant or by reason of any reference in any such
covenant to any other provision herein or in any other document and such
omission to comply with such covenants will not constitute a Default or an Event
of Default under Section 6.01 hereof, but, except as specified in this
Section 8.03, the remainder of this Indenture and such Notes and Note Guarantees
will be unaffected thereby. In addition, upon the Issuer’s exercise under
Section 8.01 hereof of the option applicable to this Section 8.03, subject to
the satisfaction of the conditions set forth in Section 8.04 hereof, clauses
(3) through (5) of Section 6.01 hereof will not constitute Events of Default.

 

-114-



--------------------------------------------------------------------------------

Section 8.04 Conditions to Legal or Covenant Defeasance.

In order to exercise either Legal Defeasance or Covenant Defeasance under either
Section 8.02 or 8.03 hereof:

(1) the Issuer must irrevocably deposit with the Trustee, in trust, for the
benefit of the Holders, cash in U.S. dollars, non–callable Government
Securities, or a combination thereof, in such amounts as will be sufficient, in
the case of non-callable Government Securities, in the written opinion of a U.S.
nationally recognized investment bank, appraisal firm, or firm of independent
public accountants delivered to the Trustee, to pay the principal of, premium,
if any, and interest on, the outstanding Notes on the stated date for payment
thereof or on the applicable redemption date, as the case may be, and the Issuer
must specify whether the Notes are being defeased to such stated date for
payment or to a particular redemption date;

(2) in the case of an election under Section 8.02 hereof, the Issuer must
deliver to the Trustee an Opinion of Counsel reasonably acceptable to the
Trustee (subject to customary exceptions and exclusions) confirming that:

(A) the Issuer has received from, or there has been published by, the Internal
Revenue Service a ruling; or

(B) since the Issue Date there has been a change in the applicable federal
income tax law,

in either case to the effect that, and based thereon such Opinion of Counsel
shall confirm that, the Holders of the outstanding Notes will not recognize
income, gain or loss for federal income tax purposes as a result of such Legal
Defeasance and will be subject to federal income tax on the same amounts, in the
same manner and at the same times as would have been the case if such Legal
Defeasance had not occurred;

(3) in the case of an election under Section 8.03 hereof, the Issuer must
deliver to the Trustee an Opinion of Counsel reasonably acceptable to the
Trustee (subject to customary exceptions and exclusions) confirming that the
Holders of the outstanding Notes will not recognize income, gain or loss for
federal income tax purposes as a result of such Covenant Defeasance and will be
subject to federal income tax on the same amounts, in the same manner and at the
same times as would have been the case if such Covenant Defeasance had not
occurred;

(4) no Default or Event of Default shall have occurred and be continuing on the
date of such deposit (other than a Default or Event of Default resulting from
the borrowing of funds to be applied to such deposit and the grant of any Lien
securing such borrowing);

(5) such Legal Defeasance or Covenant Defeasance will not result in a breach or
violation of, or constitute a default under, any material agreement or
instrument (other than this Indenture) to which the Issuer or any of its
Subsidiaries is a party or by which the Issuer or any of its Subsidiaries is
bound;

 

-115-



--------------------------------------------------------------------------------

(6) the Issuer must deliver to the Trustee an Officer’s Certificate stating that
the deposit was not made by the Issuer with the intent of preferring the Holders
over the other creditors of the Issuer with the intent of defeating, hindering,
delaying or defrauding any creditors of the Issuer or others; and

(7) the Issuer must deliver to the Trustee an Officer’s Certificate and an
Opinion of Counsel, each stating that all conditions precedent relating to the
Legal Defeasance or the Covenant Defeasance have been complied with.

Section 8.05 Deposited Money and Government Securities to be Held in Trust;
Other Miscellaneous Provisions.

(a) Subject to Section 8.06 hereof, all money and non–callable Government
Securities (including the proceeds thereof) deposited with the Trustee (or other
qualifying trustee, collectively for purposes of this Section 8.05, the
“Trustee”) pursuant to Section 8.04 hereof in respect of the outstanding Notes
will be held in trust and applied by the Trustee, in accordance with the
provisions of such Notes and this Indenture, to the payment, either directly or
through any Paying Agent (including the Issuer acting as Paying Agent) as the
Trustee may determine, to the Holders of such Notes of all sums due and to
become due thereon in respect of principal, premium, if any, and interest, but
such money need not be segregated from other funds except to the extent required
by law.

(b) The Issuer will pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or non–callable Government
Securities deposited pursuant to Section 8.04 hereof or the principal and
interest received in respect thereof other than any such tax, fee or other
charge which by law is for the account of the Holders of the outstanding Notes.

(c) Notwithstanding anything in this Article 8 to the contrary, the Trustee will
deliver or pay to the Issuer from time to time upon the written request of the
Issuer any money or non–callable Government Securities held by it as provided in
Section 8.04 hereof which, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee (which may be the opinion delivered under clause (1) of
Section 8.04 hereof), are in excess of the amount thereof that would then be
required to be deposited to effect an equivalent Legal Defeasance or Covenant
Defeasance.

Section 8.06 Repayment to the Issuer.

Any money deposited with the Trustee or any Paying Agent, or then held by the
Issuer, in trust for the payment of the principal of, premium or interest on,
any Note and remaining unclaimed for two years after such principal, premium or
interest has become due and payable shall be paid to the Issuer on its written
request or (if then held by the Issuer) will be discharged from such trust; and
the Holders will thereafter be permitted to look only to the Issuer for payment
thereof, and all liability of the Trustee or such Paying Agent with respect to
such trust money, and all liability of the Issuer as trustee thereof, will
thereupon cease; provided, however, that the Trustee or such Paying Agent,
before being required to make any such

 

-116-



--------------------------------------------------------------------------------

repayment, shall, at the expense of the Issuer, cause to be published once, in
the New York Times and The Wall Street Journal (national edition), notice that
such money remains unclaimed and that, after a date specified therein, which
will not be less than 30 days from the date of such notification or publication,
any unclaimed balance of such money then remaining will be repaid to the Issuer.

Section 8.07 Reinstatement.

If the Trustee or Paying Agent is unable to apply any U.S. dollars or
non–callable Government Securities in accordance with Section 8.02 or 8.03
hereof, as the case may be, by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, then the Issuer’s and the Guarantors’ obligations under this
Indenture and the Notes and the Note Guarantees will be revived and reinstated
as though no deposit had occurred pursuant to Section 8.02 or 8.03 hereof until
such time as the Trustee or Paying Agent is permitted to apply all such money in
accordance with Section 8.02 or 8.03 hereof, as the case may be; provided,
however, that, if the Issuer makes any payment of principal of, premium, if any,
or interest on, any Note following the reinstatement of its obligations, the
Issuer will be subrogated to the rights of the Holders of such Notes to receive
such payment from the money held by the Trustee or Paying Agent.

ARTICLE 9

AMENDMENT, SUPPLEMENT AND WAIVER

Section 9.01 Without Consent of Holders.

(a) Notwithstanding Section 9.02 of this Indenture, the Issuer and the Trustee
may amend or supplement this Indenture or the Notes or the Note Guarantees or
any Security Document without the consent of any Holder to cure any ambiguity,
omission, defect or inconsistency or to provide for the assumption by a
successor corporation, partnership or limited liability company of the
obligations of the Issuer under this Indenture, the Notes and the Security
Documents:

(1) to provide for uncertificated Notes in addition to or in place of
certificated Notes (provided that the uncertificated notes are issued in
registered form for purposes of Section 163(f) of the Code, or in a manner such
that the uncertificated notes are described in Section 163(f)(2)(B) of the
Code);

(2) to add guarantees with respect to the Notes or to evidence the release of
any Guarantor from its Note Guarantee and under the Security Documents as
provided in this Indenture;

(3) to further secure the Notes;

(4) to add to the covenants of the Issuer for the benefit of the Holders;

(5) to surrender any right or power conferred upon the Issuer;

(6) to make any change that does not adversely affect the rights of any Holder;

 

-117-



--------------------------------------------------------------------------------

(7) to comply with any requirement of the SEC in connection with the
qualification of this Indenture under the TIA;

(8) to evidence or provide for the acceptance of appointment under this
Indenture of a successor Trustee;

(9) to conform the text of this Indenture, the Note Guarantees or the Notes to
any provision of the “Description of the Notes” section of the Offering
Document;

(10) to make certain changes to this Indenture to provide for the issuance of
Additional Notes;

(11) to provide for the release of Collateral from the Liens of this Indenture
and the Security Documents when permitted or required by the Security Documents
or this Indenture; or

(12) to secure any Permitted Additional Pari Passu Obligations under the
Security Documents and to appropriately include the same in the lntercreditor
Agreement.

(b) Upon the request of the Issuer accompanied by a resolution of its Board of
Directors authorizing the execution of any such amendment or supplemental
indenture, and upon receipt by the Trustee of the documents described in
Section 9.06 hereof, the Trustee will join with the Issuer and the Guarantors in
the execution of any amendment or supplemental indenture authorized or permitted
by the terms of this Indenture and to make any further appropriate agreements
and stipulations that may be therein contained, but the Trustee will not be
obligated to enter into such amendment or supplemental indenture that affects
its own rights, duties or immunities under this Indenture or otherwise.

Section 9.02 With Consent of Holders.

(a) Except as provided in this Section 9.02, the Issuer, the Guarantors and the
Trustee and, if applicable, the Collateral Agent, may amend or supplement this
Indenture (including, without limitation, Sections 4.08 and 4.12 hereof) and the
Notes or the Note Guarantees with the consent of the Holders of at least a
majority in aggregate principal amount of the then outstanding Notes voting as a
single class (including, without limitation, consents obtained in connection
with a tender offer or exchange offer for, or purchase of, the Notes), and,
subject to Sections 6.04 and 6.07 hereof, any existing Default or Event of
Default (other than a Default or Event of Default in the payment of the
principal of, premium, if any, or interest on, the Notes, except a payment
default resulting from an acceleration that has been rescinded) or compliance
with any provision of this Indenture, any Security Document or the Notes or the
Note Guarantees may be waived with the consent of the Holders of a majority in
aggregate principal amount of the then outstanding Notes voting as a single
class (including, without limitation, consents obtained in connection with a
tender offer or exchange offer for, or purchase of, the Notes). Section 2.08
hereof shall determine which Notes are considered to be “outstanding” for
purposes of this Section 9.02.

(b) Upon the written request of the Issuer accompanied by a resolution of its
Boards of Directors authorizing the execution of any such amended or
supplemental indenture, and upon the filing with the Trustee of evidence
satisfactory to the Trustee of the consent of the

 

-118-



--------------------------------------------------------------------------------

Holders as aforesaid, and upon receipt by the Trustee of the documents described
in Section 9.06 hereof, the Trustee will join with the Issuer and the Guarantors
in the execution of such amended or supplemental indenture unless such amended
or supplemental indenture directly affects the Trustee’s own rights, duties or
immunities under this Indenture or otherwise, in which case the Trustee may in
its discretion, but will not be obligated to, enter into such amended or
supplemental Indenture.

(c) It is not be necessary for the consent of the Holders under this
Section 9.02 to approve the particular form of any proposed amendment,
supplement or waiver, but it is sufficient if such consent approves the
substance thereof.

(d) After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Issuer will mail to the Holders affected thereby a notice briefly
describing the amendment, supplement or waiver. Any failure of the Issuer to
mail such notice, or any defect therein, will not, however, in any way impair or
affect the validity of any such amendment, supplement or waiver. Subject to
Sections 6.04 and 6.07 hereof, the Holders of a majority in aggregate principal
amount of the Notes then outstanding voting as a single class may waive
compliance in a particular instance by the Issuer or any Guarantor with any
provision of this Indenture, the Intercreditor Agreement, the other the Security
Documents or the Notes or the Note Guarantees. However, without the consent of
each Holder affected thereby, an amendment, supplement or waiver under this
Section 9.02 may not (with respect to any Notes held by a non–consenting
Holder):

(1) reduce the principal amount of Notes whose Holders must consent to an
amendment, supplement or waiver;

(2) reduce the principal of or extend the fixed maturity of any Note or alter
the provisions with respect to the redemption of the Notes (for the avoidance of
doubt, repurchases of the Notes by the Issuer pursuant to Sections 4.08 and 4.12
hereof are not redemptions of the Notes);

(3) reduce the rate of or extend the time for payment of interest, including
default interest, or premium on any Note;

(4) waive a Default or Event of Default in the payment of principal of, or
premium, if any, or interest on, the Notes (except a rescission of acceleration
of the Notes by the Holders of at least a majority in aggregate principal amount
of the then outstanding Notes and a waiver of the payment default that resulted
from such acceleration);

(5) make any Note payable in money other than that stated in the Notes;

(6) make any change in the provisions of this Indenture relating to waivers of
past Defaults or impair the rights of Holders to receive payments of principal
of, or interest or premium, if any, on, the Notes;

(7) waive a redemption payment with respect to any Note (for the avoidance of
doubt, any payment required by Sections 4.08 or 4.12 hereof is not a redemption
payment);

 

-119-



--------------------------------------------------------------------------------

(8) release any Guarantor that is a Significant Subsidiary of the Issuer from
any of its obligations under its Note Guarantee or this Indenture, except in
accordance with the terms of this Indenture;

(9) make any change in the preceding amendment and waiver provisions; or

(10) make any change in the provisions in the Intercreditor Agreement or this
Indenture dealing with the application of proceeds of Collateral that would
adversely affect the Holders.

(e) In addition, any amendment to, or waiver of, the provisions of this
Indenture, any Security Document or any other indenture governing Permitted
Additional Pari Passu Obligations that has the effect of releasing all or
substantially all of the Collateral from the Liens securing the Notes or
otherwise modifies the Intercreditor Agreement or other Security Documents in
any manner adverse in any material respect to the Holders will require the
consent of the holders of at least 66- 2/3% in aggregate principal amount of the
Notes and any Permitted Additional Pari Passu Obligations then outstanding.

Section 9.03 Intentionally Omitted.

Section 9.04 Revocation and Effect of Consents.

Until an amendment, supplement or waiver becomes effective, a consent to it by a
Holder is a continuing consent by the Holder and every subsequent Holder or
portion of a Note that evidences the same debt as the consenting Holder’s Note,
even if notation of the consent is not made on any Note. However, any such
Holder or subsequent Holder may revoke the consent as to its Note if the Trustee
receives written notice of revocation before the date the amendment, supplement
or waiver becomes effective. After an amendment, supplement or waiver becomes
effective in accordance with its terms, it thereafter binds every Holder.

Section 9.05 Notation on or Exchange of Notes.

The Trustee may place an appropriate notation about an amendment, supplement or
waiver on any Note thereafter authenticated. The Issuer in exchange for all
Notes may issue and the Trustee shall, upon receipt of an Authentication Order,
authenticate new Notes that reflect the amendment, supplement or waiver.

Failure to make the appropriate notation or issue a new Note will not affect the
validity and effect of such amendment, supplement or waiver.

Section 9.06 Trustee to Sign Amendments, etc.

The Trustee will sign any amended or supplemental indenture authorized pursuant
to this Article 9 if the amendment or supplement does not adversely affect the
rights, duties, liabilities or immunities of the Trustee. The Issuer may not
sign an amended or supplemental indenture until the Issuer’s Board of Directors
approves it. In executing any amended or supplemental indenture, the Trustee
will be provided with and (subject to Section 7.01 hereof) will be fully
protected in conclusively relying upon, in addition to the documents required by
Section 14.04 hereof, an Officer’s Certificate and an Opinion of Counsel stating
that the

 

-120-



--------------------------------------------------------------------------------

execution of such amended or supplemental indenture is authorized or permitted
by this Indenture and that such amended or supplemental indenture is the legal,
valid and binding obligation of the Issuer or Guarantor, as applicable,
enforceable against the Issuer or the Guarantor, as applicable, in accordance
with its terms.

ARTICLE 10

NOTE GUARANTEES

Section 10.01 Guarantee.

(a) Subject to this Article 10, each of the Guarantors hereby, jointly and
severally, unconditionally Guarantees to each Holder of a Note authenticated and
delivered by the Trustee and to the Trustee and the Collateral Agent and their
respective successors and assigns, irrespective of the validity and
enforceability of this Indenture, the Notes or the obligations of the Issuer
hereunder or thereunder, that:

(1) the principal of, premium, if any, and interest on, the Notes will be
promptly paid in full when due, whether at maturity, by acceleration, redemption
or otherwise, and interest on the overdue principal of and interest on the
Notes, if any, if lawful, and all other obligations of the Issuer to the Holders
or the Trustee or the Collateral Agent hereunder or thereunder will be promptly
paid in full or performed, all in accordance with the terms hereof and thereof;
and

(2) in case of any extension of time of payment or renewal of any Notes or any
of such other obligations, that same will be promptly paid in full when due or
performed in accordance with the terms of the extension or renewal, whether at
stated maturity, by acceleration or otherwise.

Failing payment when due of any amount so guaranteed or any performance so
guaranteed for whatever reason, the Guarantors will be jointly and severally
obligated to pay the same immediately. Each Guarantor agrees that this is a
Guarantee of payment and not a Guarantee of collection.

(b) The Guarantors hereby agree that their obligations hereunder are
unconditional, irrespective of the validity, regularity or enforceability of the
Notes or this Indenture, the absence of any action to enforce the same, any
waiver or consent by any Holder with respect to any provisions hereof or
thereof, the recovery of any judgment against the Issuer, any action to enforce
the same or any other circumstance which might otherwise constitute a legal or
equitable discharge or defense of a Guarantor. Each Guarantor hereby waives
diligence, presentment, demand of payment, filing of claims with a court in the
event of insolvency or bankruptcy of either Issuer, any right to require a
proceeding first against the Issuer, protest, notice and all demands whatsoever
and covenant that this Note Guarantee will not be discharged except by complete
performance of the obligations contained in the Notes and this Indenture.

(c) If any Holder or the Trustee is required by any court or otherwise to return
to the Issuer, the Guarantors or any custodian, trustee, liquidator or other
similar official acting

 

-121-



--------------------------------------------------------------------------------

in relation to either the Issuer or the Guarantors, any amount paid by either to
the Trustee or the Collateral Agent or such Holder, this Note Guarantee, to the
extent theretofore discharged, will be reinstated in full force and effect.

(d) Each Guarantor agrees that it will not be entitled to any right of
subrogation in relation to the Holders in respect of any obligations guaranteed
hereby until payment in full of all obligations guaranteed hereby. Each
Guarantor further agrees that, as between the Guarantors, on the one hand, and
the Holders, the Collateral Agent and the Trustee, on the other hand, (1) the
maturity of the obligations guaranteed hereby may be accelerated as provided in
Article 6 hereof for the purposes of this Note Guarantee, notwithstanding any
stay, injunction or other prohibition preventing such acceleration in respect of
the obligations guaranteed hereby, and (2) in the event of any declaration of
acceleration of such obligations as provided in Article 6 hereof, such
obligations (whether or not due and payable) will forthwith become due and
payable by the Guarantors for the purpose of this Note Guarantee. The Guarantors
will have the right to seek contribution from any non–paying Guarantor so long
as the exercise of such right does not impair the rights of the Holders under
the Note Guarantee.

Section 10.02 Limitation on Guarantor Liability.

Each Guarantor, and by its acceptance of Notes, each Holder, hereby confirms
that it is the intention of all such parties that the Note Guarantee of such
Guarantor not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar federal, state or provincial law in any jurisdiction
to the extent applicable to any Note Guarantee. To effectuate the foregoing
intention, the Trustee, the Collateral Agent, the Holders and the Guarantors
hereby irrevocably agree that the obligations of such Guarantor will be limited
to the maximum amount that will, after giving effect to such maximum amount and
all other contingent and fixed liabilities of such Guarantor that are relevant
under such laws, and after giving effect to any collections from, rights to
receive contribution from or payments made by or on behalf of any other
Guarantor in respect of the obligations of such other Guarantor under this
Article 10, result in the obligations of such Guarantor under its Note Guarantee
not constituting a fraudulent transfer or conveyance.

Section 10.03 Intentionally Omitted.

Section 10.04 Guarantors May Consolidate, etc., on Certain Terms.

(a) Except as otherwise provided in this Section 10.04, a Guarantor may not sell
or otherwise dispose of all or substantially all of its assets to, or
consolidate with or merge or amalgamate with or into (whether or not such
Guarantor is the surviving Person) another Person, other than the Issuer or
another Guarantor, unless:

(1) immediately after giving effect to such transaction, no Default or Event of
Default exists; and

(2) either:

(a) the Person acquiring the property in any such sale or disposition or the
Person formed by or surviving any such consolidation or merger assumes all

 

-122-



--------------------------------------------------------------------------------

the obligations of that Guarantor under this Indenture, its Note Guarantee, the
Intercreditor Agreement and the other Security Documents, pursuant to, in the
case of this Indenture and the relevant agreements, a supplemental indenture in
form and substance satisfactory to the Trustee; or

(b) the Net Proceeds of such sale or other disposition are applied in accordance
with the applicable provisions of this Indenture.

In case of any such consolidation, merger, amalgamation, sale or conveyance and
upon the assumption by the successor Person, by supplemental indenture, executed
and delivered to the Trustee and satisfactory in form to the Trustee, of the
Note Guarantee and the due and punctual performance of all of the covenants and
conditions of this Indenture to be performed by the Guarantor, such successor
Person will succeed to and be substituted for the Guarantor with the same effect
as if it had been named herein as a Guarantor. Such successor Person thereupon
may cause to be signed any or all of the Note Guarantees to be endorsed upon all
of the Notes issuable hereunder which theretofore shall not have been signed by
the Issuer and delivered to the Trustee. All the Note Guarantees so issued will
in all respects have the same legal rank and benefit under this Indenture as the
Note Guarantees theretofore and thereafter issued in accordance with the terms
of this Indenture as though all of such Note Guarantees had been issued at the
date of the execution hereof.

(b) Except as set forth in Articles 4 and 5 hereof, and notwithstanding clauses
2(a) and 2(b) above, nothing contained in this Indenture or in any of the Notes
will prevent any consolidation, merger or amalgamation of a Guarantor with or
into the Issuer or another Guarantor, or will prevent any sale or conveyance of
the property of a Guarantor as an entirety or substantially as an entirety to
the Issuer or another Guarantor.

Section 10.05 Releases.

(a) The Note Guarantee of a Guarantor will be automatically released and
discharged:

(1) in connection with any sale, disposition or transfer of all or substantially
all of the assets of that Guarantor (including by way of merger, amalgamation,
or consolidation) to a Person that is not (either before or after giving effect
to such transaction) the Issuer or a Restricted Subsidiary of the Issuer, if the
sale, disposition or transfer does not violate Section 4.08 hereof;

(2) in connection with any sale, disposition or transfer of all of the Capital
Stock of that Guarantor to a Person that is not (either before or after giving
effect to such transaction) the Issuer or a Restricted Subsidiary of the Issuer,
if the sale, disposition or transfer does not violate Section 4.08 hereof;

(3) if the Issuer designates any Restricted Subsidiary that is a Guarantor to be
an Unrestricted Subsidiary in accordance with the applicable provisions of this
Indenture;

(4) upon Legal Defeasance in accordance with Article 8 hereof or satisfaction
and discharge of this Indenture in accordance with Article 11 and Article 8
hereof; or

 

-123-



--------------------------------------------------------------------------------

(5) upon the release of such Guarantors’ Guarantee under the Credit Agreement or
such other Indebtedness that triggered such Guarantor’s Note Guarantee.

(b) Any Guarantor not released from its obligations under its Note Guarantee as
provided in this Section 10.05 will remain liable for the full amount of
principal of and interest and premium, if any, on the Notes and for the other
obligations of any Guarantor under this Indenture as provided in this Article
10.

ARTICLE 11

SATISFACTION AND DISCHARGE

Section 11.01 Satisfaction and Discharge.

(a) This Indenture will be discharged and will cease to be of further effect as
to all Notes issued hereunder, when:

(1) either:

(a) all Notes that have been authenticated and, except lost, stolen or destroyed
Notes that have been replaced or paid and Notes for whose payment money has been
deposited in trust or segregated and held in trust by the Issuer and thereafter
repaid to the Issuer, have been delivered to the Trustee for cancellation; or

(b) all Notes that have not been delivered to the Trustee for cancellation have
become due and payable by reason of the mailing of a notice of redemption or
otherwise or will become due and payable within one year or may be called for
redemption within one year and the Issuer or any Guarantor has irrevocably
deposited or caused to be deposited with the Trustee as trust funds in trust
solely for the benefit of the Holders, cash in U.S. dollars, non–callable
Government Securities, or a combination thereof, in such amounts as will be
sufficient, without consideration of any reinvestment of interest, to pay and
discharge the entire Indebtedness (including all principal and interest) on the
Notes not delivered to the Trustee for cancellation;

(2) the Issuer or any Guarantor has paid or caused to be paid all sums payable
by it under this Indenture; and

(3) the Issuer has delivered irrevocable written instructions to the Trustee
under this Indenture to apply the deposited money toward the payment of the
Notes at maturity or on the redemption date, as the case may be.

(b) In addition, an Officer’s Certificate and an Opinion of Counsel have been
delivered to the Trustee stating that all conditions precedent to satisfaction
and discharge have been satisfied.

(c) Notwithstanding the satisfaction and discharge of this Indenture, if money
has been deposited with the Trustee pursuant to Section 11.01(a)(1)(b), the
provisions of

 

-124-



--------------------------------------------------------------------------------

Sections 11.02 and 8.06 hereof will survive such satisfaction and discharge. In
addition, nothing in this Section 11.01 will be deemed to discharge those
provisions of Section 7.07 hereof, or any other provision hereof, that, by their
terms, survive the satisfaction and discharge of this Indenture.

Section 11.02 Application of Trust Money.

(a) Subject to the provisions of Section 8.06 hereof, all money deposited with
the Trustee pursuant to Section 11.01 hereof shall be held in trust and applied
by it, in accordance with the provisions of the Notes and this Indenture, to the
payment, either directly or through any Paying Agent (including the Issuer
acting as its own Paying Agent) as the Trustee may determine, to the Persons
entitled thereto, of the principal (and premium, if any) and interest for whose
payment such money has been deposited with the Trustee; but such money need not
be segregated from other funds except to the extent required by law.

(b) If the Trustee or Paying Agent is unable to apply any money or Government
Securities in accordance with Section 11.01 hereof by reason of any legal
proceeding or by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, the
Issuer’s and any Guarantor’s obligations under this Indenture and the Notes and
Note Guarantees, as applicable, shall be revived and reinstated as though no
deposit had occurred pursuant to Section 11.01 hereof; provided that if the
Issuer has made any payment of principal of, premium, if any, or interest on,
any Notes because of the reinstatement of its obligations, the Issuer shall be
subrogated to the rights of the Holders of such Notes to receive such payment
from the money or Government Securities held by the Trustee or Paying Agent.

ARTICLE 12

COLLATERAL AND SECURITY

Section 12.01 Security Documents; Additional Collateral; Intercreditor
Agreement.

(a) Security Documents. In order to secure the due and punctual payment of the
Note Obligations and any Permitted Additional Pari Passu Obligations, the
Issuer, the Guarantors, the Collateral Agent and the other parties thereto have
simultaneously with the execution of this Indenture entered or, in accordance
with the provisions of Section 4.14, Section 4.17, Section 4.19 and this Article
12, will enter into the Security Documents. In the event of a conflict or
inconsistency between the terms of this Indenture and the Security Documents,
the Security Documents shall control. The Issuer shall, and shall cause each of
its Restricted Subsidiaries to, and each Restricted Subsidiary shall, make all
filings (including filings of continuation statements and amendments to UCC
financing statements that may be necessary to continue the effectiveness of such
UCC financing statements) and take all other actions as are reasonably necessary
or required by the Security Documents to maintain (at the sole cost and expense
of the Issuer and its Restricted Subsidiaries) the security interest created by
the Security Documents in the Collateral (other than with respect to any
Collateral the security interest in which is not required to be perfected under
the Security Documents) as a perfected security interest subject only to
Permitted Liens.

 

-125-



--------------------------------------------------------------------------------

(b) Additional Collateral. With respect to assets acquired after the Issue Date,
the applicable Company or Guarantor will take the actions required by the
Security Agreement or Section 4.18 of this Indenture.

(c) Intercreditor Agreement. The Security Documents, the Trustee, the Collateral
Agent and the Holders are bound by the terms of the Intercreditor Agreement and
each Holder of a Note, by accepting such Note, agrees to all the terms and
provisions of the Intercreditor Agreement and the other Security Documents.
Notwithstanding anything to the contrary, (i) the liens and security interests
granted to the Collateral Agent pursuant to the Security Documents and all
rights and obligations of the Trustee and Collateral Agent hereunder are
expressly subject to the Intercreditor Agreement and (ii) the exercise of any
right or remedy by the Trustee hereunder is subject to the limitation and
provisions of the Intercreditor Agreement. In the event of any conflict or
inconsistency between the terms of the Intercreditor Agreement and the terms of
this Indenture, the terms of the Intercreditor Agreement, shall govern.

Section 12.02 Intentionally Omitted.

Section 12.03 Release of Collateral.

The Liens securing the Notes and the Guarantees will, automatically and without
the need for any further action by any Person be released:

(a) in whole or in part, as applicable, as to all or any the portion of property
subject to such Liens which has been taken by eminent domain, condemnation or
other similar circumstances in accordance with the terms of Section 4.08;

(b) in whole upon:

(1) payment in full of the principal of, together with accrued and unpaid
interest, if any, on the Notes and all other Obligations under this Indenture,
the Note Guarantees and the Security Documents that are due and payable at or
prior to the time such principal, together with accrued and unpaid interest, if
any, are paid;

(2) satisfaction and discharge of this Indenture as set forth under Article 11;
or

(3) a legal defeasance or covenant defeasance of this Indenture as set forth
under Article 8;

(c) in part, as to any property that (i) is sold, transferred or otherwise
disposed of by the Issuer or any Guarantor (other than to the Issuer or another
Guarantor) in a transaction not prohibited by this Indenture at the time of such
transfer or disposition, including, without limitation, as a result of a
transaction of the type permitted under Sections 4.08 and 5.01 or (ii) is owned
or at any time acquired by a Guarantor that has been released from its
Guarantee, concurrently with the release of such Guarantee;

(d) as to property that constitutes all or substantially all of the Collateral
securing the Notes, with the consent of each Holder of the Notes and each holder
of any Permitted Additional Pari Passu Obligations outstanding;

 

-126-



--------------------------------------------------------------------------------

(e) as to property that constitutes less than all or substantially all of the
Collateral securing the Notes, with the consent of the Holders of at least 66
2/3% of the aggregate principal amount of Notes (including, without limitation,
consents obtained in connection with a tender offer or exchange offer for, or
purchase of, Notes) and any Permitted Additional Pari Passu Obligations
outstanding;

(f) as to any MTBE Assets (including the Capital Stock of any Permitted MTBE
Joint Venture) subject to a security interest granted under a mortgage, security
agreement or other security interest in favor of the Collateral Agent, upon the
earlier of (a) the Issuer’s written request and (b) the disposition of such MTBE
Asset;

(g) as to (A) any Capital Stock of any MTBE Subsidiary that is a Restricted
Subsidiary of the Issuer or (B) the real property upon which the MTBE Assets are
situated, upon (i) the release of such Capital Stock or real property, as
applicable, from the security interest granted pursuant to the ABL Security
Documents, in each case other than in connection with a discharge of ABL
Obligations and (ii) solely with respect to such real property, the Collateral
Agent’s receipt from the Issuer of an Officer’s Certificate certifying that the
release of such real property does not materially adversely affect or impair
(1) the business operations of the Issuer and its Restricted Subsidiaries as a
whole or (2) the validity or priority of the Lien of the Security Documents on
the balance of the Mortgaged Property; and

(h) in part or in whole, in accordance with the applicable provisions of the
Intercreditor Agreement and the other the Security Documents.

In addition, to the extent necessary and for so long as required for such
Guarantor not to be subject to any requirement pursuant to Rule 3-16 of
Regulation S-X under the Securities Act to file separate financial statements
with the SEC (or any other governmental agency), the Capital Stock and other
securities of any Guarantor shall not be included in the Collateral with respect
to the Notes (or any Permitted Additional Pari Passu Obligations outstanding) so
affected and shall not be subject to the Liens securing such Notes and any
Permitted Additional Pari Passu Obligations. In determining whether any such
release is permitted, the Collateral Agent may rely upon a certificate of the
Issuer that the Collateral is permitted to be released under this Indenture.

Any release of Collateral permitted by this Section 12.03 shall be deemed not to
impair the remaining Liens under this Indenture and the Security Agreement and
the other Security Documents in contravention thereof.

Section 12.04 Form and Sufficiency of Release.

In the event that either the Issuer or any Guarantor has sold, exchanged, or
otherwise disposed of or proposes to sell, exchange or otherwise dispose of any
portion of the Collateral that, under the terms of this Indenture may be sold,
exchanged or otherwise disposed of by the Issuer or any Guarantor, and the
Issuer or such Guarantor requests the Trustee in writing to furnish a written
disclaimer, release or quitclaim of any interest in such property under this
Indenture, the applicable Guarantee and the Security Documents, upon receipt of
an Officer’s Certificate and Opinion of Counsel to the effect that such release
complies with Section 12.03

 

-127-



--------------------------------------------------------------------------------

and specifying the provision in Section 12.03 pursuant to which such release is
being made (upon which the Trustee may exclusively and conclusively rely), the
Trustee shall execute, acknowledge and deliver to the Issuer or such Guarantor
(or instruct the Collateral Agent to do the same) such an instrument in the form
provided by the Issuer, and providing for release without recourse and shall
take such other action as the Issuer or such Guarantor may reasonably request
and as necessary to effect such release.

Section 12.05 Possession and Use of Collateral.

Subject to the provisions of the Security Documents, the Issuer and the
Guarantors shall have the right to remain in possession and retain exclusive
control of and to exercise all rights with respect to the Collateral (other than
Trust Monies held by the Collateral Agent, other monies or U.S. Government
Obligations deposited pursuant to Article 8 or Article 11, and other than as set
forth in the Security Documents and this Indenture), to freely operate, manage,
develop, lease, use, consume and enjoy the Collateral (other than Trust Monies
held by the Collateral Agent, other monies and U.S. Government Obligations
deposited pursuant to Article 8 or Article 11 and other than as set forth in the
Security Documents and this Indenture), to alter or repair any Collateral so
long as such alterations and repairs do not materially impair the Lien of the
Security Documents thereon, and to collect, receive, use, invest and dispose of
the reversions, remainders, interest, rents, lease payments, issues, profits,
revenues, proceeds and other income thereof and to effect transactions permitted
under Sections 4.08 and 5.01.

Section 12.06 Intentionally Omitted.

Section 12.07 Collateral Agent.

(a) The Trustee and each of the Holders by acceptance of the Notes hereby
acknowledge the Issuer’s appointment of the Collateral Agent as the Trustee’s
collateral agent under this Indenture and the Security Documents and the Trustee
and each of the Holders by acceptance of the Notes hereby irrevocably authorizes
the Collateral Agent to take such action on its behalf under the provisions of
this Indenture and the Security Documents and to exercise such powers and
perform such duties as are expressly delegated to the Collateral Agent by the
terms of this Indenture and the Security Documents, together with such powers as
are reasonably incidental thereto. The Collateral Agent agrees to act as such on
the express conditions contained in this Section 12.07. The provisions of this
Section 12.07 are solely for the benefit of the Collateral Agent and none of the
Trustee, any of the Holders nor the Issuer or any of the Guarantors shall have
any rights as a third party beneficiary of any of the provisions contained
herein other than as expressly provided in Section 12.03. Notwithstanding any
provision to the contrary contained elsewhere in this Indenture and the Security
Documents, the Collateral Agent shall not have any duties or responsibilities,
except those expressly set forth herein or in the Security Documents, nor shall
the Collateral Agent have or be deemed to have any fiduciary relationship with
the Trustee, any Holder or the Issuer or any Guarantor, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Indenture and the Security Documents or otherwise exist
against the Collateral Agent. Without limiting the generality of the foregoing
sentence, the use of the term “agent” in this Indenture with reference to the
Collateral Agent shall not be construed to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any

 

-128-



--------------------------------------------------------------------------------

applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. Except as expressly otherwise provided in this
Indenture and the Security Documents, the Collateral Agent shall exercise or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions which the Collateral Agent is expressly entitled to take or
assert under this Indenture and the Security Documents, including the exercise
of remedies pursuant to Article 6, and any action so taken or not taken shall be
deemed consented to by the Trustee and the Holders.

(b) The Collateral Agent may execute any of its duties under this Indenture and
the Security Documents by or through agents, employees or attorneys–in–fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. The Collateral Agent shall not be responsible for the negligence or
misconduct of any agent, employee or attorney–in–fact that it selects as long as
such selection was made with due care.

(c) None of the Collateral Agent or any of its agents or employees shall (i) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Indenture or the transactions contemplated hereby (except
for its own gross negligence or willful misconduct) or under or in connection
with any Security Document or the transactions contemplated thereby (except for
its own gross negligence or willful misconduct), or (ii) be responsible in any
manner to the Trustee or any Holder for any recital, statement, representation,
warranty, covenant or agreement made by the Issuer or any Guarantor, contained
in this Indenture or any indenture, or in any certificate, report, statement or
other document referred to or provided for in, or received by the Collateral
Agent under or in connection with, this Indenture or any other indenture, the
Security Documents, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Indenture or any other indenture or the Security
Documents, or for any failure of the Issuer or any Guarantor or any other party
to this Indenture or the Security Documents to perform its obligations hereunder
or thereunder. None of the Collateral Agent or any of its agents or employees
shall be under any obligation to the Trustee or any Holder to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Indenture or any other indenture or the Security
Documents or to inspect the properties, books or records of the Issuer or any
Guarantor.

(d) The Collateral Agent shall not be deemed to have actual knowledge or notice
of the occurrence of any Default or Event of Default, unless the Collateral
Agent shall have received written notice from the Trustee or the Issuer
referring to this Indenture, describing such Default or Event of Default and
stating that such notice is a “notice of default.” The Collateral Agent shall
take such action with respect to such Default or Event of Default as may be
requested by the Trustee in accordance with Article 6 (subject to this
Section 12.07); provided, however, that unless and until the Collateral Agent
has received any such request, the Collateral Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable.

(e) A resignation or removal of the Collateral Agent and appointment of a
successor Collateral Agent shall become effective only upon the successor
Collateral Agent’s acceptance of appointment as provided in this
Section 12.07(e). The Collateral Agent may

 

-129-



--------------------------------------------------------------------------------

resign in writing at any time by so notifying the Issuer, the Trustee and each
trustee, agent or representative of holders of Permitted Additional Pari Passu
Obligations at least 30 days prior to the proposed date of resignation. The
Issuer may remove the Collateral Agent if: (i) the Collateral Agent (x) fails to
meet the requirements for being a Trustee under Section 7.10 (prior to the
discharge or defeasance of this Indenture) and (y) following the discharge or
defeasance of this Indenture, fails to meet the requirements for being the
trustee, agent or representative of holders of any extant Permitted Additional
Pari Passu Obligations; (ii) the Collateral Agent is adjudged a bankrupt or an
insolvent or an order for relief is entered with respect to the Collateral Agent
under any Bankruptcy Law; (iii) a custodian or public officer takes charge of
the Collateral Agent or its property; or (iv) the Collateral Agent becomes
incapable of acting. If the Collateral Agent resigns or is removed or if a
vacancy exists in the office of Collateral Agent for any reason, the Issuer
shall promptly appoint a successor Collateral Agent which complies with the
eligibility requirements contained in this Indenture and each indenture, credit
agreement or other agreements which any Permitted Additional Pari Passu
Obligations (other than Additional Notes) are incurred. If a successor
Collateral Agent does not take office within ten days after the retiring
Collateral Agent resigns or is removed, the retiring or removed Collateral
Agent, the Issuer or the holders of at least 10% in principal amount of the then
outstanding principal amount of (x) the Notes (other than any Additional Notes
except to the extent constituting Permitted Additional Pari Passu Obligations)
and (y) Permitted Additional Pari Passu Obligations (to the extent the trustee,
agent or representative of holders of such Permitted Additional Pari Passu
Obligations executed a joinder to the Security Agreement) may petition any court
of competent jurisdiction, at the expense of the Issuer for the appointment of a
successor Collateral Agent. A successor Collateral Agent shall deliver a written
acceptance of its appointment to the retiring Collateral Agent and to the
Issuer. Thereupon, the resignation or removal of the retiring Collateral Agent
shall become effective, and the successor Collateral Agent shall have all the
rights, powers and the duties of the Collateral Agent under this Indenture and
the Security Documents. The successor Collateral Agent shall mail a notice of
its succession to the Trustee and each trustee, agent or representative of
holders of Permitted Additional Pari Passu Obligations. The retiring Collateral
Agent shall promptly transfer all property held by it as Collateral Agent to the
successor Collateral Agent, provided that all sums owing to the Collateral Agent
hereunder have been paid. Notwithstanding replacement of the Collateral Agent
pursuant to this Section 12.07(e), the Issuer’s obligations under this
Section 12.07 and Section 12.12 shall continue for the benefit of the retiring
Collateral Agent.

(f) Except as otherwise explicitly provided herein or in the Security Documents,
neither the Collateral Agent nor any of its officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any other Person or
to take any other action whatsoever with regard to the Collateral or any part
thereof. The Collateral Agent shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers, and neither the
Collateral Agent nor any of its officers, directors, employees or agents shall
be responsible for any act or failure to act hereunder, except for its own
willful misconduct, gross negligence or bad faith.

(g) The Trustee is authorized and directed in writing by the Holders and the
Holders by acquiring the Notes are deemed to have authorized the Trustee, as
applicable, to (i)

 

-130-



--------------------------------------------------------------------------------

enter into the Security Documents, (ii) bind the Holders on the terms as set
forth in the Security Documents and (iii) perform and observe its obligations
under the Security Documents. The Collateral Agent is authorize and directed by
the Trustee and the Holders and the Holders by acquiring the Notes and deemed to
have authorized the Collateral Agent to (i) enter into the Security Documents,
(ii) bind the Trustee and the Holders on the terms as set forth in the Security
Documents and (iii) perform and observe its obligations under the Security
Documents.

(h) Neither the Collateral Agent nor the Trustee shall have any obligation
whatsoever to assure that the Collateral exists or is owned by the Issuer and
the Guarantors or is cared for, protected or insured or has been encumbered, or
that the Collateral Agent’s Liens have been properly or sufficiently or lawfully
created, perfected, protected, maintained or enforced or are entitled to any
particular priority, or to determine whether all of the Grantor’s property
constituting collateral intended to be subject to the Lien and security interest
of the Security Documents has been properly and completely listed or delivered,
as the case may be, or the genuineness, validity, marketability or sufficiency
thereof or title thereto, or to exercise at all or in any particular manner or
under any duty of care, disclosure or fidelity, or to continue exercising, any
of the rights, authorities and powers granted or available to the Collateral
Agent pursuant to this Indenture or any Security Document, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion given the Collateral Agent’s own interest in
the Collateral, and that neither the Collateral Agent nor the Trustee shall have
any other duty or liability whatsoever as to any of the foregoing.

(i) The Collateral Agent (i) shall not be liable for any action it takes or
omits to take in good faith which it reasonably believes to be authorized or
within its rights or powers, or for any error of judgment made in good faith by
an authorized officer, unless it is proved that the Collateral Agent was
negligent in ascertaining the pertinent facts, (ii) shall not be liable for
interest on any money received by it except as the Collateral Agent may agree in
writing with the Issuer (and money held in trust by the Collateral Agent need
not be segregated from other funds except to the extent required by law), and
(iii) may consult with counsel of its selection and the advice or opinion of
such counsel as to matters of law shall be full and complete authorization and
protection from liability in respect of any action taken, omitted or suffered by
it in good faith and in accordance with the advice or opinion of such counsel.
The grant of permissive rights or powers to the Collateral Agent shall not be
construed to impose duties to act. In no event shall the Collateral Agent be
responsible or liable for special, indirect, punitive or consequential loss or
damage of any kind whatsoever (including, but not limited to, loss of profit)
irrespective of whether the Collateral Agent has been advised of the likelihood
of such loss or damage and regardless of the form of action.

(j) Notwithstanding anything to the contrary in this Indenture (including this
Article 12), in the event of a foreclosure on the Mortgaged Property and/or the
exercise of its remedies under the Security Documents, the Trustee and
Collateral Agent agree that they shall not take any action that results in the
disturbance, extinguishment or termination of any Permitted Liens granted
pursuant to clause 14(B) of the definition thereof. Upon the request of the
Issuer, the Collateral Agent shall enter into (x) in the case of any such
Permitted Lien that is a lease, a subordination non–disturbance and attornment
agreement and (y) in the case of

 

-131-



--------------------------------------------------------------------------------

any such other Permitted Lien, a nondisturbance agreement, consent or such other
agreement which, in each case, confirms that in the event of a foreclosure on
the Mortgaged Property and/or exercise of remedies under the Security Documents,
the Collateral Agent (and its successors and assigns) will not disturb,
extinguish or terminate any such Permitted Liens (or the rights thereunder). Any
request by the Issuer pursuant to the preceding sentence shall be evidenced by a
certificate from an officer of the Issuer which certificate shall certify that
(1) the Permitted Liens in question do not materially adversely affect or impair
(A) the business operations of the Issuer and its Restricted Subsidiaries as a
whole or (B) the validity or priority of the Lien of the Mortgages on the
balance of the Mortgaged Property and (2) the applicable non–disturbance
agreement, consent or other agreement provides that the Permitted Liens in
question are subordinate to the Lien in favor of the Collateral Agent on the
Mortgaged Property.

(k) The Trustee and the Collateral Agent shall be deemed to have exercised
reasonable care in the custody of the Collateral in their possession if the
Collateral is accorded treatment substantially equal to that which it accords
its own property and shall not be liable or responsible for any loss or
diminution in the value of any Collateral, by reason of the act or omission of
any carrier, forwarding agent or other agent or bailee selected by the Trustee
or the Collateral Agent in good faith. Neither the Trustee nor the Collateral
Agent shall be responsible for filing any financing or continuation statements
or recording any documents or instruments in any public office at any time or
times or otherwise perfecting or maintaining the perfection of any security
interest in the Collateral.

Section 12.08 Purchaser Protected.

No purchaser or grantee of any property or rights purporting to be released
shall be bound to ascertain the authority of the Collateral Agent or Trustee to
execute the release or to inquire as to the existence of any conditions herein
prescribed for the exercise of such authority so long as the conditions set
forth in Section 12.04 have been satisfied.

Section 12.09 Authorization of Actions to Be Taken by the Collateral Agent Under
the Security Documents.

The Holders agree that the Collateral Agent shall be entitled to the rights,
privileges, protections immunities, indemnities and benefits provided to the
Collateral Agent by the Security Documents. Furthermore, each holder of a Note,
by accepting such Note, consents to the terms of and authorizes and directs the
Trustee (in each of its capacities) and the Collateral Agent to enter into and
perform the Security Documents in each of its capacities thereunder.

Section 12.10 Authorization of Receipt of Funds by the Trustee Under the
Security Agreement.

The Trustee is authorized to receive any funds for the benefit of Holders
distributed under the Security Documents to the Trustee, to apply such funds as
provided in Section 6.10 hereof.

Section 12.11 Powers Exercisable by Receiver or Collateral Agent.

In case the Collateral shall be in the possession of a receiver or trustee,
lawfully appointed, the powers conferred in this Article 12 upon the Issuer or
any Guarantor, as

 

-132-



--------------------------------------------------------------------------------

applicable, with respect to the release, sale or other disposition of such
property may be exercised by such receiver or trustee, and an instrument signed
by such receiver or trustee shall be deemed the equivalent of any similar
instrument of the Issuer or any Guarantor, as applicable, or of any officer or
officers thereof required by the provisions of this Article 12.

Section 12.12 Compensation and Indemnification.

The Collateral Agent shall be entitled to the compensation and indemnification
set forth in Section 7.07 (with the references to the Trustee therein being
deemed to refer to the Collateral Agent).

ARTICLE 13

APPLICATION OF TRUST MONIES

Section 13.01 Collateral Account.

All Trust Monies received by the Paying Agent or the Collateral Agent shall be
maintained with the Collateral Agent in the Collateral Account. The Collateral
Account shall be established and maintained by the Collateral Agent at the
office of the Collateral Agent or as a deposit account or securities account
subject to a control agreement in favor of the Collateral Agent.

Section 13.02 Withdrawal of Net Proceeds to Fund an Asset Sale Offer.

To the extent that any Trust Monies consist of Net Proceeds received by the
Collateral Agent pursuant to the provisions of Section 4.08 and an Asset Sale
Offer has been made in accordance therewith, such Trust Monies may be withdrawn
by the Issuer and shall be paid by the Trustee to the Paying Agent for
application in accordance with Section 4.08 upon written notice by the Issuer to
the Trustee and upon receipt by the Trustee and the Collateral Agent of an
Officer’s Certificate, dated not more than ten days prior to the date of
purchase, stating:

(a) that no Event of Default shall have occurred and be continuing;

(b) (x) that such Trust Monies constitute Net Proceeds or (y) that pursuant to
and in accordance with Section 4.08, the Issuer has made an Asset Sale Offer and
(z) the amount of Excess Proceeds to be applied to the repurchase of the Notes
and Permitted Additional Pari Passu Obligations pursuant to the Asset Sale
Offer;

(c) the date of purchase; and

(d) that all conditions precedent and covenants herein provided for relating to
such application of Trust Monies have been complied with.

Upon compliance with the foregoing provisions of this Section 13.02, the Paying
Agent shall apply the Trust Monies as directed and specified by the Issuer.

 

-133-



--------------------------------------------------------------------------------

Section 13.03 Withdrawal of Trust Monies for Investment in Replacement Assets.

In the event the Issuer intends to reinvest Net Proceeds of an Asset Sale in
assets in compliance with Section 4.08 (“Replacement Assets”), such Net Proceeds
constituting Trust Monies (the “Released Trust Monies”) may be withdrawn by the
Issuer and shall be paid by the Collateral Agent to the Issuer upon receipt by
the Trustee and the Collateral Agent of a written notice from the Issuer
(i) referring to this Section 13.03, (ii) describing with particularity the
Released Trust Monies, (iii) describing the intended use of the Released Trust
Monies and stating that such use shall comply with Section 4.08 hereof,
(iv) stating that the release of the Released Trust Monies shall not result in a
Event of Default hereunder and (v) stating that all conditions precedent herein
to such release have been complied with. Upon compliance with the foregoing
provisions, the Paying Agent shall apply the Released Trust Monies as directed
and specified by the Issuer.

Section 13.04 Investment of Trust Monies.

(a) So long as no Event of Default shall have occurred and be continuing, all or
any part of any Trust Monies held by (or held in account subject to the sole
control of) the Collateral Agent shall from time to time be invested or
reinvested by the Collateral Agent in any Cash Equivalents pursuant to a written
request by the Issuer in the form of an Officer’s Certificate, which shall
specify the Cash Equivalents in which such Trust Monies shall be invested and
shall certify that such investments constitute Cash Equivalents; and the
Collateral Agent shall sell any such Cash Equivalent only upon receipt of such a
written request by the Issuer specifying the particular Cash Equivalent to be
sold. So long as no Event of Default occurs and is continuing, any interest or
dividends accrued, earned or paid on such Cash Equivalents (in excess of any
accrued interest or dividends paid at the time of purchase) that may be received
by the Collateral Agent shall be forthwith paid to the Issuer. Such Cash
Equivalents shall be held by the Collateral Agent as a part of the Collateral,
subject to the same provisions hereof as the cash used by it to purchase such
Cash Equivalents.

(b) The Trustee and Collateral Agent shall not be liable or responsible
whatsoever for any loss fee, tax, or other charge incurred in connection with
any investment, reinvestment or liquidation of an investment hereunder.

Section 13.05 Use of Trust Monies; Retirement of Notes.

The Paying Agent shall apply Trust Monies not reinvested pursuant to
Section 13.04 hereof, not required to be applied to fund an Asset Sale Offer or
required to be held pending application to the acquisition of Replacement Assets
from time to time to the payment of the principal of, premium, and interest on,
any Notes and any Permitted Additional Pari Passu Obligations by lot or by such
other method as the Registrar shall deem to be fair and appropriate (in such
manner as complies with applicable legal requirements and provided that the
Registrar shall not select Notes or such other Permitted Additional Pari Passu
Obligations for purchase which would result in a Holder with a principal amount
of Notes or such other Permitted Additional Pari Passu Obligations less than the
applicable minimum denomination to the extent practicable), on any redemption
date or the maturity date or to the redemption thereof or the purchase thereof
upon tender or in the open market or at private sale or upon any exchange or in
any one or more of such ways, including, without limitation, pursuant to a
Change of Control Offer or an Asset Sale Offer, as the Issuer shall request in
writing, upon receipt by the Trustee and the Paying Agent of the following:

(a) an Officer’s Certificate, dated not more than ten days prior to the date of
the relevant application, stating:

(1) that no Event of Default exists unless such Event of Default would be cured
thereby; and

 

-134-



--------------------------------------------------------------------------------

(2) that all conditions precedent and covenants herein provided for relating to
such application of Trust Monies have been complied with; and

(b) an Opinion of Counsel stating that all conditions precedent herein provided
for relating to such application of Trust Monies have been complied with. Such
Opinion of Counsel may rely on an Officer’s Certificate of the Issuer.

Upon compliance with the foregoing provisions of this Section 13.05, the Paying
Agent shall apply Trust Monies as directed and specified by the Officer’s
Certificate.

Section 13.06 Disposition of Notes Retired.

All Notes received by the Trustee and for whose purchase Trust Monies are
applied under Section 13.05, if not otherwise cancelled, shall be promptly
delivered to the Registrar for cancellation and destruction in accordance with
the Registrar’s customary procedures.

ARTICLE 14

MISCELLANEOUS

Section 14.01 Intentionally Omitted.

Section 14.02 Notices.

(a) Any notice, direction, request, instruction, document, or communication by
the Issuer, any Guarantor or the Trustee to the others is duly given if in
writing and delivered in Person or by first class mail (registered or certified,
return receipt requested), facsimile transmission electronically in PDF format
or overnight air courier guaranteeing next day delivery, to the others’ address:

If to either Issuer and/or any Guarantor:

TPC Group Inc.

5151 San Felipe, Suite 800

Houston, Texas 77056

Facsimile: (832) 415-0456

Attention: Rishi A. Varma

Email: Rishi.Varma@tpcgrp.com

 

-135-



--------------------------------------------------------------------------------

With a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Facsimile: (212) 455-2502

Attention: Edward P. Tolley III, Esq.

Email: etolley@stblaw.com

If to the Trustee or the Collateral Agent:

Wells Fargo Bank, National Association

150 East 42nd Street

New York, New York 10017

Facsimile: 917-260-1593

Attention: Corporate Trust Services – Administrator for TPC Group, Inc.

The Issuer, any Guarantor or the Trustee, by notice to the others, may designate
additional or different addresses for subsequent notices or communications;
provided, however, that notices to the Trustee shall only be effective upon
actual receipt.

(b) All notices and communications (other than those sent to Holders) will be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, postage
prepaid, if mailed; when receipt acknowledged, if transmitted by facsimile; when
sent, if sent electronically in PDF format and the next Business Day after
timely delivery to the courier, if sent by overnight air courier guaranteeing
next day delivery.

(c) Any notice or communication to a Holder will be mailed by first class mail,
certified or registered, return receipt requested, or by overnight air courier
guaranteeing next day delivery to its address shown on the register kept by the
Registrar. Failure to mail a notice or communication to a Holder or any defect
in it will not affect its sufficiency with respect to other Holders.

(d) If a notice or communication is mailed in the manner provided in this
Section 14.02 within the time prescribed, it is duly given, whether or not the
addressee receives it.

(e) If the Issuer mails a notice or communication to Holders, it will mail a
copy to the Trustee and each Agent at the same time.

(f) In respect of this Indenture, the Trustee and Collateral Agent shall not
have any duty or obligation to verify or confirm that the Person sending
instructions, directions, reports, notices or other communications or
information by electronic transmission is, in fact, a Person authorized to give
such instructions, directions, reports, notices or other communications or
information on behalf of the party purporting to send such electronic
transmission; and neither the Trustee nor the Collateral Agent shall have any
liability for any

 

-136-



--------------------------------------------------------------------------------

losses, liabilities, costs or expenses incurred or sustained by any party as a
result of such reliance upon or compliance with such instructions, directions,
reports, notices or other communications or information. Each other party agrees
to assume all risks arising out of the use of electronic methods to submit
instructions, directions, reports, notices or other communications or
information to the Trustee and the Collateral Agent, including without
limitation the risk of the Trustee and the Collateral Agent acting on
unauthorized instructions, notices, reports or other communications or
information, and the risk of interception and misuse by third parties.

Section 14.03 Communication by Holders with Other Holders.

Holders may communicate pursuant to TIA § 312(b) with other Holders with respect
to their rights under this Indenture or the Notes. The Issuer, the Trustee, the
Agents and anyone else shall have the protection of TIA § 312(c).

Section 14.04 Certificate and Opinion as to Conditions Precedent.

Upon any request or application by the Issuer to the Trustee to take any action
under this Indenture (other than in connection with the Authentication Order,
dated the date hereof, and delivered to the Trustee in connection with the
issuance of the Initial Notes), the Issuer shall furnish to the Trustee:

(1) an Officer’s Certificate in form and substance satisfactory to the Trustee
(which must include the statements set forth in Section 14.05 hereof) stating
that, in the opinion of the signers, all conditions precedent and covenants, if
any, provided for in this Indenture relating to the proposed action have been
satisfied; and

(2) an Opinion of Counsel in form and substance satisfactory to the Trustee
(which must include the statements set forth in Section 14.05 hereof) stating
that, in the opinion of such counsel, all such conditions precedent and
covenants have been satisfied.

Section 14.05 Statements Required in Certificate or Opinion.

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture must include substantially:

(1) a statement that the Person making such certificate or opinion has read such
covenant or condition;

(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(3) a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
satisfied; and

 

-137-



--------------------------------------------------------------------------------

(4) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.

Section 14.06 Rules by Trustee and Agents.

The Trustee may make reasonable rules for action by or at a meeting of Holders.
The Agents may make reasonable rules and set reasonable requirements for its
functions.

Section 14.07 No Personal Liability of Directors, Officers, Employees and
Stockholders.

To the extent permitted by law, no past, present or future director, manager,
officer, employee, incorporator, stockholder or member of the Issuer, any parent
of the Issuer or any Subsidiary, as such, will have any liability for any
obligations of the Issuer or the Guarantors under the Notes, this Indenture, the
Note Guarantees or for any claim based on, in respect of, or by reason of, such
obligations or their creation. Each Holder by accepting a Note waives and
releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes.

Section 14.08 Governing Law.

(a) THIS INDENTURE, THE NOTES, AND THE NOTE GUARANTEES SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(b) Each party hereto irrevocably and unconditionally submits to the
jurisdiction of the Supreme Court of the State of New York sitting in the
Borough of Manhattan, New York County and of the United States District Court of
the Southern District of New York sitting in the Borough of Manhattan, and any
appellate court from any jurisdiction thereof, in any action or proceeding
arising out of or relating to this Indenture, the Notes or the Note Guarantees,
or for recognition or enforcement of any judgment, and each of the parties
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State or, to the extent permitted by law, in such Federal court. Each party
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Indenture shall affect any
right that any party hereto or any Secured Party may otherwise have to bring any
action or proceeding relating to this Indenture against any party hereto or its
properties in the courts of any jurisdiction.

(c) Each party hereto irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Indenture in any court referred to in
Section 14.08(b) hereto. Each party hereto irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 14.02 hereof, such service to be effective upon
receipt. Nothing in this Indenture will affect the right of any party hereto or
any Secured Party to serve process in any other manner permitted by law.

 

-138-



--------------------------------------------------------------------------------

Section 14.09 Successors.

All agreements of the Issuer in this Indenture and the Notes will bind its
successors. All agreements of the Trustee in this Indenture will bind its
successors. All agreements of each Guarantor in this Indenture will bind its
successors, except as otherwise provided in Section 10.04.

Section 14.10 Severability.

In case any provision in this Indenture or in the Notes is invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions will not in any way be affected or impaired thereby.

Section 14.11 Counterpart Originals.

The parties may sign any number of copies of this Indenture. Each signed copy
will be an original, but all of them together represent the same agreement. The
exchange of copies of this Indenture and of signature pages by facsimile or PDF
transmission shall constitute effective execution and delivery of this Indenture
as to the parties hereto and may be used in lieu of the original Indenture for
all purposes. Signatures of the parties hereto transmitted by facsimile or PDF
shall be deemed to be their original signatures for all purposes.

Section 14.12 Table of Contents, Headings, etc.

The Table of Contents, Cross–Reference Table and Headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only,
are not to be considered a part of this Indenture and will in no way modify or
restrict any of the terms or provisions hereof.

Section 14.13 Waiver of Immunity

To the extent that any of the Issuer or the Guarantors has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether through service of notice, attachment prior to judgment, attachment in
aid of execution or execution, on the ground of sovereignty or otherwise) with
respect to itself or its property, it hereby irrevocably waives, to the fullest
extent permitted by applicable law, such immunity in respect of its obligations
under this Indenture, Note and/or Note Guarantees.

Section 14.14 Waiver of Jury Trial

ALL PARTIES HERETO HEREBY IRREVOCABLY WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES, THE NOTE
GUARANTEES, THE SECURITY DOCUMENTS, THE INTERCREDITOR AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

-139-



--------------------------------------------------------------------------------

Section 14.15 U.S.A. Patriot Act

The parties hereto acknowledge that in accordance with Section 326 of the U.S.A.
Patriot Act, the Trustee, like all financial institutions and in order to help
fight the funding of terrorism and money laundering, is required to obtain,
verify, and record information that identifies each person or legal entity that
establishes a relationship or opens an account with the Trustee. The parties to
this Indenture agree that they will provide the Trustee with such information as
it may request in order for the Trustee to satisfy the requirements of the
U.S.A. Patriot Act.

[Signatures on following page]

 

-140-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed and attested, all as of the date first above written.

 

TPC GROUP INC. By:  

/s/ Miguel A. Desdin

Name:   Miguel A. Desdin Title:   Senior Vice President and Chief Financial
Officer TPC GROUP LLC By:  

/s/ Rishi A. Varma

Name:   Rishi A. Varma Title:   Vice President, General Counsel and Secretary TP
CAPITAL CORPORATION By:  

/s/ Rishi A. Varma

Name:   Rishi A. Varma Title:   Vice President, General Counsel and Secretary
TEXAS BUTYLENE CHEMICAL CORPORATION By:  

/s/ Rishi A. Varma

Name:   Rishi A. Varma Title:   Vice President, General Counsel and Secretary
TEXAS OLEFINS DOMESTIC-INTERNATIONAL SALES CORPORATION By:  

/s/ Rishi A. Varma

Name:   Rishi A. Varma Title:   Vice President, General Counsel and Secretary
PORT NECHES FUELS, LLC By:  

/s/ Rishi A. Varma

Name:   Rishi A. Varma Title:   Vice President, General Counsel and Secretary

[Indenture]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee By:  

/s/ Martin G. Reed

Name:   Martin G. Reed Title:   Vice President WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Collateral Agent By:  

/s/ Martin G. Reed

Name:   Martin G. Reed Title:   Vice President

[Indenture]



--------------------------------------------------------------------------------

EXHIBIT A1

[Face of 144A Global Note]

[Insert the Global Note Legend, if applicable pursuant to the provisions of the
Indenture]

[Insert the Private Placement Legend, if applicable pursuant to the provisions
of the Indenture]

 

 

CUSIP/ISIN 89236Y AA2/ US89236YAA29

8.750% Senior Secured Note due 2020

 

No.        

    $            

TPC Group Inc.

5151 San Felipe, Suite 800

Houston, Texas 77056

promise to pay to CEDE & CO. or registered assigns,

the principal sum of              DOLLARS on December 15, 2020.

Interest Payment Dates: June 15 and December 15

Record Dates: June 1 and December 1

Dated: December 20, 2012

 

A1-1



--------------------------------------------------------------------------------

TPC GROUP INC.

By:

 

 

Name:

 

Title:

 

 

This is one of the Notes referred to

in the within–mentioned Indenture:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee

By:  

 

  Authorized Signatory

 

A1-2



--------------------------------------------------------------------------------

[Back of 144A Global Note]

8.75% Senior Secured Notes due 2020

Capitalized terms used herein have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

(1) INTEREST. TPC Group Inc., a Delaware corporation (the “Issuer”), promises to
pay interest on the principal amount of this Note at 8.75% per annum from
December 20, 2012 until maturity. The Issuer will pay interest semi–annually in
arrears on June 15 and December 15 of each year, or if any such day is not a
Business Day, on the next succeeding Business Day (each, an “Interest Payment
Date”). Interest on the Notes will accrue from the most recent date to which
interest has been paid or, if no interest has been paid, from December 20, 2012
until the principal hereof is due. The first Interest Payment Date shall be
June 15, 2013. The Issuer will pay interest on overdue principal at the rate
borne by the Notes, and it shall pay interest on overdue installments of
interest at the same rate to the extent lawful. Interest will be computed on the
basis of a 360–day year of twelve 30–day months.

(2) METHOD OF PAYMENT. The Issuer will pay interest on the Notes (except
defaulted interest) to the Persons who are registered Holders at the close of
business on the June 1 or December 1 immediately preceding the Interest Payment
Date (whether or not a Business Day), even if such Notes are canceled after such
record date and on or before such Interest Payment Date, except as provided in
Section 2.12 of the Indenture with respect to defaulted interest. Payments in
respect of Notes represented by Global Notes (including principal, premium, if
any, and interest) shall be made by wire transfer of immediately available funds
to the accounts specified by The Depository Trust Company or any successor
depositary. The Issuer will make all payments in respect of a Definitive Note
(including principal, premium, if any, and interest), at the office of each
Paying Agent, except that, at the option of the Issuer, payment of interest may
be made by mailing a check to the registered address of each Holder thereof;
provided, however, that payments on the Notes may also be made in the case of a
Holder of at least $1,000,000 aggregate principal amount of Notes, by wire
transfer to a U.S. dollar account maintained by the payee with a bank in the
United States if such Holder elects payment by wire transfer by giving written
notice to the Trustee or a Paying Agent to such effect designating such account
no later than 30 days immediately preceding the relevant due date for payment
(or such other date as the Trustee may accept in its discretion). Such payment
will be in such coin or currency of the United States of America as at the time
of payment is legal tender for payment of public and private debts.

(3) PAYING AGENT AND REGISTRAR. Initially, Wells Fargo Bank, National
Association, the Trustee under the Indenture, will act as Paying Agent and
Registrar. The Issuer may change any Paying Agent or Registrar without notice to
any Holder. The Issuer or any of the Issuer’s Subsidiaries may act in any such
capacity.

(4) INDENTURE. The Issuer issued the Notes under an Indenture dated as of
December 20, 2012 (the “Indenture”) among the Issuer, the Guarantors and the
Trustee. The terms of the Notes include those stated in the Indenture. Terms
defined in the Indenture and not defined herein have the meanings ascribed
thereto in the Indenture. The Notes are subject to all the terms and provisions
of the Indenture, and Holders are referred to the Indenture for a statement of
such terms. To the extent any provision of this Note conflicts with the express
provisions of the Indenture, the provisions of the Indenture shall govern and be
controlling.

 

A1-3



--------------------------------------------------------------------------------

The Notes are senior secured obligations of the Issuer. This Note is one of the
Notes referred to in the Indenture. The Notes include the Initial Notes and any
Additional Notes. The Initial Notes and any Additional Notes are treated as a
single class of securities under the Indenture. The Indenture imposes certain
limitations on the ability of the Issuer and its Restricted Subsidiaries to,
among other things, make certain Investments and other Restricted Payments, pay
dividends and other distributions, incur Indebtedness, enter into consensual
restrictions upon the payment of certain dividends and distributions by such
Restricted Subsidiaries, issue or sell shares of capital stock of the Issuer and
such Restricted Subsidiaries, enter into or permit certain transactions with
Affiliates, create or incur Liens and make asset sales. The Indenture also
imposes limitations on the ability of the Issuer and each Guarantor to
consolidate or merge with or into any other Person or convey, transfer or lease
all or substantially all of its property.

To guarantee the due and punctual payment of the principal and interest on the
Notes and all other amounts payable by the Issuer under the Indenture, the Notes
and the Security Documents when and as the same shall be due and payable,
whether at maturity, by acceleration or otherwise, according to the terms of the
Notes and the Indenture, the Guarantors have, jointly and severally,
unconditionally guaranteed the Obligations of the Issuer under the Notes on a
senior secured basis pursuant to the terms of the Indenture.

The Notes shall be secured by Liens and security interests, subject to Permitted
Liens, in the Collateral on the terms and conditions set forth in the Indenture,
the Intercreditor Agreement and the other Security Documents. The Collateral
Agent holds the Collateral in trust for the benefit of the Holders of the Note
Obligations and the Trustee and the Holders, in each case pursuant to the
Security Documents. The Collateral will also secure obligations under Permitted
Additional Pari Passu Obligations and Indebtedness and other Obligations
permitted under the Indenture to be secured.

Each Holder by accepting this Note consents and agrees to the terms of the
Intercreditor Agreement and the other Security Documents as the same may be in
effect or may be amended from time to time in accordance with their terms and
the Indenture authorizes and directs the Collateral Agent and the Trustee, as
applicable, to enter into the Intercreditor Agreement and the other Security
Documents and to perform its obligations and exercise its rights thereunder in
accordance therewith.

(5) OPTIONAL REDEMPTION.

(a) At any time prior to December 15, 2015, the Issuer may on any one or more
occasions redeem up to 35% of the aggregate principal amount of Notes issued
under the Indenture at a redemption price of 108.750% of the principal amount
thereof, plus accrued and unpaid interest to, but not including, the redemption
date (subject to the right of Holders on the relevant record date to receive
interest due on the relevant interest payment date), with the net cash proceeds
of one or more Equity Offerings; provided that:

(1) at least 50% of the aggregate principal amount of Notes issued under the
Indenture (excluding Notes held by the Issuer and its Subsidiaries, including
the Issuer) remains outstanding immediately after the occurrence of such
redemption (unless all of such Notes are redeemed); and

 

A1-4



--------------------------------------------------------------------------------

(2) the redemption occurs within 180 days of the date of the closing of such
Equity Offering.

(b) On or after December 15, 2016, the Issuer may redeem all or a part of the
Notes at the redemption prices (expressed as percentages of principal amount)
set forth below plus accrued and unpaid interest on the Notes redeemed to, but
not including, the applicable redemption date, if redeemed during the 12–month
period beginning on December 15 of the years indicated below, subject to the
rights of Holders on the relevant record date to receive interest due on the
relevant interest payment date:

 

Year

   Percentage  

2016

     104.375 % 

2017

     102.188 % 

2018 and thereafter

     100.000 % 

Unless the Issuer defaults in the payment of the redemption price, interest will
cease to accrue on the Notes or portions thereof called for redemption on the
applicable redemption date.

(c) During any 12–month period commencing on the date that is one year after the
Issue Date until December 15, 2016, the Issuer will be entitled at its option to
redeem up to 10% of the aggregate principal amount of the Notes issued under the
Indenture at a redemption price equal to 103.000% of the aggregate principal
amount thereof, plus accrued and unpaid interest, if any, on the Notes to be
redeemed to, but not including, the redemption date (subject to the right of
Holders of record on the relevant record date to receive interest due on the
relevant interest payment date).

(d) The Notes will be subject to redemption as a whole, but not in part, at the
option of the Issuer at any time, at 100% of the principal amount, plus accrued
and unpaid interest on the Notes to be redeemed to, but not including, the
redemption date (subject to the right of Holders on the relevant record date to
receive interest due on the relevant Interest Payment Date).

(e) At any time prior to December 15, 2016, the Issuer may also redeem all or a
part of the Notes, at a redemption price equal to 100% of the aggregate
principal amount hereof plus the Applicable Premium as of, and accrued and
unpaid interest to, but not including, the date of redemption, subject to the
rights of Holders on the relevant record date to receive interest due on the
relevant interest payment date.

(6) MANDATORY REDEMPTION.

The Issuer is not required to make mandatory redemption or sinking fund payments
with respect to the Notes.

 

A1-5



--------------------------------------------------------------------------------

(7) NOTICE OF REDEMPTION. Notice of redemption will be mailed at least 30 days
but not more than 60 days before the redemption date to each Holder whose Notes
are to be redeemed at its registered address, except that redemption notices may
be mailed more than 60 days prior to a redemption date if the notice is issued
in connection with a defeasance of the Notes or a satisfaction or discharge of
the Indenture. Notes in denominations larger than $2,000 may be redeemed in part
but only in whole multiples of $1,000 in excess of $2,000.

(8) REPURCHASE AT THE OPTION OF HOLDER.

(a) If there is a Change of Control, the Issuer will make an offer (a “Change of
Control Offer”) to each Holder to repurchase all or any part (equal to $2,000 or
an integral multiple of $1,000 in excess of $2,000) of that Holder’s Notes at a
purchase price in cash equal to 101% of the aggregate principal amount of Notes
repurchased plus accrued and unpaid interest on the Notes repurchased to, but
not including, the date of purchase, subject to the rights of Holders on the
relevant record date to receive interest due on the relevant interest payment
date. Within 30 days following any Change of Control, the Issuer will mail a
notice to each Holder setting forth the procedures governing the Change of
Control Offer as required by the Indenture.

(b) If the Issuer or a Restricted Subsidiary of the Issuer consummates any Asset
Sales, within ten Business Days of each date on which the aggregate amount of
Excess Proceeds exceeds $25.0 million, the Issuer will commence an offer to all
Holders and (x) in the case of Net Proceeds from Notes Priority Collateral, to
the holders of any other Permitted Additional Pari Passu Obligations containing
provisions similar to those set forth in this Indenture with respect to offers
to purchase or redeem with the proceeds of sales of assets or (y) in the case of
any other Net Proceeds, to all holders of other Pari Passu Payment Lien
Obligations containing provisions similar to those set forth in the Indenture
with respect to offers to purchase or redeem with the proceeds of sales of
assets (an “Asset Sale Offer”) pursuant to Section 4.08 of the Indenture to
purchase the maximum principal amount of Notes and Permitted Additional Pari
Passu Obligations or other Pari Passu Payment Lien Obligations, as appropriate,
that may be purchased out of the Excess Proceeds at an offer price in cash in an
amount equal to 100% of the principal amount thereof plus accrued and unpaid
interest thereon to, but excluding, the date of purchase, in accordance with the
procedures set forth in the Indenture. To the extent that any Excess Proceeds
remain after the consummation of an Asset Sale Offer, the Issuer or any
Restricted Subsidiary of the Issuer may use those Excess Proceeds for any
purpose not otherwise prohibited by the Indenture. If the aggregate principal
amount of Notes and Permitted Additional Pari Passu Obligations or other Pari
Passu Payment Lien Obligations, as appropriate, tendered into such Asset Sale
Offer exceeds the amount of Excess Proceeds, the Trustee shall select the Notes
to be purchased on a pro rata basis. Holders that are the subject of an offer to
purchase will receive an Asset Sale Offer from the Issuer prior to any related
purchase date and may elect to have such Notes purchased by completing the form
entitled “Option of Holder to Elect Purchase” attached to the Notes.

(9) DENOMINATIONS, TRANSFER, EXCHANGE. The Notes are in registered form without
coupons in denominations of $2,000 and integral multiples of $1,000 in excess of
$2,000. The transfer of Notes may be registered and Notes may be exchanged as
provided in the Indenture. The Registrar and the Trustee may require a Holder,
among other things, to furnish appropriate endorsements and transfer documents
and the Issuer may require a Holder to pay any

 

A1-6



--------------------------------------------------------------------------------

taxes and fees required by law or permitted by the Indenture. The Issuer need
not exchange or register the transfer of any Note or portion of a Note selected
for redemption, except for the unredeemed portion of any Note being redeemed in
part. Also, the Issuer need not exchange or register the transfer of any Notes
for a period of 15 days before a selection of Notes to be redeemed or during the
period between a record date and the corresponding Interest Payment Date.

(10) PERSONS DEEMED OWNERS. The registered Holder may be treated as its owner
for all purposes.

(11) AMENDMENT, SUPPLEMENT AND WAIVER. The provisions governing amendment,
supplement and waiver of any provision of the Indenture, the Notes or the Note
Guarantees are set forth in Article 9 of the Indenture.

(12) DEFAULTS AND REMEDIES. The Events of Default relating to the Notes are
defined in Section 6.01 of the Indenture.

(13) DISCHARGE AND DEFEASANCE. Subject to certain conditions, the Issuer at any
time may terminate some or all of its obligations under the Notes, the Note
Guarantees and the Indenture if the Issuer deposits with the Trustee money or
Government Securities for the payment of principal of and interest on the Notes
to redemption or maturity, as the case may be.

(14) TRUSTEE DEALINGS WITH ISSUER. The Trustee, in its individual or any other
capacity, may make loans to, accept deposits from, and perform services for the
Issuer or its Affiliates, and may otherwise deal with the Issuer or its
Affiliates, as if it were not the Trustee.

(15) NO RECOURSE AGAINST OTHERS. A director, manager, officer, employee,
incorporator, member or stockholder of the Issuer or any of the Guarantors, as
such, will not have any liability for any obligations of the Issuer or the
Guarantors under the Notes, the Note Guarantees or the Indenture or for any
claim based on, in respect of, or by reason of, such obligations or their
creation. Each Holder by accepting a Note waives and releases all such
liability. The waiver and release are part of the consideration for the issuance
of the Notes.

(16) AUTHENTICATION. This Note will not be valid until authenticated by the
manual signature of the Trustee or an authenticating agent.

(17) ABBREVIATIONS. Customary abbreviations may be used in the name of a Holder
or an assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by
the entireties), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to Minors
Act).

(18) CUSIP NUMBERS. Pursuant to a recommendation promulgated by the Committee on
Uniform Security Identification Procedures, the Issuer has caused CUSIP numbers
to be printed on the Notes, and CUSIP numbers may be used in notices of
redemption as a convenience to Holders. No representation is made as to the
accuracy of such numbers either as printed on the Notes or as contained in any
notice of redemption, and reliance may be placed only on the other
identification numbers placed thereon.

 

A1-7



--------------------------------------------------------------------------------

(19) GOVERNING LAW. THE INDENTURE, THIS NOTE AND THE NOTE GUARANTEES SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

A1-8



--------------------------------------------------------------------------------

The Issuer will furnish to any Holder upon written request and without charge a
copy of the Indenture. Requests may be made to:

TPC Group Inc.

5151 San Felipe, Suite 800

Houston, Texas 77056

 

A1-9



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Note, fill in the form below:

(I) or (we) assign and transfer this Note to:

                                                                
                                     

(Insert assignee’s legal name)

 

 

(Insert assignee’s soc. sec. or tax I.D. no.)

 

 

 

 

 

 

 

 

(Print or type assignee’s name, address and zip code)

and irrevocably

appoint                                
                                         
                                                                         

to transfer this Note on the books of the Issuer. The agent may substitute
another to act for him.

Date:

 

Your Signature:  

 

  (Sign exactly as your name appears on the face of this Note)

 

Signature Guarantee*:                                                      

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

A1-10



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Note purchased by the Issuer pursuant to
Section 4.08 or 4.12 of the Indenture, check the appropriate box below:

 

¨  Section 4.08

  

¨  Section 4.12

If you want to elect to have only part of the Note purchased by the Issuer
pursuant to Section 4.08 or Section 4.12 of the Indenture, state the amount you
elect to have purchased:

$        

Date:

 

Your Signature:

 

 

(Sign exactly as your name appears on the face of this Note)

 

Tax Identification No.:  

 

Signature Guarantee*:                             

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

A1-11



--------------------------------------------------------------------------------

SCHEDULE OF TRANSFERS AND EXCHANGES OF INTERESTS IN THE 144A GLOBAL NOTE*

The following exchanges of a part of this 144A Global Note for an interest in
another Global Note or for a Definitive Note, or exchanges of a part of another
Global Note or Definitive Note for an interest in this 144A Global Note, have
been made:

 

Date of Transfer or Exchange

   Amount of
decrease in
Principal
Amount of this
Global Note    Amount of
increase in
Principal
Amount of this
Global Note    Principal Amount
of this Global
Note following
such decrease (or
increase)    Signature of
authorized
signatory of
Trustee or
Custodian                                                

 

* This schedule should be included only if the Note is issued in global form

 

A1-12



--------------------------------------------------------------------------------

EXHIBIT A2

[Face of Regulation S Global Note]

[Insert the Global Note Legend]

[Insert the Private Placement Legend]

 

 

CUSIP/ISIN U8925W AA9/USU8925WAA90

8.75% Senior Secured Note due 2020

 

No.             $            

TPC Group Inc.

5151 San Felipe, Suite 800

Houston, Texas 77056

promise to pay to CEDE & CO. or registered assigns,

the principal sum of          DOLLARS on December 15, 2020.

Interest Payment Dates: June 15 and December 15

Record Dates: June 1 and December 1

Dated: December 20, 2012

 

A2-1



--------------------------------------------------------------------------------

TPC GROUP INC. By:  

 

Name:   Title:  

 

This is one of the Notes referred to

in the within mentioned Indenture:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee By:  

 

  Authorized Signatory

 

A2-2



--------------------------------------------------------------------------------

[Back of Regulation S Global Note]

8.75% Senior Secured Note due 2020

Capitalized terms used herein have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

(1) INTEREST. TPC Group Inc., a Delaware corporation (the “Issuer”), promises to
pay interest on the principal amount of this Note at 8.75% per annum from
December 20, 2012 until maturity. The Issuer will pay interest semi–annually in
arrears on June 15 and December 15 of each year, or if any such day is not a
Business Day, on the next succeeding Business Day (each, an “Interest Payment
Date”). Interest on the Notes will accrue from the most recent date to which
interest has been paid or, if no interest has been paid, from December 20, 2012
until the principal hereof is due. The first Interest Payment Date shall be
June 15, 2013. The Issuer will pay interest on overdue principal at the rate
borne by the Notes, and it shall pay interest on overdue installments of
interest at the same rate to the extent lawful. Interest will be computed on the
basis of a 360–day year of twelve 30–day months.

(2) METHOD OF PAYMENT. The Issuer will pay interest on the Notes (except
defaulted interest) to the Persons who are registered Holders at the close of
business on the June 1 or December 1 immediately preceding the Interest Payment
Date (whether or not a Business Day), even if such Notes are canceled after such
record date and on or before such Interest Payment Date, except as provided in
Section 2.12 of the Indenture with respect to defaulted interest. Payments in
respect of Notes represented by Global Notes (including principal, premium, if
any, and interest) shall be made by wire transfer of immediately available funds
to the accounts specified by The Depository Trust Company or any successor
depositary. The Issuer will make all payments in respect of a Definitive Note
(including principal, premium, if any, and interest), at the office of each
Paying Agent, except that, at the option of the Issuer, payment of interest may
be made by mailing a check to the registered address of each Holder thereof;
provided, however, that payments on the Notes may also be made in the case of a
Holder of at least $1,000,000 aggregate principal amount of Notes, by wire
transfer to a U.S. dollar account maintained by the payee with a bank in the
United States if such Holder elects payment by wire transfer by giving written
notice to the Trustee or a Paying Agent to such effect designating such account
no later than 30 days immediately preceding the relevant due date for payment
(or such other date as the Trustee may accept in its discretion). Such payment
will be in such coin or currency of the United States of America as at the time
of payment is legal tender for payment of public and private debts.

(3) PAYING AGENT AND REGISTRAR. Initially, Wells Fargo Bank, National
Association, the Trustee under the Indenture, will act as Paying Agent and
Registrar. The Issuer may change any Paying Agent or Registrar without notice to
any Holder. The Issuer or any of the Issuer’s Subsidiaries may act in any such
capacity.

(4) INDENTURE. The Issuer issued the Notes under an Indenture dated as of
December 20, 2012 (the “Indenture”) among the Issuer, the Guarantors and the
Trustee. The terms of the Notes include those stated in the Indenture. Terms
defined in the Indenture and not defined herein have the meanings ascribed
thereto in the Indenture. The Notes are subject to all the terms and provisions
of the Indenture, and Holders are referred to the Indenture for a statement of
such terms. To the extent any provision of this Note conflicts with the express
provisions of the Indenture, the provisions of the Indenture shall govern and be
controlling.

 

A2-3



--------------------------------------------------------------------------------

The Notes are senior secured obligations of the Issuer. This Note is one of the
Notes referred to in the Indenture. The Notes include the Initial Notes and any
Additional Notes. The Initial Notes and any Additional Notes are treated as a
single class of securities under the Indenture. The Indenture imposes certain
limitations on the ability of the Issuer and its Restricted Subsidiaries to,
among other things, make certain Investments and other Restricted Payments, pay
dividends and other distributions, incur Indebtedness, enter into consensual
restrictions upon the payment of certain dividends and distributions by such
Restricted Subsidiaries, issue or sell shares of capital stock of the Issuer and
such Restricted Subsidiaries, enter into or permit certain transactions with
Affiliates, create or incur Liens and make asset sales. The Indenture also
imposes limitations on the ability of the Issuer and each Guarantor to
consolidate or merge with or into any other Person or convey, transfer or lease
all or substantially all of its property.

To guarantee the due and punctual payment of the principal and interest on the
Notes and all other amounts payable by the Issuer under the Indenture, the Notes
and the Security Documents when and as the same shall be due and payable,
whether at maturity, by acceleration or otherwise, according to the terms of the
Notes and the Indenture, the Guarantors have, jointly and severally,
unconditionally guaranteed the Obligations of the Issuer under the Notes on a
senior secured basis pursuant to the terms of the Indenture.

The Notes shall be secured by Liens and security interests, subject to Permitted
Liens, in the Collateral on the terms and conditions set forth in the Indenture,
the Intercreditor Agreement and the other Security Documents. The Collateral
Agent holds the Collateral in trust for the benefit of the Holders of the Note
Obligations and the Trustee and the Holders, in each case pursuant to the
Security Documents. The Collateral will also secure obligations under Permitted
Additional Pari Passu Obligations and Indebtedness and other Obligations
permitted under the Indenture to be secured.

Each Holder by accepting this Note consents and agrees to the terms of the
Intercreditor Agreement and the other Security Documents as the same may be in
effect or may be amended from time to time in accordance with their terms and
the Indenture authorizes and directs the Collateral Agent and the Trustee, as
applicable, to enter into the Intercreditor Agreement and the other Security
Documents and to perform its obligations and exercise its rights thereunder in
accordance therewith.

(5) OPTIONAL REDEMPTION.

(a) At any time prior to December 15, 2015, the Issuer may on any one or more
occasions redeem up to 35% of the aggregate principal amount of Notes issued
under the Indenture at a redemption price of 108.750% of the principal amount
thereof, plus accrued and unpaid interest to, but not including, the redemption
date (subject to the right of Holders on the relevant record date to receive
interest due on the relevant interest payment date), with the net cash proceeds
of one or more Equity Offerings; provided that:

(1) at least 50% of the aggregate principal amount of Notes issued under the
Indenture (excluding Notes held by the Issuer and its Subsidiaries, including
the Issuer) remains outstanding immediately after the occurrence of such
redemption (unless all of such Notes are redeemed); and

 

A2-4



--------------------------------------------------------------------------------

(2) the redemption occurs within 180 days of the date of the closing of such
Equity Offering.

(b) On or after December 15, 2016, the Issuer may redeem all or a part of the
Notes at the redemption prices (expressed as percentages of principal amount)
set forth below plus accrued and unpaid interest on the Notes redeemed to, but
not including, the applicable redemption date, if redeemed during the 12–month
period beginning on December 15 of the years indicated below, subject to the
rights of Holders on the relevant record date to receive interest due on the
relevant interest payment date:

 

Year

   Percentage  

2016

     104.375 % 

2017

     102.188 % 

2018 and thereafter

     100.000 % 

Unless the Issuer defaults in the payment of the redemption price, interest will
cease to accrue on the Notes or portions thereof called for redemption on the
applicable redemption date.

(c) During any 12–month period commencing on the date that is one year after the
Issue Date until December 15, 2016, the Issuer will be entitled at its option to
redeem up to 10% of the aggregate principal amount of the Notes issued under the
Indenture at a redemption price equal to 103.000% of the aggregate principal
amount thereof, plus accrued and unpaid interest, if any, on the Notes to be
redeemed to, but not including, the redemption date (subject to the right of
Holders of record on the relevant record date to receive interest due on the
relevant interest payment date).

(d) The Notes will be subject to redemption as a whole, but not in part, at the
option of the Issuer at any time, at 100% of the principal amount, plus accrued
and unpaid interest on the Notes to be redeemed to, but not including, the
redemption date (subject to the right of Holders on the relevant record date to
receive interest due on the relevant Interest Payment Date).

(e) At any time prior to December 15, 2016, the Issuer may also redeem all or a
part of the Notes, at a redemption price equal to 100% of the aggregate
principal amount hereof plus the Applicable Premium as of, and accrued and
unpaid interest to, but not including, the date of redemption, subject to the
rights of Holders on the relevant record date to receive interest due on the
relevant interest payment date.

(6) MANDATORY REDEMPTION.

The Issuer is not required to make mandatory redemption or sinking fund payments
with respect to the Notes.

 

A2-5



--------------------------------------------------------------------------------

(7) NOTICE OF REDEMPTION. Notice of redemption will be mailed at least 30 days
but not more than 60 days before the redemption date to each Holder whose Notes
are to be redeemed at its registered address, except that redemption notices may
be mailed more than 60 days prior to a redemption date if the notice is issued
in connection with a defeasance of the Notes or a satisfaction or discharge of
the Indenture. Notes in denominations larger than $2,000 may be redeemed in part
but only in whole multiples of $1,000 in excess of $2,000.

(8) REPURCHASE AT THE OPTION OF HOLDER.

(a) If there is a Change of Control, the Issuer will make an offer (a “Change of
Control Offer”) to each Holder to repurchase all or any part (equal to $2,000 or
an integral multiple of $1,000 in excess of $2,000) of that Holder’s Notes at a
purchase price in cash equal to 101% of the aggregate principal amount of Notes
repurchased plus accrued and unpaid interest on the Notes repurchased to, but
not including, the date of purchase, subject to the rights of Holders on the
relevant record date to receive interest due on the relevant interest payment
date. Within 30 days following any Change of Control, the Issuer will mail a
notice to each Holder setting forth the procedures governing the Change of
Control Offer as required by the Indenture.

(b) If the Issuer or a Restricted Subsidiary of the Issuer consummates any Asset
Sales, within ten Business Days of each date on which the aggregate amount of
Excess Proceeds exceeds $25.0 million, the Issuer will commence an offer to all
Holders and (x) in the case of Net Proceeds from Notes Priority Collateral, to
the holders of any other Permitted Additional Pari Passu Obligations containing
provisions similar to those set forth in this Indenture with respect to offers
to purchase or redeem with the proceeds of sales of assets or (y) in the case of
any other Net Proceeds, to all holders of other Pari Passu Payment Lien
Obligations containing provisions similar to those set forth in the Indenture
with respect to offers to purchase or redeem with the proceeds of sales of
assets (an “Asset Sale Offer”) pursuant to Section 4.08 of the Indenture to
purchase the maximum principal amount of Notes and Permitted Additional Pari
Passu Obligations or other Pari Passu Payment Lien Obligations, as appropriate,
that may be purchased out of the Excess Proceeds at an offer price in cash in an
amount equal to 100% of the principal amount thereof plus accrued and unpaid
interest thereon to, but excluding, the date of purchase, in accordance with the
procedures set forth in the Indenture. To the extent that any Excess Proceeds
remain after the consummation of an Asset Sale Offer, the Issuer or any
Restricted Subsidiary of the Issuer may use those Excess Proceeds for any
purpose not otherwise prohibited by the Indenture. If the aggregate principal
amount of Notes and Permitted Additional Pari Passu Obligations or other Pari
Passu Payment Lien Obligations, as appropriate, tendered into such Asset Sale
Offer exceeds the amount of Excess Proceeds, the Trustee shall select the Notes
to be purchased on a pro rata basis. Holders that are the subject of an offer to
purchase will receive an Asset Sale Offer from the Issuer prior to any related
purchase date and may elect to have such Notes purchased by completing the form
entitled “Option of Holder to Elect Purchase” attached to the Notes.

(9) DENOMINATIONS, TRANSFER, EXCHANGE. The Notes are in registered form without
coupons in denominations of $2,000 and integral multiples of $1,000 in excess of
$2,000. The transfer of Notes may be registered and Notes may be exchanged as
provided in the Indenture. The Registrar and the Trustee may require a Holder,
among other things, to furnish appropriate endorsements and transfer documents
and the Issuer may require a Holder to pay any

 

A2-6



--------------------------------------------------------------------------------

taxes and fees required by law or permitted by the Indenture. The Issuer need
not exchange or register the transfer of any Note or portion of a Note selected
for redemption, except for the unredeemed portion of any Note being redeemed in
part. Also, the Issuer need not exchange or register the transfer of any Notes
for a period of 15 days before a selection of Notes to be redeemed or during the
period between a record date and the corresponding Interest Payment Date.

(10) PERSONS DEEMED OWNERS. The registered Holder may be treated as its owner
for all purposes.

(11) AMENDMENT, SUPPLEMENT AND WAIVER. The provisions governing amendment,
supplement and waiver of any provision of the Indenture, the Notes or the Note
Guarantees are set forth in Article 9 of the Indenture.

(12) DEFAULTS AND REMEDIES. The Events of Default relating to the Notes are
defined in Section 6.01 of the Indenture.

(13) DISCHARGE AND DEFEASANCE. Subject to certain conditions, the Issuer at any
time may terminate some or all of its obligations under the Notes, the Note
Guarantees and the Indenture if the Issuer deposits with the Trustee money or
Government Securities for the payment of principal of and interest on the Notes
to redemption or maturity, as the case may be.

(14) TRUSTEE DEALINGS WITH ISSUER. The Trustee, in its individual or any other
capacity, may make loans to, accept deposits from, and perform services for the
Issuer or its Affiliates, and may otherwise deal with the Issuer or its
Affiliates, as if it were not the Trustee.

(15) NO RECOURSE AGAINST OTHERS. A director, manager, officer, employee,
incorporator, member or stockholder of the Issuer or any of the Guarantors, as
such, will not have any liability for any obligations of the Issuer or the
Guarantors under the Notes, the Note Guarantees or the Indenture or for any
claim based on, in respect of, or by reason of, such obligations or their
creation. Each Holder by accepting a Note waives and releases all such
liability. The waiver and release are part of the consideration for the issuance
of the Notes.

(16) AUTHENTICATION. This Note will not be valid until authenticated by the
manual signature of the Trustee or an authenticating agent.

(17) ABBREVIATIONS. Customary abbreviations may be used in the name of a Holder
or an assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by
the entireties), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to Minors
Act).

(18) CUSIP NUMBERS. Pursuant to a recommendation promulgated by the Committee on
Uniform Security Identification Procedures, the Issuer has caused CUSIP numbers
to be printed on the Notes, and CUSIP numbers may be used in notices of
redemption as a convenience to Holders. No representation is made as to the
accuracy of such numbers either as printed on the Notes or as contained in any
notice of redemption, and reliance may be placed only on the other
identification numbers placed thereon.

 

A2-7



--------------------------------------------------------------------------------

(19) GOVERNING LAW. THE INDENTURE, THIS NOTE AND THE NOTE GUARANTEES SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

The Issuer will furnish to any Holder upon written request and without charge a
copy of the Indenture. Requests may be made to:

TPC Group Inc.

5151 San Felipe, Suite 800

Houston, Texas 77056

 

A2-8



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Note, fill in the form below:

(I) or (we) assign and transfer this Note to:

 

                                                                
                                                                        

(Insert assignee’s legal name)                     

 

 

(Insert assignee’s soc. sec. or tax I.D. no.)

 

 

 

 

 

 

 

 

(Print or type assignee’s name, address and zip code)

and irrevocably

appoint                                
                                         
                                         
                                                                

to transfer this Note on the books of the Issuer. The agent may substitute
another to act for him.

Date:

 

Your Signature:     

 

     (Sign exactly as your name appears on the face of this Note)

Signature Guarantee*:                                       
                       

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

A2-9



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Note purchased by the Issuer pursuant to
Section 4.08 or 4.12 of the Indenture, check the appropriate box below:

¨  Section 4.08                                                         
¨  Section 4.12

If you want to elect to have only part of the Note purchased by the Issuer
pursuant to Section 4.08 or Section 4.12 of the Indenture, state the amount you
elect to have purchased:

$            

Date:

 

Your Signature:  

 

  (Sign exactly as your name appears on the face of this Note)

Tax Identification No.:  

 

Signature Guarantee*:                                                           

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

A2-10



--------------------------------------------------------------------------------

SCHEDULE OF TRANSFERS AND EXCHANGES OF INTERESTS IN THE REGULATION S GLOBAL
NOTE*

The following exchanges of a part of this Regulation S Global Note for an
interest in another Global Note or for a Definitive Note, or exchanges of a part
of another Global Note or Definitive Note for an interest in this Regulation S
Global Note, have been made:

 

Date of Transfer or Exchange

   Amount of
decrease in
Principal
Amount of this
Global Note    Amount of
increase in
Principal
Amount of this
Global Note    Principal Amount
of this Global
Note following
such decrease (or
increase)    Signature of
authorized
signatory of
Trustee or
Custodian                                                

 

* This schedule should be included only if the Note is issued in global form

 

A2-11



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF CERTIFICATE OF TRANSFER

TPC Group Inc.

5151 San Felipe, Suite 800

Houston, Texas 77056

Wells Fargo Bank, National Association,

as Trustee and Registrar – DAPS Reorg

MAC N9303-121

608 2nd Avenue South

Minneapolis, MN 55479

Telephone No.: (877) 872-4605

Fax No.: (866) 969-1290

Email: DAPSReorg@wellsfargo.com

Re: 8.75% Senior Secured Notes due 2020

Reference is hereby made to the Indenture, dated as of December 20, 2012 (the
“Indenture”), among TPC Group Inc. (the “Issuer”), the Guarantors and Wells
Fargo Bank, National Association, as trustee and collateral agent. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Indenture.

                    , (the “Transferor”) owns and proposes to transfer the
Note[s] or interest in such Note[s] specified in Annex A hereto, in the
principal amount of $         in such Note[s] or interests (the “Transfer”),
                     to (the “Transferee”), as further specified in Annex A
hereto. In connection with the Transfer, the Transferor hereby certifies that:

[CHECK ALL THAT APPLY]

1. ¨ Check if Transferee will take delivery of a beneficial interest in the 144A
Global Note or a Restricted Definitive Note pursuant to Rule 144A. The Transfer
is being effected pursuant to and in accordance with Rule 144A under the
Securities Act of 1933, as amended (the “Securities Act”), and, accordingly, the
Transferor hereby further certifies that the beneficial interest or Definitive
Note is being transferred to a Person that the Transferor reasonably believes is
purchasing the beneficial interest or Definitive Note for its own account, or
for one or more accounts with respect to which such Person exercises sole
investment discretion, and such Person and each such account is a “qualified
institutional buyer” within the meaning of Rule 144A in a transaction meeting
the requirements of Rule 144A, and such Transfer is in compliance with any
applicable blue sky securities laws of any state of the United States. Upon
consummation of the proposed Transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note will be
subject to the restrictions on transfer enumerated in the Private Placement
Legend printed on the 144A Global Note and/or the Restricted Definitive Note and
in the Indenture and the Securities Act.

2. ¨ Check if Transferee will take delivery of a beneficial interest in the
Regulation S Global Note or a Restricted Definitive Note pursuant to Regulation
S. The

 

B-1



--------------------------------------------------------------------------------

Transfer is being effected pursuant to and in accordance with Rule 903 or Rule
904 under the Securities Act and, accordingly, the Transferor hereby further
certifies that (i) the Transfer is not being made to a Person in the United
States and (x) at the time the buy order was originated, the Transferee was
outside the United States or such Transferor and any Person acting on its behalf
reasonably believed and believes that the Transferee was outside the United
States or (y) the transaction was executed in, on or through the facilities of a
designated offshore securities market and neither such Transferor nor any Person
acting on its behalf knows that the transaction was prearranged with a buyer in
the United States, (ii) no directed selling efforts have been made in
contravention of the requirements of Rule 903(b) or Rule 904(b) of Regulation S
under the Securities Act, (iii) the transaction is not part of a plan or scheme
to evade the registration requirements of the Securities Act and (iv) if the
proposed transfer is being made prior to the expiration of the Restricted
Period, the transfer is not being made to a U.S. Person or for the account or
benefit of a U.S. Person (other than an Initial Purchaser). Upon consummation of
the proposed transfer in accordance with the terms of the Indenture, the
transferred beneficial interest or Definitive Note will be subject to the
restrictions on Transfer enumerated in the Private Placement Legend printed on
the Regulation S Global Note and/or the Restricted Definitive Note and in the
Indenture and the Securities Act.

3. ¨ Check if Transferee will take delivery of a beneficial interest in a
Restricted Definitive Note pursuant to any provision of the Securities Act other
than Rule 144A or Regulation S.

(a) ¨ such Transfer is being effected pursuant to and in accordance with Rule
144 under the Securities Act; or

(b) ¨ such Transfer is being effected to the Issuer or a subsidiary of the
Issuer thereof; or

(c) ¨ such Transfer is being effected pursuant to an effective registration
statement under the Securities Act and in compliance with the prospectus
delivery requirements of the Securities Act.

4. ¨ Check if Transferee will take delivery of a beneficial interest in an
Unrestricted Global Note or of an Unrestricted Definitive Note.

(a) ¨ Check if Transfer is pursuant to Rule 144. (i) The Transfer is being
effected pursuant to and in accordance with Rule 144 under the Securities Act
and in compliance with the transfer restrictions contained in the Indenture and
any applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will no longer be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes, on Restricted
Definitive Notes and in the Indenture.

(b) ¨ Check if Transfer is Pursuant to Regulation S. (i) The Transfer is being
effected pursuant to and in accordance with Rule 903 or Rule 904 under the
Securities Act and in

 

B-2



--------------------------------------------------------------------------------

compliance with the transfer restrictions contained in the Indenture and any
applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will no longer be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes, on Restricted
Definitive Notes and in the Indenture.

(c) ¨ Check if Transfer is Pursuant to Other Exemption. (i) The Transfer is
being effected pursuant to and in compliance with an exemption from the
registration requirements of the Securities Act other than Rule 144, Rule 903 or
Rule 904 and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any State of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will not be subject to the restrictions on transfer enumerated
in the Private Placement Legend printed on the Restricted Global Notes or
Restricted Definitive Notes and in the Indenture.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer.

 

 

[Insert Name of Transferor]

By:

 

 

Name:

 

Title:

 

Dated:                     

Signature Guarantee*:                                          
                                       

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

B-3



--------------------------------------------------------------------------------

ANNEX A TO CERTIFICATE OF TRANSFER

 

1. The Transferor owns and proposes to transfer the following:

[CHECK ONE OF (a) OR (b)]

 

(a)   ¨   a beneficial interest in the:   (i)   ¨    144A Global Note (CUSIP
                    ), or   (ii)   ¨    Regulation S Global Note (CUSIP
                    ), or (b)   ¨   a Restricted Definitive Note. 2.   After the
Transfer the Transferee will hold: [CHECK ONE] (a)   ¨   a beneficial interest
in the:   (i)   ¨    144A Global Note (CUSIP                     ), or   (ii)  
¨    Regulation S Global Note (CUSIP                     ), or   (iii)   ¨   
Unrestricted Global Note (CUSIP                     ); or (b)   ¨   a Restricted
Definitive Note; or (c)   ¨   an Unrestricted Definitive Note,   in accordance
with the terms of the Indenture.

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF CERTIFICATE OF EXCHANGE

TPC Group Inc.

5151 San Felipe, Suite 800

Houston, Texas 77056

Wells Fargo Bank, National Association,

as Trustee and Registrar – DAPS Reorg

MAC N9303-121

608 2nd Avenue South

Minneapolis, MN 55479

Telephone No.: (877) 872-4605

Fax No.: (866) 969-1290

Email: DAPSReorg@wellsfargo.com

Re: 8.75% Senior Secured Notes due 2020

(CUSIP                     )

Reference is hereby made to the Indenture, dated as of December 20, 2012 (the
“Indenture”), among TPC Group Inc. (the “Issuer”), the Guarantors and Wells
Fargo Bank, National Association, as trustee and collateral agent. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Indenture.

                , (the “Owner”) owns and proposes to exchange the Note[s] or
interest in such Note[s] specified herein, in the principal amount of $        
in such Note[s] or interests (the “Exchange”). In connection with the Exchange,
the Owner hereby certifies that:

1. Exchange of Restricted Definitive Notes or Beneficial Interests in a
Restricted Global Note for Unrestricted Definitive Notes or Beneficial Interests
in an Unrestricted Global Note

(a) ¨ Check if Exchange is from beneficial interest in a Restricted Global Note
to beneficial interest in an Unrestricted Global Note. In connection with the
Exchange of the Owner’s beneficial interest in a Restricted Global Note for a
beneficial interest in an Unrestricted Global Note in an equal principal amount,
the Owner hereby certifies (i) the beneficial interest is being acquired for the
Owner’s own account without transfer, (ii) such Exchange has been effected in
compliance with the transfer restrictions applicable to the Global Notes and
pursuant to and in accordance with the Securities Act of 1933, as amended (the
“Securities Act”), (iii) the restrictions on transfer contained in the Indenture
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest in an
Unrestricted Global Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

(b) ¨ Check if Exchange is from beneficial interest in a Restricted Global Note
to Unrestricted Definitive Note. In connection with the Exchange of the Owner’s

 

C-1



--------------------------------------------------------------------------------

beneficial interest in a Restricted Global Note for an Unrestricted Definitive
Note, the Owner hereby certifies (i) the Definitive Note is being acquired for
the Owner’s own account without transfer, (ii) such Exchange has been effected
in compliance with the transfer restrictions applicable to the Restricted Global
Notes and pursuant to and in accordance with the Securities Act, (iii) the
restrictions on transfer contained in the Indenture and the Private Placement
Legend are not required in order to maintain compliance with the Securities Act
and (iv) the Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

(c) ¨ Check if Exchange is from Restricted Definitive Note to beneficial
interest in an Unrestricted Global Note. In connection with the Owner’s Exchange
of a Restricted Definitive Note for a beneficial interest in an Unrestricted
Global Note, the Owner hereby certifies (i) the beneficial interest is being
acquired for the Owner’s own account without transfer, (ii) such Exchange has
been effected in compliance with the transfer restrictions applicable to
Restricted Definitive Notes and pursuant to and in accordance with the
Securities Act, (iii) the restrictions on transfer contained in the Indenture
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States.

(d) ¨ Check if Exchange is from Restricted Definitive Note to Unrestricted
Definitive Note. In connection with the Owner’s Exchange of a Restricted
Definitive Note for an Unrestricted Definitive Note, the Owner hereby certifies
(i) the Unrestricted Definitive Note is being acquired for the Owner’s own
account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act, (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
Unrestricted Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

2. Exchange of Restricted Definitive Notes or Beneficial Interests in Restricted
Global Notes for Restricted Definitive Notes or Beneficial Interests in
Restricted Global Notes

(a) ¨ Check if Exchange is from beneficial interest in a Restricted Global Note
to Restricted Definitive Note. In connection with the Exchange of the Owner’s
beneficial interest in a Restricted Global Note for a Restricted Definitive Note
with an equal principal amount, the Owner hereby certifies that the Restricted
Definitive Note is being acquired for the Owner’s own account without transfer.
Upon consummation of the proposed Exchange in accordance with the terms of the
Indenture, the Restricted Definitive Note issued will continue to be subject to
the restrictions on transfer enumerated in the Private Placement Legend printed
on the Restricted Definitive Note and in the Indenture and the Securities Act.

(b) ¨ Check if Exchange is from Restricted Definitive Note to beneficial
interest in a Restricted Global Note. In connection with the Exchange of the
Owner’s Restricted Definitive Note for a beneficial interest in the [CHECK ONE]
¨ 144A Global Note, ¨ Regulation S Global Note with an equal principal amount,
the Owner hereby certifies

 

C-2



--------------------------------------------------------------------------------

(i) the beneficial interest is being acquired for the Owner’s own account
without transfer and (ii) such Exchange has been effected in compliance with the
transfer restrictions applicable to the Restricted Global Notes and pursuant to
and in accordance with the Securities Act, and in compliance with any applicable
blue sky securities laws of any state of the United States. Upon consummation of
the proposed Exchange in accordance with the terms of the Indenture, the
beneficial interest issued will be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the relevant Restricted
Global Note and in the Indenture and the Securities Act.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer.

 

 

[Insert Name of Transferor] By:  

 

Name:   Title:  

Dated:                     

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF SUPPLEMENTAL INDENTURE

TO BE DELIVERED BY SUBSEQUENT GUARANTORS]

SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
            , 200  , among                      (the “New Guarantor”), TPC Group
Inc. (the “Issuer”), each other existing Guarantor under the Indenture referred
to below and Wells Fargo Bank, National Association, as trustee under the
Indenture referred to below (the “Trustee”). Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.

W I T N E S S E T H

WHEREAS, the Issuer and the existing Guarantors have heretofore executed and
delivered to the Trustee an indenture ( as amended, supplemented or otherwise
modified, the “Indenture”), dated as of December 20, 2012 providing for the
issuance of 8.75% Senior Secured Notes due 2020 (the “Notes”);

WHEREAS, Section 4.14 of the Indenture provides that under certain circumstances
the New Guarantor shall execute and deliver to the Trustee a supplemental
indenture pursuant to which the New Guarantor shall unconditionally Guarantee
all of the Issuer’s Obligations under the Notes and the Indenture on the terms
and conditions set forth herein (the “Note Guarantee”); and

WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee, the Issuer and
the existing Guarantors are authorized to execute and deliver this Supplemental
Indenture.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the New
Guarantor, the Issuer, the other Guarantors and the Trustee mutually covenant
and agree for the equal and ratable benefit of the Holders as follows:

1. DEFINED TERMS. Defined terms used herein without definition shall have the
meanings assigned to them in the Indenture.

2. AGREEMENT TO GUARANTEE. The New Guarantor hereby agrees, jointly and
severally with all existing Guarantors (if any), to provide an unconditional
Note Guarantee on the terms and subject to the conditions set forth in Article
10 of the Indenture and to be bound by all other applicable provisions of the
Indenture and the Notes and to perform all of the obligations and agreements of
a Guarantor under the Indenture.

3. NO RECOURSE AGAINST OTHERS. To the extent permitted by law, no past, present
or future director, manager, officer, employee, incorporator, stockholder or
member of the Issuer, any parent of the Issuer or any Subsidiary, as such, will
have any liability for any obligations of the Issuer or the Guarantors under the
Notes, this Supplemental Indenture, the Note Guarantees or for any claim based
on, in respect of, or by reason of, such obligations or their creation. Each
Holder by accepting a Note waives and releases all such liability. The waiver
and release are part of the consideration for issuance of the Notes.



--------------------------------------------------------------------------------

4. NOTICES. All notices or other communications to the New Guarantor shall be
given as provided in Section 14.02 of the Indenture.

5. RATIFICATION OF INDENTURE; SUPPLEMENTAL INDENTURES PART OF INDENTURE. Except
as expressly amended hereby, the Indenture is in all respects ratified and
confirmed and all the terms, conditions and provisions thereof shall remain in
full force and effect. This Supplemental Indenture shall form a part of the
Indenture for all purposes, and every Holder of Notes heretofore or hereafter
authenticated and delivered shall be bound hereby.

6. GOVERNING LAW. THE INDENTURE, THIS SUPPLEMENTAL INDENTURE, THE NOTES AND THE
NOTE GUARANTEES SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

7. ALL PARTIES HERETO HEREBY IRREVOCABLY WAIVE ALL RIGHTS TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS SUPPLEMENTAL INDENTURE, THE
INDENTURE, THE NOTES, THE NOTE GUARANTEES, THE SECURITY DOCUMENTS, THE
INTERCREDITOR AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

8. COUNTERPARTS. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement. The exchange of copies of this Supplemental
Indenture and of signature pages by facsimile or PDF transmission shall
constitute effective execution and delivery of this Supplemental Indenture as to
the parties hereto and may be used in lieu of the original Supplemental
Indenture for all purposes. Signatures of the parties hereto transmitted by
facsimile or PDF shall be deemed to be their original signatures for all
purposes.

9. EFFECT OF HEADINGS. The Section headings herein are for convenience only and
shall not affect the construction hereof.

10. TRUSTEE MAKES NO REPRESENTATION. The Trustee makes no representation as to
the recitals contained in this Supplemental Indenture or any representation as
to the validity or sufficiency of this Supplemental Indenture.

 

-ii-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.

Dated:             , 20    

 

[NEW GUARANTOR] By:  

 

Name:   Title:   ISSUER: TPC GROUP INC. By:  

 

Name:   Title:   EXISTING GUARANTORS: TPC GROUP LLC By:  

 

Name:   Title:   TP CAPITAL CORPORATION By:  

 

Name:   Title:   TEXAS BUTYLENE CHEMICAL CORPORATION By:  

 

Name:   Title:   TEXAS OLEFINS DOMESTIC-INTERNATIONAL SALES CORPORATION By:  

 

Name:   Title:  

 

-iii-



--------------------------------------------------------------------------------

PORT NECHES FUELS, LLC By:  

 

Name:   Title:   WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee By:  

 

Name:   Title:  

 

-iv-